       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 1 of 158




Ann E. Davey
Vincent Davey Law Firm
621 E. 4th Ave. North -
P.O. Box 1207
Columbus, MT 59019
(406) 322-8557
ann@vincentdaveylaw.com

 Aaron J. Vincent
 John R. Vincent
Vincent Davey Law Firm
301 East Adams
P.O, Box433
 Riverton, WY 82501
(307) 857-6005
aaron@vincentdaveylaw.com
jrv@vincentdaveylaw.com

Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT
                                                                          FILED

                      FOR THE DISTRICT OF WYOMING

CARLEY CLAUSEN,                    )
                                                                       4:37 pm, 12/22/20
      Plaintiff,                   )
                                                                     Margaret Botkins
vs.                                )       Civil No.   20-CV-242-F    Clerk of Court

EASTERN SHOSHONE TRIBE             )
HEALTH CARE PLAN, EASTERN
SHOSHONE TRIBE,                    )
FIRST NATION , aka FIRST NATION
HEALTHCARE, LLC,                   )

      Defendants.                  )

                                COMPLAINT




                                       1
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 2 of 158




         COMES NOW the Plaintiff, Carley Clausen, and for her Complaint against the

Eastern Shoshone Tribe Health Care Plan ("Plan"), the Eastern Shoshone Tribe ("EST")

and FirstNation Health ("FirstNation"), alleges and states as follows:

                                          INTRODUCTION

         1.      Plaintiff files this action for declaratory relief, recovery of benefits due and

to enforce her rights as a participant in a group employee welfare benefit plan pursuant

to the Employee Retirement Income Security Act ("ERISA") 29 U.S.C. § 1001, et. seq.,

to enforce her statutory rights under ERISA and to recover damages under the laws of

the State ofWyoming. 1

        2.       Plaintiff's claims are based on the failure of the Defendants to make

payments to medical providers on allowed claims in excess of $250,000.00 as required

under the terms of the Plan sponsored by EST and administered by FirstNation and on

the false representations by FirstNation that the claims have been properly adjusted and

paid, which wrongful acts have caused, and will continue to cause, actual damages to

Plaintiff.

                                  JURISDICTION AND VENUE

        3.       Subject Matter Jurisdiction. This Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because this is a civil action arising under the laws of the

United States and pursuant to 29 U.S.C. §§ 1132(e)(1 ), 29 U.S.C. § 1132(e)(2) and 29

U.S.C. § 1132(f).



1On November 27, 2018, Plaintiff filed suit against EST and FirstNation in the Wind River Tribal Court,
Fort Washakie, Wyoming raising some, but not all, of the claims made in this Complaint. The case was
subsequently stayed by stipulation of the parties and was ultimately voluntarily dismissed without
prejudice by Plaintiff on April 30, 2019. The claims have not been resolved and Plaintiff now seeks relief
herein.



                                                   -2-
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 3 of 158




        4.      Personal Jurisdiction.     This Court has · personal jurisdiction over all

Defendants. 29 U.S.C. § 1132(f), All Defendants are .residents of the United States

and the Court therefore has jurisdiction over them.          The Court also has personal

jurisdiction over FirstNation pursuant to Fed. R. Civ. P. 4(k)(1)(A) because FirstNation

transacts business in this District and has significant contacts with this District.

        5.      ERISA.    Plaintiff is entitled to maintain an ERISA action pursuant to

ERISA §§ 502(a)(1)(A) and (B), 29 U.S.C'. §§1132(a)(1)(A) and (B); ERISA 502(a)(2),

29 U.S.C. §§ 1132(a)(2); ERISA 502(c)(1) and (3), 29 U.S.C. §§ 1132(c)(1) and

1132(3).

        6.      Venue. Venue is proper in this District pursuant to ERISA § 502(e)(2), 29

U.S.C. § 1132(e)(2) because the Plan is administered in this District and the violations

of ERISA _took place in this District and pursuant to 28 § U.S.C. 1391 because all

Defendants are I6cated in this District or continuously do business in this District and

because the events and omissions giving rise to the claims asserted herein occurred

within this District.

                                         PARTIES

       7.      Plaintiff is a resident of Riverton, Wyoming.     Plaintiff is not an enrolled

member of any Tribe and is not entitled to receive medical benefits or other health care

services provided to Native American,peopJe by Indian Health Services or otherwise.

        9.     EST is a federally recognized Tribe of the Wind River Reservation,

Wyoming

       10.     First Nation, aka First Nation Healthcare, LLC is an Oklahoma Limited

Liability company providing health benefits consulting and management. If is licensed




                                             -3-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 4 of 158




Third Party Administrator and brokerage firm, which, according to its public information,

"offers a full menu of services including claims administration, plan design, PPO

structure, compliance, COBRA administration, reinsurance, unti,lization review/case

management" and provides services to meet the needs of the "Native American

business community to better understand the complex financial angles of a Healthcare

Benefit Plan." FirstNation is not qualified to do business in Wyoming nor is it licensed

by Wyoming to serve either as an insurance broker or producer nor as a fiduciary or

administrator of ERISA health benefit plans in Wyoming.

                 STATEMENT OF FACTS COMMON TO ALL CLAIMS

                                    The Benefit Plan.

       11.    In 2012, EST established and thereafter maintained an employee welfare

benefit plan ("Plan") for employees of EST for the purpose of providing subscribers and

beneficiaries medical insurance coverage. EST is the plan sponsor within the meaning

of ERISA § 3(16)(8), 29 U.S.C. § 1002(16)(8).

       12.   At all times relevant herein, the Plan meets the definition of an "employee

welfare benefit plan" under ERISA, 29 U.S.C. § 1002(1), because it is a plan, fund, or

program which was established or maintained by an employer for the purpose of

providing for its participants or their beneficiaries, through the purchase of insurance or

otherwise, medical, surgical, or hospital care or benefits.      See, also, Donovan v.

Dillingham, 688 F.2d 1367 (11th Circ. 1982).

      13.    Defendants have, in some instances, claimed that the Plan is a

governmental plan within the meaning of 29 U.S.C. § 1002(32) and thus exempted from

ERISA coverage under 29 U.S.C. § 1003(b)(1), but have nevertheless always




                                           -4-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 5 of 158




represented to Plan participants and beneficiaries that the Plan is operated in

compliance with ERISA requirements.           Moreover, no version of the Plan relevant here

is a governmental plan within the meaning of 29 U.S.C. § 1002(32) such that the Plan is

exempt pursuant to 29 U.S.C. § 1003(b)(1).

       14.     From August 20, 2013, to May 22, 2018, Plaintiff was employed by EST

as a Registered Nurse for Morning Star Care Center ("Morning Star''), a nursing home

licensed by the State of Wyoming and owned and operated by EST. EST owns and

operates Morning Star on a commercial basis and patients are accepted and employees

hired without regard to tribal affiliation.

       15.     When Plaintiff began employment at Morning Star, a document was

provided to Plaintiff by her employer which was represented by her employer as setting

out the terms and conditions of the Plan established by EST for the benefit of its

employees. (Exhibit 1 the "Plan").

       16.     During her employment, Plaintiff was a participanUbeneficiary of the Plan

and paid for the coverage in accordance with Plan requirements.              She continued

coverage for several months through COBRA coverage after her employment ended.

At all times relevant herein, Plaintiff was a participant within the meaning of ERISA §

3(7), 29 U.S.C. §1002(7). She has a colorable claim to benefits under the Plan and she

has performed all of the required conditions to be eligible for payment of medical

insurance benefits under the Plan.

       17.    In 2014, Plaintiff was informed by her employer that EST had changed the

Plan administrator and was also told that the Plan was not changed. In approximately

August of 2014, Plaintiff was provided with a UNUM brochure,          see, Exhibit 2 UNUM



                                               -5-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 6 of 158




brochure,    describing the medical benefits available to employees.        Id, at 4.   The

medical benefits are unchanged from the benefits described in the 2012 document.

       18.    After reviewing the UNUM brochure, Plaintiff reasonably understood and

believed that her medical benefits, including the deductible, coinsurance, office visits,

emergency medical care, prescription coverage vision and dental benefits, as well as

disability benefits remained as set forth in the 2012 Plan document.

       19.    From 2012 through 2016, Plaintiff had occasion to file claims for benefits

under the Plan, and the claims were routinely covered and paid as described in the

2012 Plan document.

                                    Fiduciary Status.

       20.    Every ERISA plan must have one or more "named fiduciaries." ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1). The "administrator" in the plan instrument is by

definition a named fiduciary and, in the absence of such a designation, the sponsor is

the administrator. ERISA § 3(16)(A), 29 U.S.C. §1002(16)(A).

       21.    The Plan provides that EST is the sponsor, the named fiduciary and the

Plan Administrator.      In addition, the Plan specifically provides that the Plan

Ad_ministrator, "or its delegate has the sole authority and discretion to interpret and

construe the terms of the Plan, including but not limited to, eligibility under the Plan,

payment of benefits or claims under the Plan ... " At all times relevant herein, FirstNation

was delegated by EST to make decisions as to payment of benefits under the Plan and

did in fact make determinations concerning payment of benefits under the Plan.

      22.     ERISA treats as fiduciaries not only persons explicitly named as

fiduciaries under§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in




                                            -6-
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 7 of 158




fact perform fiduciary functions. ERISA § 3(21)(A)(i), 29 U.S.C. § 1002(21)(A)(i). Under

applicable standards, both EST and First Nation are fiduciaries.

                         Plaintiffs claims for medical benefits.

       23.      In November 2017, Plaintiff was scheduled for endoscopic sinus surgery

at the Casper Surgical Center in Casper, Wyoming. Prior to the surgery, Plaintiff and

her surgeon Dr. Caleb Wilson with Wyoming Otolaryngology sought preauthorization for

the procedure as required under the Plan terms. The surgery was approved and was

subsequently performed.

       24.     On February 15, 2018, Plaintiff required emergent care for a heart attack

she suffered at her place of work, the Morning Star, in Fort Washakie. Plaintiff was

transferred from Morning Star to the Sage West Hospital in Lander via ground

ambulance. Plaintiff was later transferred from Lander via ground ambulance to the

airport in Riverton, Wyoming. From there, Plaintilf was transferred by air ambulance to

Wyoming Medical Center in Casper, Wyom_ing, where she received care for an acute Ml

of the inferior wall via percutaneous transluminal angioplasty of the coronary artery and

had a drug eluting stent placed.

      ·25_     On subsequent occasions during .2018 Plaintiff presented for treatment at

the emergency room at Sage West Hospital in Riverton, Wyoming for related heart

events. On two later occasions in 2018, Plaintiff was also seen and admitted to the

Wyoming Medical Center for treatment of her heart condition.

       26.     Pursuant to the Plan requirements, the providers of the medical services

described in Paragraphs 23, 24 and 25, above, properly submitted claims· for payment

to the Plan.




                                           -7-
                                           \
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 8 of 158




        27.    Thereafter, consistent :with Plaintiff's previous experience, she began

receiving Explanation of Benefits Forms detailing the amounts paid to her providers and

the balances which she owed. Exhibit 3 (examples of "EOB" or ("EOBs")).

       28.     The EOBs which Plaintiff received relating to the treatments described

above did not indicate that any of the claims were denied nor did the EOBs provide any

notice or information concerning any right to request a review of coverage or payment

decisions.

       29.     In reliance upon the terms of the Plan and the EOB forms she received,

Plaintiff undertook·to pay .her medical providers the amounts indicated by the EOBs as

her portion of the bills.

       30.     Plaintiff reasonably relied upon the terms of the Plan and the EOBs and

believed that the claims submitted .by her medical providers would be, and were,

processed and paid in accordance with the Plan's terms and the representations made

in the EOBs.

          Plaintiff's discovery that the medical claims were not being paid.

       31.     In July, 2018, Plaintiff began receiving bill collection notices for the costs

of medical services, and so learned .for the first time that the Plan was not paying

medical claims as required under the Plan and as represented in the EOBs.

       32.     Plaintiff contacted Ina Weed-Hurley, Human Resource Specialist at

Morning Star for an. explanation of why the medical claims were not being paid as

represented in the EOBs and required under the Plan. Together, on July 24, 2018,

Plaintiff and Ms. Hurley placed a call to Matt Silverstein, the Chairman and CEO of

FirstNation.




                                             -8-
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 9 of 158




          33.    Mr. Silverstein explained to Plaintiff that there was a disagreement with

    the Plan's previous Third Party Administrator concerning correct payment amounts but

    he assured Plaintiff that the providers' claims were being processed and that the

    payments due under the Plan would be paid within 30 days.

          34.    On July 25, 2018, Plaintiff received a message from Ms. Hurley,

documenting the previous day's conversation. In the message, Ms. Hurley reiterated

the explanation and assurances given to Plaintiff by Mr. Silverstein:

           He stated that the TPO Network was not repricing claims correctly and
           this is holding up the review process for bills getting paid, which once
           that is configured those .bills will be taken care.

                                                    ***

           Sage West medial bills - this has a Global Settlement that will be
           concluded in 30 days. 2

           Guardian Flight - will be writing off the bill that you have been waiting for
           but now answers why you did not receive one. You will also receive a
           EOB (Explanation of Benefits) concerning this write off. -good news-3

           Exhibit4. 4

     FirstNation's admission that Plaintiff's claims should have been processed and
              false assurances that the claims had been, or would be, paid.

          35.   Despite Mr. Siverstein's promises, Plaintiff continued to receive invoices

and collection notices from her medical providers, and therefore in August 2018, she

sought the assistance of counsel. On August 15, 2018, counsel for Plaintiff wrote to

FirstNation requesting confirmation that Plaintiff's outstanding invoices would be paid by

August 25, 2018. Exhibit 5.
2
  To the best of Plaintiffs knowledge and belief, there has been no settlement and the full Sage West
medical bills are still due and owing.
3 To the best of Plaintiffs knowledge, there are four Guardian Flight [an air ambulance provider] bills;

none were paid or written off. The ground transportation from Casper Airport to the hospital was paid to
best of Plaintiffs knowledge.
4 This email address was used by the Plaintiff in July, 2018.




                                                   -9-
            Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 10 of 158




            36.     On August 27, 2018, FirstNation's counsel, Jack Freese, responded by

    letter, stating that:

           At this time there is a dispute between the Tribe and the PPO Network
           and FirstNation on the discount of the original billed charges For several
           providers, including some of Ms. Clausen's, First Health PPO Network [5]
           was continuing to send the Tribe claims that were priced at an old
           discount and not as agreed. First, please be assured that FirstNation is
           working diligently with the indicated parties to resolve the issues and to
           expedite the crediting, processing and appropriate resolution of all claims
           including Ms. Clausen, which should have earlier occurred without delay
           or disruption. Some of Ms. Clausen's claims have reportedly been
           processed and paid. After this week's check run, the only outstanding
           claims for Ms. Clausen will be the one at Sage West and all parties
           described above are actively working to remedy the issues.

           Simply stated, FirstNation was not the source of the problem and is trying
           diligently to resolve things in the best interest of the Tribe, tribal members
           and its employees.

           See, Exhibit 6. Letter from John M. Freese, Sr., Freese & March, PA

           37.    Although Mr. Freese represented to Plaintiff that her providers were not

being paid because First Health had been approving claims at "an old discount rate and

not as agreed," on information and belief Plaintiff asserts that First Health was correctly

processing and submitting claims for payment in compliance with existing discount rates

and that EST, at the direction of FirstNation, was refusing to make payments to

Plaintiff's medical providers as required by the terms of the Plan and the existing

agreements with providers.

           38.     Despite the assurances and promises from FirstNation, almost none of

Plaintiff's benefits' claims, properly payable under the Plan, for medical services from



5
 The reference to "the PPO Network" is a reference to First Health, a national PPO network, wholly
owned by Aetna Insurance Company. On information and belief, First Health was the Plan's Third-Party
Administrator prior to September 1, 2017.



                                               -10-
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 11 of 158




    and after November 2017, have been paid to date, and Plaintiffs medical providers are

    seeking payments from her of amounts in excess of $250,000.00.

                          Why Plaintiff's medical claims were not paid.

          39.     On information and belief, sometime prior to September 1, 2017,

    FirstNation was employed by EST as a consultant on health benefits matters. In its role

    as consultant, FirstNation represented to EST that the discount rates negotiated by First

Health were much lower than normative in the health care industry. See, e.g. Exhibit 7,

EST press release Dec. 21, 2018. FirstNation represented to EST that it could obtain

greater discounts for the Plan than had been obtained by First Health. 6 See, Exhibit 4

and 6.

          40.     On information and belief, FirstNation caused EST to replace First Health

with FirstNation as the Plan's Third Party Administrator on September 1, 2017.

          41.    On information and belief, .after September 1, 2017, FirstNation delayed

processing some claims and/or advised EST to entirely withhold payment of some

claims under the Plan based on FirstNation's assurances to EST that it would negotiate

larger discounts with medical providers, thereby reducing the amount that the Plan

would be required to pay to the providers.

          42.    On information and belief, FirstNation did not successfully negotiate the

discounted rates that it promised to obtain but, sometime in early 2018, began falsely

representing that new, more substantial discounts had been negotiated. FirstNation

relied on this false representation to assure Plaintiff that it was "working diligently ... to


6
 Typically, a benefits plan or insurance company, often through a third-party administrator. negotiates agreements
with medical providers to reduce the amount billed by a percentage so that the amount actually accepted in full
payment for a medical service is substantially less than the amount billed. Since each such payer negotiates its
particular discount, the amount of discount may differ widely from one benefits plan/administrator to another.


                                                      -11-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 12 of 158




resolve the issues and to expedite the crediting, processing and appropriate resolution"

of her claims. See, Exhibit 6.

       43.    On information and belief, at the same time it was delaying the

processing and payment of benefits claims, FirstNation refused to process or approve

claims under the existing discount rates negotiated and previously paid by First Health

pursuant to the Plan terms.

       44.    On information and belief, FirstNation developed and implemented a

practice of reviewing claims and issuing EOBs purporting to allow claims on the basis of

new discount rates negotiated by First Health and/or FirstNation when in fact no such

rates had been negotiated.

       45.   On information and belief, in 2018, FirstNation issued some EOBs to

Plaintiff falsely showing that her claims were being processed and paid "according to

the First Health Network agreement"      See, as examples, Exhibit 3 EOB forms.        It

issued additonal EOBs falsely indicating that her claims had been processed and

"allowed at 150% of the Medicare or Medicare equivalent rate." See, as examples,

Exhibit 3 EOB forms - Medicare. In fact, the alleged payments have never been made

to the providers, who are now seeking full payment from Plaintiff. See Exhibit 8.

      46.    Contrary to the assertions made by FirstNation, the representations made

by FirstNation and contained in the EOBs issued to Plaintiff are substantially false and

materially misleading in that a) the documents purport to reflect payments made to

providers when, in fact, the payments have not been made; b) the documents purport to

reflect that the payments were made pursuant to a new rate negotiated by First Health,

the Third-Party Administrator prior to FirstNation, even when there was no such




                                          -12-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 13 of 158




negotiated rate and no minimal responsibility for payments to her providers, when, in

fact, the amounts her providers are seeking from Plaintiff because of non-payment by

the Plan is in excess of $250,000.00.

        47.   In .an attempt to determine the basis for the representation by FirstNation

that her providers' claims have been paid in accordance with existing agreements,·

Plaintiff submitted a request for information pursuant to ERISA § 502(c)(1), 29 U.S.C.

§1132(c) to both EST and FirstNation. See Exhibit 9 (dated November 7, 2019).            The

letter was received by EST on November 18, 2019 and by FirstNation on November 15,

2019. See Exhibit 10. As of the date of filing, Plaintiff has received no reponse.

                 FirstNation's method of processing benefits' claims.

        48.   On information and belief, FirstNation, acting as the delegated Plan

Administrator and as.a de facto Fiduciary, has knowingly and intentionally put in place a

pattern and practice whereby it does not negotiate or attempt to negotiate discount rates

with providers for medical services to individuals who are not eligible for Indian Health

Services ("non-eligible individuals").

        49.   On information and belief, as a matter of policy and practice and in
    .                   .
violation of the terms of the Plan, FirstNation routinely knowingly and intentionally fails

and refuses to review, adjust or pay claims made for services to certain non-eligible

individuals, including Plaintiff. Instead, as a matter of policy and practice, FirstNation

advises non-eligible individuals, including Plaintiff, to wait until medical bills are turned

for collection, and to then contact FirstNation, at which time, according to FirstNation, it

will attempt to negotiate   asettlement with the collection agency.



                                             -13-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 14 of 158




       50.      Consistent with its policy and practice, FirstNation has failed and refused

to review, process and approve the claims for services to Plaintiff under the Plan in

accordance with existing negotiated rates with various providers.        Instead, FirstNation

continues to falsely assert that Plaintiff's claims have been properly handled and paid in

compliance with the Plan, with full knowledge that its representations are false.

             Plaintiff is entitled to have her claims for medical benefits paid.

       51.      As set out in the preceding paragraphs, claims were properly submitted to

the Plan by Plaintiff's medical providers for payment of amounts due for services

provided to Plaintiff pursuant to the Plan.

       52.      Plaintiff fulfilled all requirements for the payment of medical benefits under

the Plan, including paying her annual deductible and out-of-pocket amounts.

       53.     The medical services provided to Plaintiff for which no payments have

been made are covered under the Plan and are eligible for payment.

       54.      Neither EST nor FirstNation, acting on behalf of the Plan, have denied

coverage of any of Plaintiff's medical service claims, and have, to the contrary, issued

EOBs showing that the claims have been allowed and paid.

      55.      The medical claims have not been paid as indicated by the EOBs. This

continuing failure and refusal by EST and FirstNation, acting for the Plan, to pay these

approved claims amounts to a wrongful denial of benefits under the Plan.

      56.      Because Plantiff's claims for benefits were not denied, but instead have

been falsely alleged by Defendants to have been paid, she has no administrative

appeals process available to her. She has exhausted the available direct contacts with




                                              -14-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 15 of 158




Defendants, to no avail, since they continue to assert that the claims have been paid

even though that assertion is false.

       57.     In purporting to pay the claims submitted by Plaintiff's medical providers

and issuing false EOBs showing the claims to have been paid and also showing that

Plaintiff is not responsible for payment of addition amounts or for only minimal amounts,

EST and FirstNation knowingly and intentionally deceived Plaintiff to her detriment.

       58.     In purporting to pay the valid claims payable under the Plan and issuing

false EOBs showing the claims to have been paid, EST and FirstNation knowingly and

intentionally violated the Plan terms and breached the contract with Plaintiff created by

the Plan to Plaintiff's detriment.

       59.     In purporting to pay the valid claims for which payment is due under the

Plan and in issuing false EOBs showing the claims to have been paid, EST and

FirstNation·knowingly and intentionally violated the terms and provisions of ERISA.

       60.    Plaintiff has been damaged by the harmful and illegal acts of EST and

FirstNation and the harm and damages include, but are not limited to the following:

              60.1 Plaintiff has received and continues to receive telephone
       calls and written notices seeking payment from her for the medical
       services which the Plan is obligated to pay.

             60.2 In addition to her heart condition which requires ongoing
      monitoring, Plaintiff has Type 1 Diabetes and requires medical services
      and supplies for her health conditions. Because of Defendants' failure
      and refusal to actually pay the allowed claims for medical services in
      keeping with Plan requirements, Plaintiff suffers from concern and fear
      that her providers may to refuse to treat her conditions and that the lack of
      medical treatment will lead to further medical complications, causing her
      severe emotional distress and potentially worsening her health status.

              60.3 Because of the failure and refusal by EST and FirstNation to
       pay the claims which FirstNation acknowledges are valid, Plaintiff is now
       refused medical services by a number of her providers, including



                                          -15-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 16 of 158




        Wyoming Cardiopulminary, Casper Surgical Center and Wyoming
        Otolaryngology. As a result, Plaintiff is unable to receive necessary
        ongoing treatment from the medical providers who are familiar with her
        condition and upon whom she has reasonably come to depend for medical
        care. Additionally, because the number of specialized medical providers
        in Wyoming is limited, Plaintiff is now required to travel significant
        distances out-of-state to obtain medical care. In some instances she has
        been unable to find medical providers for the critical care that she requires
        because her credit report reflects unpaid medical bills and new providers
        decline to accept her as a patient.

               60.4 Because Plaintiffs credit reports reflects unpaid medical
       bills, her credit score has been reduced to the point that she cannot obtain
       credit cards, she has been denied loans for purchase of a vehicle and has
       been required to pay an increased interest rate to obtain and maintain
       financing for her home.

              60.5 All of the above-described consequences were suffered as a
       result of the knowing and intentional failure of Defendants to comply with
       the terms of the Plan, the requirements of ERISA and their contractual
       obligations have caused Plaintiff serious and ongoing emotional distress
       and direct financial loss.

             60.6 As a result of the knowing, intentional and wrongful actions
       of EST and FirstNation as alleged herein, Plaintiff is entitled to relief.

                           FIRST CAUSE OF ACTION -
                DEC LARA TORY JUDGMENT AS TO NATURE OF PLAN

       61.     Plaintiff seeks equitable relief pursuant to ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3), and hereby re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

       62.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or

beneficiary to bring a civil action to obtain "appropriate equitable relief ... to enforce any

provisions of this title." Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and

Federal Rule of Civil Procedure 57, Plaintiff seeks declaratory relief that the Plan is not

a Governmental Plan within the meaning of ERISA § 3(32), 29 U.S.C. § 1002(32), and

thus it is subject to the provisions of Title I and Title IV of ERISA.



                                             -16-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 17 of 158




               SECOND CAUSE OF ACTION - PAYMENT OF BENEFITS

       63.     Plaintiff hereby re-alleges and incorporates by reference all allegations in

the preceding paragraphs of this Complaint.

       64.     Plaintiff seeks a declaration pursuant to ERISA § 502(a)(1)(B), 29 U.S.C.

§ 1132(a)(1)(B) and ERISA § 503, 29 U.S.C. § 1133 that the Plan, EST and FirstNation

acting individually or in concert as Plan Administrators and Fiduciaries, have wrongly

failed and refused to pay benefits due as required by the Plan and have wrongly issued

false EOBs.

       65.     Plaintiff seeks an order requiring the Plan to pay all amounts owing to

Plaintiffs medical providers for services to her during 2017 and 2018.

              THIRD CAUSE OF ACTION - BREACH OF FIDUCIARY DUTY

       66.    Plaintiff seeks equitable relief pursuant to ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3), and hereby re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

       67.    EST is the named fiduciary under the Plan, and FirstNation is a de facto

fiduciary under the Plan under 29 U.S.C. § 1102(a)(2), 29 U.S.C. § 1102(21)(a).

       68.    Each Defendant breached its fiduciary duties including, by way of example

and not with limitation: failing to itself or through delegation, ensure that claims were

reviewed appropriately, by failing to ensure that FirstNation had in fact negotiated the

discount rates that it claimed to have obtained; by failing to ensure that claims were paid

pursuant to existing negotiated rates; by failing to ensure that accurate and truthful

EOBs were issued; and, by failing to ensure that allowed claims were timely paid




                                           -17-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 18 of 158




pursuant to the Plan once a participant met the required annual deductible and out-of-

pocket amounts.

       69.    The failure of EST and FirstNation to meet their fiduciary obligations and

to enforce the provisions of ERISA have resulted in harm to Plaintiff.

                      FOURTH CAUSE OF ACTION -
   BAD FAITH DENIAL OF INSURANCE BENEFITS - DEFENDANT FIRSTNATION

       70.   Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

       71.    It is undisputed that at all time relevant herein Plaintiff was a participant in

the Plan and eligible for medical benefits pursuant to the Plan.

       72. It is undisputed that FirstNation, with delegated authority and/or as Third

Party Administrator, determined that the claims at issue in this matter are allowable and

covered under the terms of the Plan.

       73.    EOBs were issued for the claims in this matter evidencing that the claims

were covered, allowed and paid and that Plaintiff owed either no amount or a minimal

amount to each provider after payment by the Plan.

       74.   The payments purported by FirstNation to have been paid have in fact not

been paid.

      75.    FirstNation has failed and refused to process and pay Plaintiffs medical

claims despite its own determination that Plaintiff is entitled to coverage under the Plan

and that the medical claims are allowable and eligible for payment pursuant to the Plan.

      76.    FirstNation has acted with knowledge of, or in reckless disregard of, the

absence of any reasonable basis to withhold payment of benefits. The action amounts

to gross abuse and intentional tortious conduct.



                                            -18-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 19 of 158




       77.    The failures and actions of FirstNation in failing to authorize the payments

it approved and in issuing false EOBs showing the payments to have been made

constitutes an .intentional breach of contract and bad faith.

                     FIFTH CAUSE OF ACTION
VIOLATION OF COVENANT OF GOOD FAITH AND FAIR DEALING - FIRSTNATION

       78.    Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

       79.    Every contract includes an implied covenant of good faith and fair dealing.

The implied covenant of good faith and, fair dealing requires that neither party commit an

act ·that injures the rights of the other party to receive the benefit of the agreement.

Compliance with the obligation to perform a contract in good faith requires that a party's

actions be consistent with the agreed common purpose and justified expectations of the

other party. A breach of the covenant of good faith and fair dealing occurs when a party

interferes or fails to cooperate in the other party's performance.

       80.    FirstNation has violated and continues to violate the covenant of good

faith and fair dealing in one or more ways, including the violations set out in the

preceding Paragraphs of this complaint as more particularly described in Paragraphs 81

through 85.

      81.     FirstNation knowingly and intentionally falsely represented to Plaintiff that

it had negotiated discount rates with her providers and that it had, or would, fully pay

medical benefits according to the negotiated rates.

      82.     FirstNation knowingly and intentionally with an intent to deceive issued

EOBs to Plaintiff falsely reciting that the medical daims had been paid and falsely




                                            -19-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 20 of 158




reciting that the balance due from Plaintiff was zero or a minimal amount, in a deliberate

attempt to conceal the facts of non-payment.

       83.    FirstNation knowingly and intentionally has failed and refused to authorize

payment for medical claims that it admits are proper and allowable under the Plan,

thereby wrongfully depriving Plaintiff of medical benefits which FirstNation knew were

provided for under the Plan.

       84.    FirstNation knowingly and intentionally adopted a practice of assuring

participants, including Plaintiff, that medical benefits were being paid, when in fact the

benefits were not being paid and then, when the non-payment was discovered, of

explaining to participants that FirstNation would deal with the claims by negotiating

payments with collection agencies.         FirstNation thereby developed a pattern and

practice of intentionally withholding payments due under the Plan until the claims are

turned for collection, for the purpose of allowing for a reduced payment by way of

negotiations with collection agencies.

       85.    FirstNation developed this pattern and practice of reducing the amount

paid by the Plan for medical claims by waiting until the claims are submitted for

collection, knowing that the practice would necessarily damage the participants' credit

ratings and financial reputation and stability.

       86.    The breach of the covenant of good faith and fair dealing has caused

Plaintiff severe emotional distress; has damaged her credit rating; has directly caused

her to pay an increased interest rate on her home mortgage loan; caused her to be

unable to obtain credit; including credit cards; has caused medical debt in excess of

$250,000 to be turned over to collection for which Plaintiff is being billed for the original




                                             -20-
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 21 of 158




cost and additional interest; and has .resulted in her medical providers refusing to

continue providing her with any medical services.

        87.     This failure to pay benefits and pay benefits without delay has caused

injury to Plaintiff.

                                 SIXTH CAUSE OF ACTION
                                         FRAUD

        88.     Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint

        89.      FirstNation represented to the participants of the Plan, including Plaintiff,

that it reviewed, processed and paid claims for medical benefits arising under the Plan

in accordance with the Plan's terms.

       90.      These representations made by FirstNation were false, FirstNation knew

the representations tci be false and .made the representations with the intention to

assure individuals,. including Plaintiff, that medical insurance was a benefit available as

part of compensation for employment, thereby providing an incentive for individuals,

including Plaintiff, to accept and maintain employment with EST.

       91.     These false representations made by FirstNation were additionally

intended to induce _individuals, including Plaintiff, to particip?te in the Plan and to pay

sums of money to the Plan in order to participate.

       92.     Plaintiff reasonably relied on the representations made by FirstNation that

it reviewed, processed and paid medical claims in accordance with the Plan provisions

and in reliance on those false representations, paid premiums for the Plan during her

employment and paid for COBRA coverage after her employment ended.




                                             -21-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 22 of 158




       93.    Plaintiff has suffered economic loss and emotional distress as a direct and

proximate result of the false representations made by FirstNation.

                          SEVENTH CAUSE OF ACTION
               INFLICTION OF EMOTIOl\!AL DISTRESS - FIRSTNATION

       94.    Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

       95.    As set forth in this Complaint, Defendant FirstNation has knowingly and

intentionally breached its duties to Plaintiff, causing her extreme emotional distress.

       96.    Defendant FirstNation, through direct communications with Plaintiff, has

actual knowledge of Plaintiff's specific health conditions, which are known to be

worsened by emotional distress.

       97.    Defendant FirstNation, intentionally or with reckless disregard for the

effects on Plaintiff, instituted and maintained its practice of a) failing to pay medical

claims .as required by the terms of the Plan and negotiated rates; b) deliberately waiting

until claims are turned over for colle,ction; c) to create an opportunity to negotiate a

substantially discounted payment with collection agencies; d) for the specific purpose of

allowing the Plan to avoid making the higher payments as required under the Plan;

thereby causing Plaintiff extreme emotional distress and related physical damage.

                             EIGHTH CAUSE OF ACTION.
                               EXEMPLARY DAMAGES

      98.    Plaintiff _re-alleges and incorporates by reference all allegations in the

preceding paragraphs of this Complaint.

      99.    FirstNation has acted with reckless disregard of the consequences of its

actions under circumstances in which a reasonable person would know or have reason
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 23 of 158




to know that such conduct would, with a high degree of probability, result in harm to

another.

       100.   FirstNation's past and continuing failure to pay benefits when due is a

willful, wanton and intentional failure to honor the terms and covenants of the insurance

contract. To be specific, EST and First Nation promised to make payments pursuant to

the contract, intentionally failed and refused to make the payments due, are aware of

the injuries caused to Plaintiff, and in spite of this knowledge continue to expose Plaintiff

to significant liability, attorney fees, costs, judgments and emotional distress.

       101.   Defendant actions have directly, foreseeably and proximately caused and

will continue to cause damage to Plaintiff.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against the Defendants

on all claims and requests that the Court award the following relief:

      A.      Declare that the Plan is an employee benefit plan within the meaning of

ERISA § 3(2), 29 U.S.C. § 1002(2)" and 'that it is an employee welfare plan within the

meaning of ERISA § 3(1), 29 U.S.C. § 1002(1); and that the Plan is not a Governmental

Plan within the meaning of ERISA § 3(32), 29 U.S.C. § 1002(32).
                                        '
       B.     Require E:ST and FirstNation to reform the Plan administration to bring it

into compliance with ERISA;

       C.     Require EST and FirstNation to comply with ERISA reporting and

disclosure requirements for the Plan, including if required by filing Form 5500 reports,

distributing ERISA compliant Summary Plan Descriptions, Summary Annual Reports,

and ERISA-compliant Participant Benefit Statements;




                                              -23-
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 24 of 158




          D.    Appoint an Independent Fiduciary to manage and administer the Health

Plan and its assets, and to enforce the terms of ERISA;

          E.    Order declaratory and injunctive relief as necessary and appropriate,

including enjoining the Defendants from further violating the duties, responsibilities, and

obligations imposed on them by ERISA with respect to the Plans;

          F.    Order Defendants to review, process and pay the benefit claims submitted

for services provided to Plaintiff in full compliance with the Plan terms, including the

provisions limiting Plaintiff's out of pocket and deductibles;

          G.    Award to Plaintiff att,orneys' fees and expenses as provided by the

common fund doctrine, ERISA § 502(9), 29 U.S.C. § 1132(9), and/or other applicable

doctrines.

          H.    Award to Plaintiff taxable costs pursuant to ERISA § 502(9), 29 U.S.C. §

1132(9), 28 U.S.C. § 1920, and other applicable law.

          I.    Award to Plaintiff the penalty sum of $110 per day for failure of

Defendants to provide the requested information under ERISA.

          J.    Award to Plaintiff pre-judgment interest on any amounts awarded pursuant

to law.

     , K.       Specifically require Defendants to reimburse Plaintiff for all medical

expenses incurred during 2017 and 2018.

          L.    Award ,an amount to be proven at trial that will compensate Plaintiff for the

severe and serious damage to her credit reputation caused by Defendants.




                                             -24-
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 25 of 158




       M.     Award an amount to be proven at trial that will compensate Plaintiff for the

severe and serious emotional distress that was caused by Defendants' failure to provide

benefits according to Plaintiff's health insurance policy.

       N.     Award exemplary damages against FirstNation in an appropriate amount

so as to punish and deter the wrongful and fraudulent behavior demonstrated herein.

       0.     Award such other and further relief as the Court deems equitable and just

under the circumstances of this case.

       DATED this /p~day of December, 2020.

                                                   Respectfully submitted

                                                   CARLEY CLAUSEN
                                                   Plaintiff

                                          By:      AARON J. VINCENT
                                                   Wyoming Attorney No. 6-4110
                                                   JOHN R. VINCENT
                                                   Wyoming Attorney No. 5-1350
                                                   ANNE. DAVEY
                                                   Wyoming Attorney No.7-4689
                                                   Vincent Davey Law Firm
                                                   301 E. Adams Ave.
                                                   P.O. Box433
                                                   Riverton, WY 82501
                                                   (307) 857-6005
                                                   (307) 7- 1 2 t-r-•C.t




                                            -25-
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 26 of 158




                         EXHIBIT 1
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 27 of 158




       .. l•




                                               PLAN DOCUMENT
                                         . EASTERN sH•SHONE TRIBE
                                              BEALTHG.AREPLAN       ,-                      (

                                                   Plan: 501
                                                               .·        /
                                                                     ,




,


             •.
·.:               ·.



                                                  EXHIBIT

      .-··                  '                 i---                                       ~112
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 28 of 158
 I
'




                                                                                                  I    '
                                                                              I


                              DISCLAIMER OF CLAIMS ADMINISTRATOR
                                                                                                             ....
     We have.'prepared these documents for your review and consideration, but we are not legal counsel,
     nor are we in the business ofpracticing law. As your pl~n's fiduciaries and/or ~ s , Y?U are fully
     responsi!ile for all legal issues which concern the plan. Ifyou are not an expert in this area, you may
     wish to consult an attorney to assist you in revjewing this plan.                    . _:__ -         ··




                                                                                                      2112
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 29 of 158




                                                  TABLE OF CONTENTS
      SECTION                                                                                                             PAGE
      PLAN DEE!CRIPTION •.................•...•..•.•.•..••.....•............•.••.•...•.•.••.........•............... 1
     .PLAN SUMMARY ......•...........•......•.........•.....•.•.•.... :..........•.......... :.•.........•.•....•...•4
        Review Organization .. , ...... , ................ ;........................... .'....................................S
        Penalty for Non-Certification .....•••..•.••. ···: ...•..•.•..••..•.•.•...•..•.•..........• ,.......................6
     COMPREHENSIVE M:EDICALEXPENSB BENEFITS ................................................... 12
        The Deductible ....•...: .................. , ..................................... , .•....•........••.•........•.. 12
        Family Dedl\ctible Feature ..•.••••...•....•......•.•.....•. r••••••••••••••••••••••••••••••••••••••••••••••••• 12
        Deductible Cany-over Provision............................................................................ 12
        Out-of-Pocket Maximum •..•....•.•....•.•. :................................................................ 12
       Medical Eligible Expenses •.............•......•... .-••.........................•.••..•.......•......•....•..• 13
    PRESCRIPTION DRUG EXPENSE BENEFIT ........: ..................................................... 22
    COMPID;IBENSIVEDENTALEXPENSEBENEFITS .•...•..... ; •.•.•.•.•.••.••.••..•..•...•••.•..•..•.•. 24
       Dental Eligible Expenses ..•...•.••.•..••••....•.•.••..•••.•.••.•.•.•..••.•...•....•.......•......•..•.•..... 24
       Limita.tions ................................................................................... •............ ,...... 26
   VISION CARE EXPENSE BENEFITS ..........................................................._..,. •..•.•... 28
   TEMPORARY DISABILITY BENEFIT ..................................................................... 29
   GENERAL LIMITATIONS .................................................................................... 30
   PRE-EXISTING CONDIT'IO~S ........: ••.•.•. , .•....•.•.....•....••.•..•...•......•._. ..........•..••...••..• 36
   CREDITABLE COVERAGE·...•••••.•.....••... : .....•.........•........ .- ............•......•................ 38
   ELIGIBILITY FOR COVERAGE •..•.••.•••.•.•..•...•.... :•...•........•.....•...•.. : ...•........ -••.•..•.... 40
      Employee Eligibility EJ!.d Effective Date .........•......•.••.•.•.•....•.•.•.••..... '. .....••.•.•.... :•...... 4o
   . Dependent Eligibility andEffectiveDate ......... , ...•.................•......•.•••. , ..................... 41
  LA1E ENROLLMENT .... :....•... :.••..••.•..•......•......•.••.•••••.•......•...•.•............•.....•....•. 42
     ;\5peqial Enrollment•..•.•...•.........•..............••..••...•.••.•.••••..•...•........•...............•..•.. ,•. 42
  TERMJNATION OF COVERAGE.................. ·: •.•..•....••..•........•......................•.•..•..•.. 44
     Employee Termination ........................................................................................ 44
    D~endent Termination ............................................'. ......................................... 44
· BX'IBNSlON·OF BENE-FITS·............ _.... ·········· ......... ····· ..... ,.......................... •.... ~-· ... 45
    FamiiyandMedical_LeaveActProvision •...... , .......................... ·········:··············•······ 4~
    Unifurmed Services Employment andRetimployment Rights /4,ct (r]SERRA) ........ , ............... 45
    COBRA Extension of~enefits , ........................................................................... •• -45
 COORDINATION OF BENEFITS ............................................................................ 49
 TillRD PARTY RECOVERY,   .            SUBROGATION AND REIMBURSEMENT                        . .........................
                                                                                                        .                  52 .
 RIGHTS UNDER.BRISA ••••... .'.................................................. ,....•••..•...••...•.•. :..•.. 57·
 GENERAL PROVISIONS ............ :.................................. :•. , ................................... 59
DBFINITIONS ······················ .. ········································•··· .. ·······:..................... 65




20l'.1kmht00l
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 30 of 158




                                                                                                                .   "
                                                                                                                        ...

(

         Eastern Shoshon~ TI:ibei hei'eby establishes a program of benefits constituting an "Employee Welfure
         Benefit Plan" under the Employee Retirement Income Sei,urity Act of 1974 (BRISA), as amended
       ·-and·f!:S -~pplie)l to government plans. By signing below, Bastem Shoshone Tribe agrees to be bound
        by the terms of the plan.




                                                        EASTERN SHOSHONE TRIBE


                                                        B/4®~~ ·_    Authotized Representative




                                                        Witnessed:


      Date:        f2.   I    Ig   I   'cA {?,,-




                             - '



    2012!.mh0901                                                                                    2112
            Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 31 of 158




                                                  PLAN DESCRIPTION

         Purp.ose
         The Plan Document detaiJ!l tl_ie benefits, rights, and privileges·of Covered Individuals (as later defil,ed),
         fu· a fund established by Eas'tem· ~eshone Tribe (the "Company'') and referred tth1s- the. ''Pl!!U," The
         Plan Document explains the times when the Plan wm pay _or reimburse all or a portion of Eligible
         Expenses.

         Effective Date ofPlan                                     September 1,.2012
         Name of Plan                                             Eastern Shoshone Tribe Health Care Plan
        Name and Address of Plan Sponsor                          EastemShoshone Tribe
                                                                  POBox,538
                                                                  Ft. Washakie, WY ,82514
        Name lllld Address ,:,f Claims Administrator              Self Insured Services Company (SISCO)
                                                                  P.O.Box389
                                                                  Dubuque, Iowa 52004-0389
                                                                  (800) 457-4726
      · Name and Address of Review Orgnnizl\tion                 HealthCorp                      .
                                                                 P.O. Box 1475
                                                                 Dubuque, Iowa 52004-1475 .
                                                                 (800) 457-4726

(      Employer LD. Number                                      . XX-XXXXXXX                 '
                                 ,
'··    PlanNlllllber                                             501
                                                       ..
       ·Type of Plan                                             A self-funded group health plan providing
                                                                 medical and prescription drug coverage and
                                                                 optional del!ta~ vision and short term disability
                                                                 benefits
       Agent For Legal Service                                  Eastern Shoshone Tribe
      Funding ofthePlan                                         Eastern Shosh_one Tribe and Employee
                                                                Contributions                   .
      Medium For Providing Benefits                             Toe benefits are administered in accordance with
                                                                the Plan Doc}llllent by the Claims Administrator.
                           '
      Fiscal Year of the Plan                                   Beginning January I and ends becember 31

      Health Services
      In no event shall lhe Eastern Shoshone Trlbe Employee Benefit Pl!ffi be liable for expenses or
      reimbursement for medical, surgical, hospital or related services to Vfhich the insured member is
      entitled to receive"fi:om or through the United States Public Heallh Service or any f~derally funded or
      sponsored Indi~ Health Service program. This applies if the patient will lose Uf~, limb or vision
      within 72 hours.                                                                    ·




                                                            1
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 32 of 158




    Named Fiduciary and Plan Administrator
    The Named Fi~uciary and Plan Administrator is Eastern Shoshqne Tribe; who has the authority to
    control and manage the operation and administration of the Plan. The Plan Administrator or its
    d~legate has the sole authority and discretion to inteipret and construe the terms of the Plan and to
    determine. any and all questions in relation- to the administration, interpretatibn'or operation of the Plan,
   including, but not limited to, eligibility under the .Plan, payment of benefits or olalms under the Plan
   and any and aI1 other matters arising·under the Plan. The decision of the Plan Administrator will be
   final and binding on aI1 interested parties.

   Contributions to the Ptan
   The amount of contributions to the Plan are to be made on the.following basis:

   The Company will from time to time evaluate the costs of the Plan and determine the amount to be
   contributed by the Company and the amount to be contributed (if any) by each covered Employee.
   Notwithstanding any other provision of the Plan, the Company's obligation to pay claims otherwise
   a!fowable under the tenns of the Plan will be liqtited to its obligation.to make contributions to the Plan
  as set forth in the preceding sentence. Payment of·said claims in accordance with these procedures will
  discharge completely the Company's obligation with respect to such payments. In. the event that the
  Company terminates the Plan, tl1en as of the effective date of ~nnination, the Company and Covered
  Individuals will have no further obligation to make additional contributions to the Plan.

 Plan Modification and Amendments
  Subject to any negotiated agreements, the Cc,mpany mey modify, amend, or discontinue the Plan
 without the consent of or notice to Covered Individuals. Any changes made shall be binding on each
 Employee and on any other ·Covered Individuals. This right to make amendments shall extend to
 amending the coverage (if any) granted to retirees covered under the Plan, including the right to
 terminate such coverago (if any) entirely.

 Termination of Plan
The Company reserves the right at any time to tenninate the Pian by a written instrument to that effect.
All previous contributions by the Company will continue to be issued for the_puipose ofpaying benefits
imder the provisions of this Plan with respect to claims arising before such termination, or will be used
for the puipose of providing similar health benefits to Covered Individuals, until aI1 contributions are
exhausted.                         ·

Plan Tu Not a Contract
Tho Plan Document constitutes the entire Plan. The Plan will not be deemed to constitute a contract of
employment or give any Employee of the Company the right to be retained in the service of the
Company or to interfere with the right of the Company to discharge or otherwise terminate the
employment of any Employee.




                                                   2
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 33 of 158




    Claim Procedure
   In accordance with Section 503 ofERlSA,.the Company wil! provide adequate notice in writing to any
   Covered Indivi,duals whose claim for beneµts under this Plan has been denied, setting forth the specific
   reasons for such denial and written in, a manne.r calculated to be lll)derstood by the Covered Individuals;
   Further, the Company will afford a reasonab!e,opportunit;y to any Covered Individuals, whose claim for
   benefits has been denied, for a full and fair review of the decision denying the claim by the person
   designated by the Company for that purpose,

   Prot~tion against Creditors
   No benefit payment under this Plan will be subject in any way to alienation, sale, transfer, pledge,
  .attachment, garnishment, el(ecution, or enct1µ1brance of any kind, and any attempt to aoconiplish the
   same will be void. If the Company finds that.sucl_i an attempt has been made with respect. to any
   paym~nt due or to become due to any Covered Individual, the Company in its sole discretion may
  terminafe the interest of such Covtii¢ Tp.dividual or former Covered Individual in such payment, and in
  such ~e will apply the amount of such payment to or for the benefit of sucli Covered Individual or
  formcir Covered Individual, Iris spousi;, parent, adult child, guardian of 11 minor child, brother or sister,
  or other relative of a Dependent of such Covered Individual or former Covered Individual, as the
  Co,mpany may getermine, and any such application will be a complete discharge of all liability with
  respect to such benefit payment This l,'rovision does not prohibit a Covered Individual from assigning
  his benefit)l to an Eligible Provider.                                                                      ,

  Indemnification of Employees
 Except as otherwise providect in ERJSA, no director, officer, or Employee of the Company or of the
  Claims Administrator will incur any personal liability for the breach of any respo!!Sihillty, obligation, or
 duty in connection with any act done or omitted to be done in good faith in the administration or· ·
 management of the Plan and will be indemniJied and held hanµIess by the Company from and aga!nst
 any such personal liability, includi!)g all expenses reasonably inC11IIed in his defense if the Company
 fails to providi;, ~ch defense. The Company and the Plan may each purchase fiduciary liability
 ~surance consistent with applicable Ia~.

   Grandfather Status
  This group health plan believes this plan is a "grandfuthei:ed health plan" und~r th!l Patient
  Protection and Affordable Care Act (the Affordable Care Act). As permitteq by the Affordable Care
  Act, a grandfathered health plan can preserve certain basic health coverage thaf was already in effect
  when that law was enacted. Being a grandfatli.ered health plan means that your plan may not include·
. cedain consumer protections of the Affordable Care Act that apply to other plans, for example, the
  requirement for the provision of preventive health services without any cost sharing. However,
  grandfathered health plans must comply with certain other consumer protqctions in the Affordable
  Care Act, for example, the elimination of lifetime limits· on benefits.
Questions regarding which protections apply and which protections do not apply to a grandfathered
health plan and what inight cause. a plan to change from grandfathered health plan status can be
directed to the claims processor at 800-457-4726. You may also contact the Employee Benefit;i
Security Administration,         U.S. Department. of Labor at 1-866-444-3272 or
www.c!ol.goy/ebsa/healthreform. This website has a table slinllnarizing which protections do and do
not ap,ply to grandfu~ered.)lea1th plans.



                                                   3
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 34 of 158



                                                                                                        •   •

                                          PLAN SUMMARY

                                                  FOR

                                   EASTERN SHOSHONE TRIBE


                                         Eligibility Provisions



 Eligible Class
 All Employees who work for the Company for at least 30 hours per week on a regular basis.
 Temporary, part-time, seasonal or contracted employees, consultants, and members ofthe board of
 directors are not eligible fur coverage.

Required Period of Service
An Employee will be eligible .fur coverage on the first ofthe month coincident wi1h or next following
completion ofl80 days of continuous Active Work.

Contribution
The Plan may be evaluated from time to time to detennine the amount ofEmployee contribution (if
any) required.

Changes in Eligibility
You should report any change in eligibility to your employer as soon as possible. Changes in
eligibility include, but are not limited to~
   c lllfarriage or divorce
   0 Death of a Dependent
   " Birth or adoption of a child
   0 Dependent c~d reaching the limiting age




                                              4
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 35 of 158




                                                Managed Care

   This Plan has a mandatozy•uti!i7.ation review requirement called "pre-certification". Pre-certification is
   required prior to. all scheduled Hospital admissions, Skilled Nursing/Extended Care admissions, and
   Outpatient services as outlined below. Pre-certification does not guarantee that proposed admissions
   or Outpatient procedures are covered under the Plan as Eligible Expenses.

   Review-Organization
   The Review Organization for this Plan is:
          HealthCoip
          P.O. Box 1475
          Dubuque, Iowa 52004-1475
          la800-457-4726

  Hospital Pre-Admission Certification
  The Plan requires that all non-emergency inpaiient hospitalizations and· S{<llled Nursing/Extended Care
  Facility admissions be pre-certified by the Review Organization prior to the admission; all emergen<,y
  inpatient hospitalizations must be reported within two (2) business days of admission. If an individual
  fails to pie-certify·an inpatient stay with the Review Organization, Eligible Expenses related to the
  admission will be subjecJ; to a penalty as listed in the Plan.
  The Covered Individual must inform the provider that he participates in a program, which has pre-
  certificationrequiremerits. In order to obtain pre-certification:
         1. Notify the appropriate Review Organization of the upcoming Hospital or Skilled
             Nursing/Extended Care Facility stay no later than 24 hours prior to the admission. Emergency
             admissions to -the hospital must be reported to the Review Organization within two (2) ·
             business days ofthe admission.
         2." Notice cail be given by: (a) the Hospital/Skilled Nursing/Extended Care Facility; (b) admitting
             Physician; (c}Covered Individual; or (d) a Family member of the Covered Individual, but it is
             ultimately the responsibility of the Covered. Individual to make sure a Hospital
             admission or Skilled Nursing/Extended Care Facility admission has been pre-certified,
         3. The Review Organization must be provided with information necessazy to make a.decision as
            to the Me\lical Necessity ofthe admission.
 In regard to ·maternity or Newborn infant.admissions, the health Plan may not restrict benefits for any
 Hospital length of stay in connection with childbirth for the mother or Newborn child to.less lhan 48
 hours following a normal vaginal delivezy, or less than 96 hours following a cesarean section, or require
·that a provider obtain authorization from the.Plan for prescribing a length of stay not.in excess of the
·!).bove periods. However, Federal law generally does not prohibit the mother's or Newbom's attending
 provider, after consulting with the mother, from discharging the mother or her Newborn earlier than 48
 hours (or 96 hours as applicable).
 A maternity or Newborn admission in excess of the 48/96 hour time frame requires calling the Review
 Organization for pre-certification of the additional stay.




                                                 5
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 36 of 158



                                                                                                                  '   ·'



    Continued Stay Review
    When the Review Organization provides pre-certification to the Covered Individual, the Review
    Organization will assign a certain number of inP!ltientHospita! days or inpatient Skilled Nursingl.Extended
    Cate Facility days fur the sta:y. If any days are not Medically Necessary, {Ind tbe Covered Individual
   -remains beyond the Medically Necessary fength of stay, the Covered Individual shall be liable fur all
    Hospital/Skilled NursiuwExtended Care Facility charges beyond tbe Medically Necessary length ofstay

   Outpatient Management Pre-Certification
   The Plan requires that the following scheduled procedures/services be pre-certified by tbe Review
   Organization, subject to its' guidelines, prior to receiving treatment/service. Emergency outpatient
   services do not require pre-certification. If the s~rvice is ncit pre-certified, Eligible Expenses related
   to the service will be subject to a penalty as listed in tbe Plan.
        • Chemotherapy
        • CTScans
       • · Home Health Services
       • Medical Equipment- purchase, ifprice is above $300 and all rentals
      •   MRA
      • MRI
      " PETScan
      • Radiation Therapy

  Penalty for Non-Certification
 If pre-certification is not obtained in connection with an Inpatient hospitalization, Inpatient Skilled
 Nnrsing/Extended Care Facility admission, or listed outpatient proc~dure/service, the Eligi~le
 Expenses will be reduced by 25%, to a maximum penalty of $500. The additional_penalty will be
 iigured before the Deductible and coinsurance are applied. The penalty is not considered an
 Eligible Expense.

 Case .Management
 · When a catastrophic condition, such as a spinal cord Injury, cancer or a premature birth occurs, a
  person may require long-term, perhaps lifetime care. After the person's condition is diagnosed, he
  might need extensive services or might be able to be moved into another fype of care setting- even
. to his home.
  Case management is a program whereby a c~e manager monitors a patient and explores, discusses
  and reco=ends coordinated and/or alternate types of appropriate Medipally Neces.sazy Care. 'The
  case manager consults with the patient, the family and the attending Physician in order to develop a
 plan ofcare for approval by the patient's attending Physician and the patient.
Case management is a voluntary service. There are no reductions of benefits or penalties if a
Covered Individual chooses not to participate.




                                                  6
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 37 of 158




                                      Comprehensive Medical Expense Benefits
         Your Plan utilizes a Preferred Provider Organization (PPG) which, thr.ough negotiation, offers
         discounts for using the preferred providers for your medical care. Ifyou utilize the PPO providers
        for eligible services, you will receive the In-Network benefit listed below. To obtain a list of the
        preferredproviders, contact your human resources department.
        All services under the PPG Plan must be provided by parlicipatingproviders to be covered at the In-
        Network benefit level. Services received elsewhere will be paid at the Out-of-Network level ofbenefits.
        However, ifCllfJ) ofthe.following circumstances apply, benefits will be payable at the In-Network level of
        benefits:
           • The service is not available through the PPO.
           • Emergency care.
          • Ancillary services when the primary service is rendered by a PPO provider.
        Contract Health Services eligible Employees are eligible to have the .following services paid at the
        Tribal fee schedule rate at Medicare participating inpatient hospitals with no deductible or
        coinsurance applied. These services will be paid as part of the 1nbal fee schedule: Dental care
        services performed in a Hospital setting; Home IV therapy from Inpatient hospital facility; inpatient
        hospital; outpatient hospital if attached to an inpatient hospital; hospital based clinic (Urgent
        Care); maternity inpatient facility charges; PT/OT/ST if billed by a hospital; Well Care services:
       facility charges when billed by a hospital; reconstructive surgery facility charges when bill by a
       hospital; skilled nursing facility; transplant facility claim only; emergency room services; and
       bariatric surgery. The following services are not eligible for the Tribal fee schedule: mental health
       and substance abuse services; home health care; hospice care; all professional services; phaJ·macy
       claims; and ancillary charges.
1_i
       Maximum Annual Benefit for All Medical and            Unlimited
       Prescription Drug Expenses
       Annual Individual Deductible                          $1,000
       Annual Family Deductil:ile (All Family                $2,000
       members combined)
       Annual Ont-of-Pocket Maximum (Does not                Individual: $1,000
       include the Annual Deductible, the benefit            Family: $2,000 (AllFamilymembers combined)
       reduction for failure to comply with the
       Managed Care measures of the Plan,
       ineligible charges, service co-pays, or any
      'amount over the' Usual, Customary and
      Reasonable procedure rate.)

      Benefit                                         In-Network                       Out-of-Network
      Alternative Care
      (includes Chiropractic care,
                                                                  .
                                                 80 %after Deductt'ble                             .
                                                                                    70 % after Deductible

      Acupuncture,        ]Biofeedback,
      Hypnosis or hypnotherapy,
                          Naturopathic         Alternative Care is limited to $500 per Covered Iridividual
      Holistic    and
      medicines and /or treatments             per Calendar Year
      and massa!!e theranv)

                                                      7
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 38 of 158



                                                                                                           '   .
   Benefit                                         In-Network                     Out-of-Network
   Ambulance                                  80 %after Deductible              70 % after Deductible
   Durable Medical Equipment                  80 %after Deductible              70 % after Deductible
   Emergency Room Services                   $50 co-pay, 80 %after             $50 co-pay, 70 % after
                                                   Deduct:Iole                       Deductible
     Co-pay is waived if admitted to the Hospital as a result of the emergency rooin visit. Non-
     emergency use of the emergency room ls not au Eligible Expense. Determination of "non-
     emergency" is based on the Plan's definition of "Emergency".
  Extended Care/Skilled Nursing:             80 %after Deductible              70 % after Deductible
  Facility
                                                     Limited to 30 days per Calendar Year
  Home Health Care                           80 %after Deductible            70 % after Deductible
                                                   Lin1ited to 100 visits per Calendar Year
  Hospice Care                               80%after Deductible              70 % after Deductible
  Hospital Sei:vi.ces                        80 %after Deductible             70 % after Deductible
  (includes      Inpatient  and          Pre-certification is required for Inpatient admissions.
  Outpatient services, except            Failure to comply will result in reduction of benefits by 25%
  emergency room sei:vices)              to a maximum penalty of $500.
 Mental Health and Substance                80 % after Deductible             70 % after Deductible
 Abuse Services
                                         Pre-certification is required for Inpatient admissions.
                                         Failure to coi:nply will result in reduction of benefits by 25%
                                         to a maximum penalty of $500.
 Office Visits                              80 %after Deductible             70 % after Deductible
 Second and          Third Surgical      100 %, Deductible waived          100%, Deductible waived
 Opinions                                 The Physician rendering the second opinion must be a
                                         specialist qualified to render su9h. a service either through
                                         experience, specialist training or education, and must not be
                                         financially affiliated in any way with. the Physician who
                                         initially reco=ended the surgery. If the second opinion
                                                  •
                                        -and the initial recommendation for surgery do not agree, the
                                         Plan will pay for a third opinioli..
Surgery                                 . 80 % after Deductible              70 % after Deductible
                                        Pre-certification ls required for Inpatient admissions. Failure
                                        to comply will result in reduction of benefits by 25 % to a
                                        maximum penalty of $500.
Therapy-                    Physical,     80 % after Deductible             70 % after Deductible
Occupational,    .    and    Speech
Therapy


                                               8
     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 39 of 158




  . :Benefit                                       In-Network                      Out-of-Network
   Transplauts                                80 %after Deductible               70 % after Deductible
                                         Pre-certification is required for Inpatient admissions.
                                         Failure to comply will result in reduction of benefits by
                                         25 %to a maximum penalt,y of $500.      ·
                                                    .
  WellCare                                80 %Deductible waived                70% Deductible waived
  All Other Eligible Expenses              80 %after Deductible                 70 %after Deductible



                                  Prescription Drug Expense Benefit


 Benefit Percentage                                       100% aaer the Prescription Co-Pay
 Prescripti_oit Co-Pay (Per prescription                 Retail:
 and each refill of a prescription. Limited                Generic: $10
 to a 30-day supply for one (1) co-pay at a                Fo1mulary Name Brand: $25
 retail pharmacy. A 31-60 day supply may                  Non-Formulary Name Brand: $50
 ~e purchased for two (2) co-pays and a                  Mail Order:
 61-91 day supply m~y be purchased for                    Generic: $20
three (3) co-pays at a   retail  pharmacy.                Formulary Name Brand:. $50
Up to a 91-day supply may be purchased
                                                          Non-Fonnulary Name Brand: $100
through the mail order option for the
listed co-pay.)                                            (If a: name brand drug is purchasea when a
                                                          generic is available, the participant will be
                                                          responsible for the difference in cost between
                                                        ··the name brand and generic drug in addition to
                                                          the name brand co•pay. This limitation will not
                                                          apply lf your Physician indicates .that only the _
                                                         name brand drug may be taken.)
                                                      .
The Pr(lscription lirug coverage provided by/his Plan is "creditable" to Medicare D. ffyou or one
ofyow· covered family members is eligible/or Medir:ore, you may obtain a "creditable coverage"
letter by contactingSJSCO-800-457-4726.'




                                               9
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 40 of 158


                                                                                                       ,


                                       Dental Expense Benefits
                                            Optiona!Benefit

  Annual Dednctible                                       None
 Benefit Percentage for Dental.Expenses
   Class I (Diagnostic and Preventive Services)           100%
   Class II (Basic Restorative Services)                  80%
   Class m (Major Restorative Services)                   60%
   Class IV (Orthodontia; limited to Dependent            50%
   children np to age 20)
 Maximum Annual Benefit per Individnal                    $1,250 per Covered Individual per Calendar
 Classes I, II & ill Combined                             Year
 Maximnm Lifetime Benefit p·er Individual                 $1,500 per Coveredindividual; limited to.
 Class IV                                                 unmarried Dependent children up to age 20




                                   VJSion Care Expense Benefits
                                           Optional Benefit

Dednctible                                         None
·Maximum Annual Benefit                            $300 per Covered Individual per Calendar Year
Maximum Lifetime Benefit for Lasik Surgery         $500 per Covered Individual per Lifetime

Covered Services
   o   O1!e eye examination per Covered Individual per Calendar Year
   o   One set oflenses or contact lenses per Covered Individual per Calendar 1,"ear
   o   One frame per Covered Individnal p~r 24 niontbs
   o   Lasik surgery subject to tbe limit
                                     l
                                          listed above




                                             ro
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 41 of 158




                                 COMPREHENSIVE MEDICAL EXPENSE BENEFITS


,/         Upon receipt of proof of'Jbss, the Plan will pay the Benefit Percentage listed in the Plan Summary for
           M_edically Necessary Eligible Expenses incurred in· each Benefit Period. The amount payable in no
           event shall exceed any Maximum Benefit stated in the Plan Summary.

           The Deductible
         The Deductible is the amount of Eligible Expenses which must be paid each Calendar Year before
         Comprehensive Medical Expense Benefits are payable. The amount of the Deductible is shown in the
        Plan Summary. Each Family member is subject to tbe Deductible up to the Family maximum as shown
        in the Plan Summary.

       Family Deductible Feature
       If the Family Deductible limit, as shown in the Plan Summary, is incurred by covered Family members
      -during the Calendar Year, no further Deductibles will be required on any Family members for tbe rest
       of the Calendar Year; each Family member's responsibilitywill'be limited to the ip.dividual deductible
       as specified in tbe Summaiy ofBenefits.

       Deductible Carry-over Provision
      The medical Deductible applies only once in any Calendar Year even though there may be several
      different Injuries or Illnesses. So that Comprehensive Medical Expense Benefits payments will not be
      subject to a medical Deductible late in one Calendar Year and ·soon again in the next foJlowing
      Calendar Year, any Eligible Expenses incurred in the last three (3) months of a Calendar Year and
      applied against the medical Deductible will reduce the medical Deductible for the next Calendar Year.

      Ont-of-Pocket Maximum
 · After the Annual Deductible is met, the Plan. will pay the applicable percentages of Eligible.Expenses
      as
      shown in the Schedule of Benefits. When a Covered Individual meets the Annual Out-of-Pocket
   Maximum as stated in the Schedule ofBenefits, the Plan will pay 100% of additional Eligible Expenses
   for the remainder of that Calendar Year. Co-payments do not accumulate to the Annual Out-of-Pocket
   Maximum and continue when the Out-of-Pockef':Maximum is.met.

      do-payment
      Co-payment is the :fixed doJlar amount you pay each time you receive certain covered services. The co-
     payment does not apply toward the Annual Deductible or out-of-pocket maximum and continues to be
     taken after the;, out-af-pocketmaximum is met.                                     ·

     Allocation andApportiomnent ofBenefits
     The Company reserves the right to _allocate the Deductible amount to aoy Eligible Expenses and to
     apportion the benefits to the Covered Individual aud any assignees. Such allocation and apportionment
     shall be cone! usive and shall be binding upon 'the Covered Individual and all assignees.




                                                      12
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 42 of 158

    '
   .r    J




 ,. .                                      Temporary Disability Income Benefits
                                                       Optional Benefit
                         Available to Employees only, Dependents are not eligible for this co\ferage.

             Waiting Period*                                   First seven (7) days of any disability period due
                                                               to illness. There is no waiting period for
                                                               disability due to injury.
             Maximum Period of Payments                        26 weeks per.period ofDisaoility .·.
             Week,ly Payment                                   60% of salatr .up to a maximum of $400 per
                                                               week
             el'}'rior to the beginning of the waiting period, any available sick leave hours must be exhausted.
             Once all available sick leave hours are used, the waiting period/benefit will begin.•




(-. .




    ..
~.
 ...:.


                                                        11
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 43 of 158


    .I    \




               Medical Eligible Expenses
              Medical Eligible Expenses are the following Medically Necessary expenses that are incurred while
              Plan co:verage is in force for the Covered-Individual. The Plan does not provide coverage for services if
              medical evidence shows that treatment is not expected to resolve, improve, or stabilize the Covered
              Individual's condition, or that a plateau has been reached in terms of improvement from such services.
              If any of the listed expenses are excluded from coverage because ofa reason described in the General
              Limitations section or any other Plan section, those expenses will not be considered medical Eiigible
              Expenses.
              The Plan will make payment for medical. Eligible Expenses subject to the Benefit Percentage and
              maximum amounts shown in the Plan Summacy. All services are subject tc the Usual; Customary, and
              Reasonable allowance as defined in the Plan.

              Hospital Expenses
              Hospital expenses are the charges made by a Hospital on-its own behalf. Such charges include:
                     1. Semi-Private Room and Board. If a fucility has oruy private rooms, or if a private room is
                         Medically Nec~ssary due to the diagnosed condition, the private-room rate will be
                         allowable.
                     2. Necessazy Hospital services other than Room and Board as furnished by the Hospi¥u,
                     3. Special. care units, including burn care units, cardiac care uuits, delive1y rooms, Intensive
                        Care Units, isolation rooms, operating rooms and recovery rooms.

I                   -4. Outpatient charges to include observation up to 23 hours. Observation in excess of 23
                        hours will be allowedbased on the inpatient benefit of the Plan.
          If an Inpatient hospital confinement begins in one calendar year and ends in another calendar year, all
          services are tc be interpreted as incurred in the calendar year in which the hospitalization began.
               .                  .
          Skilled Nursing Facility/Extended Care Facility Expenses
         Eligible Skilled Nursing Facility/Extended Care Facility expenses under tiiis benefit include:
                    1. Room and Board, including any charges made by the fuoility as a condition ofoccupancy or
                        on a regular daily or weekly basis, such as general nu~ing services. The daily Room and
                        Board charges allowed will not exceed the average semi-private rate.
                    2. Medical services customarily provided by the Skilled Nursing Facility or Extended Care
                       Facility, with the exception ofprivate-cluzy or special nursing services and Physician fees.
                    3. Drugs, biologicals, solutions, dressings and casts furnished for use during the convalescent     .,
                       period, but no other supplies.

         Hospice Expenses
         A Hospice program provides care for patients who are tenninal!y ill. The :fullowing services and
         supplies proyided by a Hospice are covered:
                   1. Nursing care by a Registered Nurse (.R.N.), or by a Licensed Practical Nurse (L.P.N.), a
                      vocational. nurse, or a public health nurse who is under the direct supervision of a
                      Registered Nurse.


                                                           13
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 44 of 158



                                                                                                                    •


                   2. Physical therapy, occupational therapy and speech therapy, when rendered by a licensed
                      therapist
(•,
                   3. Medical supplies, including drugs anc! biologicals, and the use ofmedical appliances.
                   4. Physicians' services.
                  5. Services, supplies, and treatments (including Inpatient Hospice care) deemed Medically
                      Necessary and ordered by a licensed Physician.
                  6. Respite Care offers rest and relief help for the Family caring for a terminally ill patient.
                      Eligible inpatient respite care can take place in a Hospital, Skilled Nursing
                      Facility/.&tended Care Facility or nursing home. Respite care must be used in increments
                      ofnot more than five (5) days at a time.

         Home Health Care Expenses
          Home health care expenses are the charges made by a Home Health Care Agency for the following
          services and supplies which are ordered by a Physician and furnished to a Covered Individual'in his
        . home in accordance with a Home Health Care Plan.
                 1. Part-time or intemtittent nursing csre provided by a Registered Nurse (R.N.), or by a
                    Licensed Practical Nurse (L.P.N.), a Vocational nurse, or a public health nurse who is under
                    the direct supervision of a Registered Nurse.
                 2. Part-time or intermittent home health aide services which consist primarily of caring for the
                    patient, and are under the supervision of anR.N. or L.P.N.
                 3. Medical supplies, drugs, and medicines prescribed by a Physician, and laboratory services
                    provided by or on behalf of a licensed medical provider, but only to the extent that such
                    charges would have been covered if the Covered Individual had re!l]llined in the Hospital or
                    a Skilled Nursing Facility/Extended Care.Facility.
                4. Charges for physical, respiratory, speech or occupational therapy.
                5, Charges for parenteral or enteral nutrition.
                6. Ch~rges for inhalation therapy
                7. Medical social services.
       Home health care expenses will not be covered if they are:
               1. For services or supplies not specified in the Home Health Care Plan.
               2. For services by a Close Relative or member ofthe household.
               3, For services for a period during which          an Employee or Dependent is not under the
                   continuiog care of a Physician.
               4. For transportation services.

      Each visit, up to two (2) hours, by a Registered Nurse (R.N.) or Licensed Practical Nurse (L.P.N.) to
      provide nursing care, by a therapist to provide physical, occupational or speech therapy, and each visit
      ofup to fuur (4) hours by a home health aide shall be considered as one home health care visit.

      Organ/Tissue Transplant Expenses
      Benefits are available to a Covered Individual who is a recipienJ: or cloner for Medically Necessary
      covered services relating to bone .marrow, liver, heart, lung (single and double), combination heart/lung,
                                                       14
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 45 of 158

      •.
     ,i




             pancreas, pancreas/kidney, kidney, com~ and any other non-Experimental tJ:ansplant Eligible
             Expenses include, but are not limited to: testing to determine transplant feasibility and donor
 ' .         compatibility; charges related to the transplant itse~ as well as follow-up care to include: diagnostic x-
             ray and lab; procedures to determine rejection or success of transplant, to include: Physician, lab, x-ray
             or Hospital charges, and anti-rejection drugs.
             Organ transplant expenses are those charges for services and supplies in connection with non-
             Experimental, human to human, transplantprocedures, subject to the following criteria:
                     1. Except for transplant of a cornea, the recipient must be in danger of death in the event the
                        organ transplant is not perfunned.
                     2. There must be a reasonable expectation of survival if the Covered Individual were 'to
                        receive the transplant.
                    3. Charges incurred by the donor are only payable if the donor is covered by this P!an. Ifonly
                       the donor is covered by this Plan, payment by this Plan will be secondary to any other
                        coverage available to the donor.
                    4. Pre-approval is required.
            The fo!lowtngwill not be eligible for coverage under this benefit:
                    1. Expenses associated with the purchase of any organ.
                    2. Charges in, connection with mechanical or non-hulll!III organs or a transplant involving a
                       mechanical organ.
                   3. Services or supplies furnished in connection with the transportation of a living donor.

C.         Physician Services
            The Plan will allow Physician charges according to Usua~ Customary, and Reasonable (UCR)
           guidelines for medical care and/or surgical treatments, including office or home visits, Hospital
           Inpatient care or Outpatient care, clinic care, ambulatory surgery care, and Medically Necessary care
           provided at a licensed outpatient fucility. Payment fur multiple ~urgical Procedures (not includfug the
           primary Surgical Procedure) perfollI\ed at the same time may be reduced to 50% of the UCR amount
           If the multiple Surgical Procedure is determined incidental, benefits will: be denied. If an assistant
           surgeon is required, the assistant surgeon's coyered charge will not exceed 20% of the surgeon's Usual,
           Customary and Reasonable allowance.                                            ,

           Eligible Expenses In or Out of the Rospitai
              1. Allergies: Charges for testing treatment for allergies, including percutaneous, intracutaneous,
                 and patch testing and allergy extract/injections.
              2. Alternative Care: Ch~ges inc1![Ied for all treatment of a covered person involving manual
                 manipulation, including treatment modalities (including, but not limited to chiropractic care,
                 spinal adjustments, diatheimy, heat or cold theraPY, massage, acupuncture, electrical.
                 stimulation and/or biofeedback for spinal skeietal system and/or surrounding tissue),
                 hypnosis or hypnotherapy, holistic and naturopathlc medicines and/or treatments will be
                 considered and processed subject to the Alternative Care llinited benefit shown in the
                 Schedule of Medical Benefits of this Plan. Charges for such services in excess of the stated
                 benefit maximum will not be considered eligible for processing or payment under any other
                 provision of this Plan.


                                                           15
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 46 of 158



                                                                                                              •


        3. Ambulance: Charges for professional land, air or sea ambulance service to the• nearest
           medical facility qualified to treat the emergency Illness or Injwy or when Medically
i
           Necessary, from one facility to another for care. .Sea or ak ambulance is covered only dm: to
           inaccessibility · by ·ground transport, and/or if the use of ground transport would be
           detrimental to the health status of the patient Ambulance charges for the convenience are (
           not covered.                                                                            .     \
       4. Ambulatory Surgical Center: Charges made by an ambulatory surgical center or minor
          emergency medical clinic.
       5. Amniocentesis Testing: Charges for amniocentesis testing, genetic testing, counseling and
          treatment when reconimended by a physician for a covered person who is 35 years of age or
          older at the time of delivery, or for a physician documented high-risk pregnancy or physician
          documented family history of genetic disorder. Any procedure intended solely for sex
          determination is not covered.
       6. Anesthetics: Charges for anesthetics and their administration, including epidura1s, by a
           physician or by a nurse anesthetist'(CRNA).
       7. Artificial Limbs: Charges for external prosthetic and orthopedic appliances such as
           artificial legs, arms, eyes or larynx or accessories, braces, splints, cervical collars or other
           orthopedic appliances, required to replace a lost natural body part, or are required for
           support for an injured or defonned part of the body as a result of disabling congenital
           condition or illness or iajury. Benefits include charges fur the fitting, aqjustiug, repair or
           maintenance of such prosthetic and orthopedic appliance. Charges for replacement of the
          prosthetic appliance will be covered only if the Plan is shown that it is needed due to a
          change in the person's physical condition. Replacement due to technological advancement
          only is not covered. Only conventional,_ body powered, cable-operated prosthetics will be
          eligible for loss of a limb or disarticulation when a cable-operated prosthetic is totally non-
          functional.
      8. Assistant Surgeon: Charges fat an assistant surgeon when the procedure requires an
          assistant due to medical necessify. Charges are calculated at 20% of the reasonable and
          customary covered surgeon's fees.
     9. Attention Deficit Disorder: Charges for eligible initial diagnostic testing to determine the
         diagnosis, medication, and.medical management of medication for attention deficit disorder
         (ADD), attention deficit hyperactivity disorder (ADRD).
    10. Behavioral Problems: Charges consisting mainly of behavioral problems, communication
        delays, conduct problems, learning disabilities, developmental delays, autism, or for
        scholastic improvement
    I I. Birthing Center: Charges· made by a licensed birthing center for services or supplies that
         would have been payable ifperformed ill a Hospital.
    12. Birth Control: Charges for birth control !njecti<lns, diaphragm, Norplant implant and
        removal, insertion and removal of an IUD, elective sterilization for• employee or covered
        spouse. Prescription birth control pills/patches are covered under the "Prescription Drug
        ProgrBID".




                                                 16
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 47 of 158
     t




            13. Blood: Charges for processing, administmtion, and/or storage of pre-surgical antilogous
                blood and cost of blood, blo~d components, or other fluids, unless it is donated or replaced.
            14. Breast Surgery: Charges for breast reconstruction in connection with covered mastectomy
                y;ill include (a) reconstruction of the breast. on which the covered mastectomy has been
                perfonned; (b) surgery and reconstruction of the other breast to produce a symmetrical
                appearance; and prosthesis and treatment of physical complication of all stages of covered
                mastectomy, including lymphedemas.
                Breast reduction when prescribed by a physician and, in the sole discretion of the Plan
                Administrator, such procedure is deemed to be medically necessary in order to prevent or
                correct defonnities or to iptprove' bodily function. Failure to submit all requested medical
                records and.any supporting documentation requested by the Plan will result in denial of
                benefits for all charges associated with such procedure, including complications,
           15. Chemotherapy and Radiation Therapy.
           16. Cardiac Rehabilitation: Charges for cardiac rehabilitation programs to provide supervised
               monitored ·exercise sessions following heru:t surgery, a heart attack, or when medically
               necessary for a heart condition as prescribed by the physician.
           17. Chiropractic Services: See "Alternative Care" provision.
          18. Circumcision: Charges for or in connection with a routine or medically necessary
               circumcision.
          19. Dental Prostheses: Charges for dental prostheses used to treat birth defects, trauma, or
              accidental injury; or as used with respect to radiation, chemotherapy or surgery for oancer.
[.            Implants are not a covered benefit.
          20. Diabetes Training and Equipment: Charges for. diabetes self-management training
               including: (a) training provided after initi_al diagnosis of diabetes in the care ancl
               management of that condition, including nutritional. counseling and proper use of diabetes
               equipment and diabetes supplies; (b) additional training authorized on the diagnosis of a
              health care practitioner of a significant change in the covered person's symptoms or·
              condition of diabetes that requires changes in the covered person's self management regime;
            . or (c) periodic or episodic continuing education training when prescribed by an appropriate
              health care practitioner as warranted by the development of new techniques and treatment
              for diabetes.
              Diabetic equipment including but not limited to, blood glucose monitors (including monitors
              designed to be used by blind individuals), and podiatrio appliances for the prevention of
              complications associated with diabetes. Diabetes supplies, including but not limited to,
              needles, syringes, lancets,. dextrostix, and insulin are covered under the ''Prescription Drug
              Prog:ram".
         21. Dialysis: Charges for outpatient and/or inpatient dialysis,
         22. Drugs: Charges for drugs requiring the written prescription of a licensed physician and.
             dispensed in a physician's office, or by a hospital, ambulatory, emergency, or urgent care
             facility and self-administered injectable drugs are covered under the Medical portion of the
             Plan, and not under the Plan's "Prescription Drug Program". Refer to "Prescription Drug
             Program" section for a further description of drug coverage.


                                                     17
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 48 of 158



                                                                                                          .•


   23. Durable Medical Equipment: Charges for rental of durable medical equipment required
        for temporary therapeutic use, or the purchase of this equipment il in the opinion of the Plan
       Administrator, purchiule is economically justified. The Plan reserves the· right to pay
       monthly rental not to exceed the purchase price. Repair, maintenance, or replacement of
       durable medical equipment and accessories will not be covered unless such services are
       determined to be medically necessary as defined in this l?Jan. Rep!acemeut will be covered
       only if the Plan is shown that: (a) it is needed due to change in the person's physical
       condition; or (b) it is likely to cost less to buy a replacement than to reqair the existing
       equipment or to rent like equipment.
       Covered expenses will be limited to the price of one standard model of equipment. Deluxe
       equipment such as motor driven whe~Jchairs. and beds are not covered except when such
       features are .Medically Necessary for the effective treatment of a patient's con_dition and the
       patient cannot otherwise operate the equipment himself.
  24. Education Programs: Charges for medically necessary patient education programs, at the
      onset of a. medical condition that is necessazy to the proper care of that condition, or to
      :further training caused by a change- in the medical condition or development of' new
      treatment methods, including but not limited to cardiac education and ostomy care.
 25. Enteral or Parenteral Nutrition: Charges for.medically necessary to sustain lite.
 26. Foot care: Charges for medically necessazy treatment of the feet including but not limited
     to, weak, unstable feet, bunions, and flat feet.. The purchase of orthopedic appliances or
     other custom molded devices to be attached to or placed in shoes designed to relieve stresses
     of the foot Orthopedic shoes are not covered unless part ofa brace. Charges.for trimming,
     removal of corns, calluses, or trimming of toenails, are only covered when medically
     necessary for the treatment of a metabolic or p~ripheral vascular disease. Covered foot
     surgery is limited to open cutting procedures of the foot and removal of the nail or nail root.
 27. Impotency: Charges for teptjng to establish a diagnosis of impotency, erectile dysfunction,
     selCllal dysfunction or inadequacy, or frigidity are covered up to the time treatment begins;
     once treatment begins, diagnostic and evaluation services are not covered.
28. Lab and X-ray Services: Charges for technical and professional fees associated with
    diagnostic laboratory services, pathology tests, x-ray services, or for radiation therapy,
    chemotherapy, radium and radioactive isotope therapy treatment.
29. Maternity: Charges for maternity expenses will be payable on the same basis as any other
    illness. · Total obstetrical care includes but is not limited to, prenatal office visits, delivezy,
    epidumls, postnallµ office visits, midwife, and childbirth center charges. Fetal surgery will
    be considered as part ofthe motµer' scare..
30. Nllwborn Baby Care: A newborn chiltl must be _properly enrolled in order for any benefits
    to lie payable. Charges for well-baby care from birth until the infant is discharged from the
    hospital, subject to the newbom's own deductible and out-of-pocket maximum.
    Charges for an ill newborn child are subject to the baby's own deductible and out-of-pocket
    maximum and paJllhle as any other illness; a separate hospital admission notification must
    be made to the pre-certification service for a newborn that must remain in hospital due to
    necessity. This notice must be made within 2 working days ofthe newbom becoming ill.




                                             18
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 49 of 158


     ;




                   3 I. Outside the USA: Charges incun·ed for a covered illness or injury while traveling outside
                         the United States of America (USA) on a business or pleasure. Medical expense& for care,
                         supplies, or services that are rendered by a provider whose principal place of business or
                         address for payment is located outside the United States (a non-U.S. provider) are payable
                        under the Plan subject to all Plan exclusions, limitations, maximums and other provisions,
                        under the following conditions: (a) Charges incurred outside the USA, when the primary
                        purpose is to obtain medic.al care, services, drugs, or supplies, are not covered; (b) Benefits
                        may not be assigned to a non-U.S. providers, and submitting itemized receipts to the Plan for
                        reimbur$ement; (d) Claims for benefits must be submitted to the Plan in English; and (e)
                       Benefit payments will be determined by the Plan based upon the exchange rate in effect on
                       the incurred date.
                   32. Oxygen: Charges for oxygen and rental of equipment for its administration, and other
                       inhalation therapy.
                  33. Physician Services: Charges for the services of a legally qualified for medical care and
                      surgical treatments including office, home visits, hospital inpatient care, hospital outpatient
                      visits, exams, and clinic care, subject to provisions, !imitations and exclusions shown
                      elsewhere in this Plan.
                  34. Pre-admission Testing: Charges for pre-admission testing for covered lab, x-ray, and other
                      medically necessary tests performed on an outpatient basis prior to a scheduled
                      hospitalization. The charges must be related to the i!iness or injury that ultimately causes
                      confinement. Pre-admission testing that is ;epeated in the hospital will not be paid unless
             .        medically necessary.
(.       -       35. Private Duty Nursing: Charges for private duty nursing only when approved.as medically
                     necessary and covered under this Plan by the Plan Adminisb:ator.
                 36. Psychiatric Care: Charges for psychiatric care for mental health disorders, including eating
                     disorders, substance abuse (chemical dependency, alcoholism and/or drug addiction),
                     furnished on an inpatient or outpatient basis by a Hospital, or residential treatment facility,
                     physician, or licensed therapist/counselor. Eligible Expenses include Inpatient, Outpatient
                     and partial confinement.
                 37. Renabilitation Services: Charges for rehabilitation servj.oes incurred for an Illness or Injury
                     that results in the need for rehabilitation. provided or offered in a rehabilitation hospital or
                     center. The patient must be under the care of a physician for any benefits to, be payable.
                     "Rehabilitation services'' means a formal program of treatment that''
                     a. Is provided to those individuals who have severe disabiling impairments ofrecent onset
                         or recent progression or persons who require an identifiable intensity of services; and
                     b. Is performed in a rehabilitation hospital or center eipi.er an Inpatient or an outpatient;
                        and
                    c. Is prescribed by a physician as medically necessary and is periodically reviewed; and
                    d. Is prescribed in place_ of a stay in the acute s~g of a Hospital or is an extension of a
                        hospital stay; and     .                                                 .
                    e. -Is provided in a.Hospital or facility that is licensed and qualified to render rehabilitation
                        servicoo.
                    The primary emphasis of the program is providing, in a coordinated manner, those
                    comprehensive services deemed appropriate to the eneds of a person with a disability, in a
                    program designed to ~chieve objectiv~s of improved health, welfare and the realization of

                                                             19
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 50 of 158




        one's maximum physical, social,. psychological and vocational potential for useful and
        productive activity.
        Services must be of such level of complexity or the condition of the patient must be such
        that services can be safely performed only by the qualified therapist or physician.
        Mental health disorders, chemical depend~ncy (alcoholism and drug) rehabilitation expenses
        are not covered under this provision.
  38. Restoration or Reconstructive Surgery: Charges for restoration or reconstructive surgery
       when such surgery is required and perfonned to correct damage caused by (a) iajuries
       sustained in an accident; and the reconstructive surgery is perfonned within 12 months of
      the date of the accident, or (b) medically necessary surgery, and reconstructive surgery is
      performed within 12 monihs of the date of such surgery, or (c) a birth defect or abnormal
      congenital condition in a covered dependent child bom while covered under this plan that
      results in the malfonnation or absence of a body part, or (d) reconstructive surgery following
      a covered mastectomy, symmetrical reconstruction of the other breast following a covered
      mastectomy, and prostheses and treatment ofphysical complications of all stages of covered
      mastectomy, including lymphedemas; or (e) breast reduction if Medically Necessary (as
     defined in this Plan)
 39. Second Surgical Opinion: Charges for a seconcl opinion, when a physician advises that
      surgery is required in a non-emergency situation, The physician rendering the second
     opinion mU8t be a specialist qualified to render such a service either through experience,
     specialist training or education, and must not be financially affiliated in any way with the
     physician who initially recommended the SUFgery. If the physician who originally
     recommended the surgery and the second opinion physician disagree, the Plan will also pay
     for a third opinion.
40. Sterilization: Charges for elective sterilization stirgical procedures (vasectomy and tubal
    ligation or occlusion) for employees and covered spouses (but not the reversal of such
    procedures).
41. Surgery: Charges for a surgical-procedure performed by a physician, nurse practitioner, or
    licensed midwife. More than: one surgery performed by one or more physicians during the
    course of only one operative period is called a "multiple surgery". Surgical benefits are
    payable whether the operation is performed in the hospital, surgery facility or in the· doctor's
    office,
42. Teeth: Charges incurred fortreatment·on or to the teeth or the supporting tissues of the teeth
     or the supporting tissues of the teeth related to; (a) removal of tumors and cysts of the jaws,
     cheeks, lips, tongue, roof and floor of the mouth when such conditions require pathological
     examination or accidental bodily injury; (b) treatment required Because of accidental injuries
    to sound natural teeth, (which are teeth that are whole or properly restored, are without
     impairment or periodontal ,disease, and are not in need of treatment for reasons other than
    for the dental injury), and to the jaws, cheeks, lips, tongue, roof and floor of the mouth,
    providing such treatment is received within 12 ·monihs from the date of the accident;.· (c)
    treatment of fracture of facial bones; (cl) incision and drainage of cellulitis (inflammation of
    soft tissue); (e) incision of accessory sinuses; salivary glands or ducts; (f) frenectomy (the
    cutting of the tissue in the midlin_e of the tongue; and (g) dental prostheses used to treat birth
    defects. Trauma, or accidental injury; or as used with respect to radiation, chemotherapy, or
   ®r.gery for q.ncer.


                                             20
 Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 51 of 158




      For plirposes of this coverage, an accident does not include any injury caused by biting or
      chewing.
      If hospitalization is necessary to safeguard the health of the patient for performance of a
      dental procedure that is not eligible for coverage under the Medical Expense Benefits
      provision of this Plan, the Plan will pay covered hospital, pathology, radiology, and/or
      anesthesiologist charges associated with such procedure. The plan will not pay for the
      charges of the physician, dentist, and/or oral surgeon in relation to the non-covered dental
      procedure even if the hospital charges are paid.
 43. Therapist Services; Subject to the pre-certification requirements of the Plan, charges for a
     licensed therapist and associated supplies when treatment is recommended by physician for
     the following:
      a. Speech therapy and audio therapy including audio diagnostic testing, to provide
          developmental and rehabilitative care where there is a reasonable expectation that the
         services will produce significant improvement in the covered person's condition in a
         reasonable period of time.
     b. Physical or occupational therapy and supplies to provide rehabilitative care for an
         illness or injury, whe1-e there is a reasonable expectation that the services will produce
         significant improvement in the covered person's condition in a reasonable period of
         time. Such therapy does not include the services of a chiropractor, masseur, or physical
         education instructor.
     c. Respiratory (inhalation) therapy.
44. Urgent Care Facility: Charges incurred for treatment at an urgent care or walk-in facilify.
45. Well Care Services: Charges for Well Care services (routine and preventive) are payable as
     shown in the Schedule of Medical Benefits for: (a) routine mammogram screening; (b)
     routine prostate screening; (c) colo-rectal cancer screenings; (d) routine physical exams; (e}
    routine diagnostic tes:ts including, but not limited to, pap smears, EKGs, blood tests; (f)
    routine well-child examinations and checkup charges; (g) immunizations, vaccinations, and
    inoculations; (g) and any charge for check-up purposes not incident to or necessary to treat
    an illness or injury. Doctor visits for treatment of sickness or injury shall be processed under
    this Plan as any other illness. Sports, employment, licensing, and camp physicals are not
    covered.                ·




                                           21
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 52 of 158




                               PRESCRIPTION DRUG EXPENSE BENEffl


   The Plan will pay the Usual, Customary and Reasonable charge of Prescription drugs, Jess the co•
   payment listed in the Plan Summary which is. payable by the Covered Individual for each Prescription
   and each refill of a Prescription. Tlm Prescription co-payment is not an Eligible Expense under the
   medical benefits portion ofthis Plan.
   The Prescription Drug Program will not cover the cost of administration of aay drug.
   Any prescription totaling $1,000 or tnore will be reviewed for medical necessity and therapeutic
   interchange. Any compound prescription over $200 will also be reviewed at the pharmacy level.
  The Plan has a Preferred Brand list of prescription drugs for which discounts are received. This list
  may change from time to time. When using these Preferred Brand drugs, you will be responsible for
  the co-pay as listed in the Plan Summary. If you purchase a brand name drug that is not on the
  Preferred list, you will be responsible for a greater co-pay as stated in the Plan Summary.
  If an individual is unable to use a particular drug on the company's preferred list, he may be able to
  purchase a non-preferred drug and only pay the preferred brand co-pay. Pre-authorization is required to
  obtain the drugs at the lesser co-pay. To obtain pre-authorization, have your physician send a letter to
  SISCO documenting the reason you are taking a non-preferred drug. The letter will be l'(lviewed based
  on the guidelines listed below and you will be notified as to whether or. not·the substitution is allowed.
  Pre-authorizations are only issued to a member in cases of.
      a) Documented prior failures on Formulary or Preferred Agents.
      b) Medical necessity - i.e. current Preferred or Formulary alternatives are not acceptable
            according to current peer-reviewed medical literature.                         ·
      c) Off-label use of medication
     d) Over-ride an existing quantity limitation provided a specific dosing and tapering schedule
           is presented.                                                                            '
  Pre-authorization requests· will not be approved for members requesting an exemption from the
•'highest co-payment to the middle co-payment unless the above stated criteria are appropriately
  documented by your physician. You and your healthcare provider may decide that a medication ln
 the Non-preferred brand name category (3id tier) is best for you. In this case, your prescription drug
 card benefit program does provide coverage for you, but you will share in the cost of the _drug
 tbrough the highest co-p11y amount.
Your healthcare provider should prescribe medications which he feels best treats your disease state
or medical condition. Pre-authorization forms may be obtained from your benefits coordinator or the
claims processor. Pre-authorization request forms must be completed in full.prior to evaluation of
your request.
Covered Medications
        I. All drugs, prescribed ·by a Physician that require a prescription either by federal or slate
            law, except drags excluded by the Plan.
       2. All compqtmd prescriptions containing at least one prescription, ingredient in a therapeutic
          quantity.
       3. fusulin, the sy.ringes necessary for its' adminisiration, and diabetic supplies when
          prescribed by aPhysician.
       4. LegendDrugs.

                                                22
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 53 of 158

    '    .
    ·'

                       · 5. Contraceptives.
                         6. Specialty oral medicatio11s.
                        'J. Growth hormones (with prior approv~l).
                        8. Prescription vitamins.

                Excluded
                Under this program, !fie following drugs are never covered, regardless of use or diagnosis:
                        1. Any drug for which reimbursement is available under any other group program or
                           government program.
                     · 2. Drugs dispensed from or by any Hospital, Skilled Nursing Facility/ Extended·.Care Facility,
                          clinic, or o_ther institution to a Covered Individual as an Inpatient or Outpatient; such drugs
                          are covered by the medical·portion of the Plan. ·
                       3. Drugs dispensed by other than a retail or mail order pharmacy.
                       4~ Drugs that do not require a written Prescription of a licensed Physician (with the exception
                          ofinsulio, the syringes or needles for.its administration, and diabetic SU.flplies).
                       5. Injectables with the exception of injectable drugs for the treatment of migraine headaches,
                          insulio, Glucagon and EpiPen.                                             ·
                       6. Fertility drugs.
                      7. Devices or appliances (except for needles and syringes necessary for the administration of
                         insulin and diabetic supplies).
                      8. Refills ofa Prescription that is more than one (1) year old.
                      9, Nutritional supplements;
                      10. Cosmetic treatments.
                      11. Drugs or supplies associated with weight reduction.
                      12. Over the counter medications, except as specifically listed.
                      13. Smoking cessation drugs.
                     14. Drugs for sexual dysfunction and/or impotency.
                     15. Drugs dispensed outside the United States, except as required for emergency treatment.
                     16. Anabolic steroids.
                     17. Fluoride products.
                     18. Immllllization agents.
                     19. Mouthwashes.
                    20. RU486-abortion pill.
                    21. Amphetamines - central nervo:us system stimulant, Ritalin
             Some Prescription items are limited based on FDA approved dosing schedules, current medical
( ..         practices, evidence based clinical guidelines, and peer-reviewed medical literature related to that
~   .        particnlar drug.


                                                             23
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 54 of 158




                          COMPREHENSIVE DENTAL EXPENSE BENEF.ITS

   Subject to the General Limitations section of this Plan and the limitations of this section, Usual,
   Customary and Reasonable charges incurred for the following Covered Dental Expenses will be
   covered in accordance with the percentage of coverage, Deductible amounts and maximums in the Plan
   Summary.

   A pre-treatment review is recommended on all charges that will result in a payment of $200 or more
   unless it can be shown that treatment was made on an emergency basis.

   Dental Eligible Expenses
   The term "Dental Eligible Expenses" means the expenses incwred by or on behalf of a Covered
  Individual for charges made by a Dentist for the perfonnance of dental service provided for in the Plan
  Summary when the dental service is perfonned by or under the direction of a Dentist,.is essential for the
  necessary care of the teeth, and begins while the Covered Individual·is covered for Dental Benefits. If
  the actual perfonnance of a dental service begins on a date other than the date the service was
 recommended or detennined to be necessazy, the dental service will be considered to begin on the date
 the actUllL performance of the service begins. Eor an appliance or modification of an appliance, an
 expense is considered incurred at the time the impression is made. For a crown, bridge, or gold
 restoration, an expense is considered incurred at the time the tooth or teeth are prepared. For root canal
 therapy, an expense is considered incurred at the time the pulp chamber is opened. All other expenses
 are considered incurred at the time a service is rendered or a supply fiJmished. Covered Dental
 Expenses do hot include any expenses- that are in. excess of the Usua~ Customary and Reasonable
 amount.
 If a condition is being treated for which different treatments are suitable, the benefits under this Plan
 will be based on the service that, according to a determination ma(ie by the Plan Administrator, would
 produce a professionally satisfactory result.
 Class I - Diagnostic & Preventive Services
        I. Oral examinations and routine cleaning (prophylaxis) of teeth, but not more than twice per
             Calendar Year.
       2. Fluoride applied to the teeth, but not more than ·twice per Calendar Year; limited to
             Dependent children up to age 16.
       3. Emergency o_raJ exam and palliative treatment.
       4. Consultation or other o,ffice visits ifno other dental service is performed on the same date.
       5. Bacteriological studies and bistopathological examinations.
       6. Dental x-rays:
            a.., Full mouth (single or multiple films), but not more than once everytbree (3) years;
            b. Bitewingx-rays, but not more than once every Calendar.Year.
            c. Periapical, occlusal and extra oral x-rays when dentally necessary and appropriate.

C!ruJs I[ - Basic Restorative Services
       1.   Oral surgery, including pre- and post-operative care, general anesthesia, local anesthetic
            and injectable antibiotics.
      2.    Extraction ofteeth.
                                                24
    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 55 of 158




        3.     Regular cavity fillings, including amalgam, synthetic porcelains, composite and plastic
               fillings and stainless steel restorations.
        4.     Local anesthesia or analgesia in connection with a covered procedure.
        5.     Cast restorations for advanced tooth decay or fracture are allowable once every five (5)
               consecutive years beginning from the date thi:: cast restoration was cemented in place.
              Restorations include inlays, onlays, and crowns (including porcelain, porcelain :fused, or
              precious metal crowns and related post and core). Crowns placed for the p1-imary purpose
              of pe~iodontal splinting, altering vertical dimension or restoring occlusion are not an
              Eligible Expense.
       6.     Charges for injections of antibiotic drugs by the attending dentist.
       7.     Space ·maintainers to replace ·prematurely lost primary teeth but only for Dependent
             children up to age 14.
       8.    Sealants; limited to Dependent children at least age six (6) but under age 16, and limited to
             permanent molars.
       9.    Relinlng or repair of crowns, ·inlays, onlays, dentures or fixed bridges.
       10.   Periodontics,
       11. Endodontics.                          .,
Class ill- Major Restorative Services
      1. Initial placement of fixed bridgework including wing- attachments, inlays, onlays and
            crowns used as abutments to the bridge.
      2. Charges for the initial plaoeroent of parti~ or full dentures, including repairs and
           adjustments following the initial placement, provided:
              a)     If a cast chrome or acrylic denture will r~tore the dental arch satisfactorily,
                     payment will not be. made toward a more elaborate or precision appliance. Any
                     balance will be the responsibility of the Covered Individual.
             b)      If a personalized restoration or specialized technique is chosen, payment will not
                    be made for more than the cost ofthe standard service. Any balance will be the
                    responsibility ofthe Covered Individual.
     3. Charges for precision attachments, precision partials and treatment partials.
     4. Replacement of an existing partial, full denture or fixed bridge, the addition of teeth to. an
          existing partial or fixed denture, or br{dgework to replace extracted teeth if satisfuctory
          evidence is presented to the Plan that: 1) the replacement or addition ofteeth is necessary to
          replace teeth exti:acted after the existing denture or bridgework was installed; 2) the
         existing denture or bridgework cannot be made .serviceable and was in.stalled at least five
         (5) years prior to the replacement date; and/or 3) the existing dentnre is an immediate
         tempormy denture rep'Iacing one or more extracted teeth, replacement by a permanent
         denture is required, and the replacement ta!res place within six (6) months from the
        placement ofthe temporary denture.
    5. Charges for transplanting teeth or implanting fabricated teeth.
    6. Charges for ,appliances or treatments for altering vertical dimension or to restore proper
        bite;  forrestoring occlusion, for replacing tooth structure lost from attrition, abrasion or
        erosion;- for correcting congenital or developmentill ma!fOilllations; or for aesthetic
        purposes.
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 56 of 158

                                                                                                                 .   ,.




                          I
 Class IV - Orthodontics (treatment must begin after your effective date under the Plan; services
 are available to dependent children up to age 20)
 Services for the proper alignment ofteeth.
 Benefits UIJderthis Plan for orthodontia wf1l be payable:
        a.    immediately upon !1lceipt ofproof that the initial treatment (including setting of the appliance
              or bands) has been completed; and
     b.       at the end of each following month/calendar quarter upon receipt of proof that the period of
              orthodontic treatment has continued.
The. benefit amount payable for the initial treatment will be actual charges, but not more than 25% of
the total estimated covered charges for the entire period bf orthodontic treatment. Monthly/quarterly
payments will be determined by averaging the remaining estimated covered charges over the estimated
time required to complete the period of orthodontic treatment. Adjustments may be made when
changes occur in the estimated covered charges or estimated period of treatment

Alternate Benefit Provision
When more than one dental service could provide suitable treatment based on common dental
standards, the Claims Payer will determine the dental. services on which payment is based and the
expenses that will be included as Eligible Expenses.

Limitations
     1.       Charges for services or supplies which have the primruy purpose of improving the
              appearance of the teeth, rather than restoring or improving dental fonn or function. Some
              examples include: laminate and veneers.                ·
     2.       Charges for infection control procedures (sepsis Cl)ntrol - rubber gloves, goww, etc.) when
              billed separately from actual denial treatment.
     3.       Charges for oral hygiene, dietary instruction or .plaque control programs.
    4.       Charges for services or supplies you are not legally obligated to pay for and fur which you
             would not be charged in the absence ofthis Plan,
    5.       Charges for the replacement oflost or stolen appliances.
    6.       Charges for services or supplies that ·you are entitled to claim from any governmental
             program even ifyou waived or fulled to claim rights to such services, benefits, or damages.
    7.       Charges for athletic mouth guards, night guards, or occlusa! guards, including replacement,
             repair, relines or adjustments.
    8. ,Charges for Prescription drugs.
   9.        Charges for repair or replacement of any orthodontic appliance.
    10. Charges for any service or supply that could have been compensated under workers'.
        compensation laws, including any services or supplies applied toward the satisfaction of any
        Deductible under your employer's workers' compensation coverage.
   11. Charges for services or supplies for any treatment plan when you receive the services or
       supplies after the date of.t(lonination of coyer11ge under this Plan.                  ·


                                                  26
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 57 of 158




 12. Charges fur services or supplies related to a service that began prior to the effective date of
     coverage.
 13. Charges related to TMJ (temporomandibular joint disorder).
 14. Charges for services which are covered under a medical plan sponsored by the Company
     will not be coordinated with the.Dental benefits provided.by the Company.
 15. Charges for periodontal splinting.




                                          27
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 58 of 158




                                   VISION CARE EXPENSE BENEFITS


Vision care benefits apply only when vision care charges are incmred by a Covered Individual and
when the charges are for services that are recommended and approved by a Physician or Optometrist.
Benefits will be payable as outline,iin the Plan Summary.for each vision care service or supply.

No benefits will be payable for:

        1. Charges for orthoptics (eye muscle exercises),
       2. Charges for vision trainmg or subnormal vision aids.
       3. Charges fo1: lenses ordered without a prescription.
       4. Charges for safety·goggles, including prescription type.
       5. Care, treatment or supplies for which a charge was !ncmred before ·a person was covered
          underthis Plan.
       6. Charges excl\lded or limited by the Plan design as stated in this Document.
       7. Charges fur sunglasses.
      8. Charges fur tints, over-sizing or any cost above the basic lens fee.




                                             28
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 59 of 158
                                    '   I




                                            TEMPORARY DISABJLITY BENEFIT
:   '
                                                                    a
           The Plan will pay a benefit for an absence caused by non-occupational disability which prevents a
           participating Employee from working due to Illness or accidental T!tjuzy.
           The maximum amount the Plan will pay is the amount shown in the Plan Summary. Participating
           Employees are subject to all other stipulations of the Plan, to include but not be limited to eligibility,
           maximums, waiting periods, benefits or special limitations, except the Pre-Existing Limitation will not
           apply to this benefit The Plan will pay benefits to the maximum number of weeks for each separate
           disability as shown in the Plan Summary. Two or more periods of disability due to the fil!lllil cause are
           considered am, period of disability, unless they are separated by a return to .full-time work for a
           continuous period of at least two (2) weeks. Two or more periods of disability due to unrelated injuzy
          or illness are considered one period of disability unless separated by return to regular full-time work of
          at1east one full day. If the participating Emplqyee returns to light-duty work and that work assignment
          subsequently ends, the Participating Employee will not be required to satisfy a new waiting period for
          disability benefits. This shall be considered one continuing period of disability; however, the maximum
          number of weeks of disability benefits for this continuous disability shall not exceed the maximum
          shown in the Plan Summary.
          The waiting period before benefits commence is the time shown in the Plan Summary.
          Should a participating Employee die during the time for which he is receiving disability benefits, such
          benefits shall ·be paid up to and including the date of death, or until the Maximum Benefit is reached,
          whichever is less.
          In order to receive benefits, the participating Employee most be under a. physician's care and cannot
           receive compensation or profit for doing any work anywhere and must have exhausted all available sick
           leave. Disability benefits are not payable for any period of time during which a participating Employee
           is compensated for work-related illness or injuzy. In the case of a.non-occupational disability that
           commences while the participating Employee is on layofl; suspension, leave of absence, or vacation
           and a return to work date has- been detennined and the participating Employee has ·been notified, no
           beµefits will be payable until the date the participating Employee would normally have returned to
          work had the injuzy or illness not occurred. To be eligible for benefits, the patticipating Employee
          must have worked on the last scheduled work day prior to the beginning ofthe Jayo£!; suspension, leave
          of absence, or vacation. If a participating Employee is unable to work due to a work-related illness or
        · injury and he is subsequently released from the doctor's care but is unable to return to work due to a
          non-occupational injury or illness which occurs• or commences during the time off work,. he shall be
         considered eligible for ben_!lfits wider this Plan if he had worked on the last scheduled work day prior tQ
         the work-related disabqity.
         In cases where the effective date of a participating Employee's discharge has been detennined and the
         individual has been notified, or where a participating Employee has submitted his resigoation, such
         individual who becomes eligible for benefits before such discharge or resignation becomes effective
        ·shall be paid benefits only until the effective date of the resignation or discharge.
        A participating Employee must reimburse the Plan for any disability benefits received as the result of
        fraud or error, or where the participating Employee has recovered his lost wages from a third party,
        whether byjudgment, settlement or otherwise,




                                                         29
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 60 of 158




                                     GENERAL LIMITATIONS


 The following exclusio~ and limitations apply to expenses incurred by all Coveredindividuais:

    1. Abortions: Elective abortions are not covered.
    2. Administrative or Adinnctive Charges: Charges for: administrative fees; completion,
       filing or copying of cl!lim fonns, itemized bills and/or medical reports; reports or
       appearances in connection with legal proceedings, whether or not an Illness or Injury is
       involved, mailing, postage, or shipping and handling; missed appointments; late fees; sales
       tax; interest or penalties; travel time or expenses; telephone consultations; communications.
   3. AlcohoYSubstance Abuse: No compensation of any kind shall be paid for any Injury or
       death substantially related to the intentional use or abuse, by the Covered Individual, of
       alcohol, controlled substances or chemicals. The use or abuse of alcohol, controlled
       substances or chemicals shall 'be, deemed substantially related to iqjury or death if a)
       objective testing of the breath, blood or urine of the covered memb~r demonstrates the use
      or abuse of alcohol, controlled substances or chemicals and any competent evidence
      establishes that it is more probable than not :that the use or abuse of alcohol, controlled
      substances or chemicals contributed to the occurrence of the accident that caused the Injury
      or death to the, covered member; orb) such use or abuse of alcohol, controlled substances or
      chemicals by the covered member resulting in criminal conviction by any lawful
     jurisdiction.
  4. Artificial Heart: C~arges related to insertion or maintenance of an artificial heart.
  5. Autopsy: Charges for an autopsy.
  6. Birthing Classes: Charges for birthing classes.
  7. Chelation Therapy: Charges for chelation or metallic ion ion .therapy, except for treatment
     of acute metal poisoning.
  8. Close Relative: Charges for services rendered by a close relative of the covered person.
  9. Cosmetic and Reconstructive: Charges for cosmetic and reconstructive procedures, except
     as specifically stated in.the "Covered Medical Expenses" section of this Plan.
 10. Counseling: Charges for marriage, bereavement, :fumily, or group counselin¥,
11. Court-ordered Treatment or Services: Charges for services, treatment or care of any kind
    that are provided due to a court order,. or are required by a court order, or are required by a
    court of law and/or itre .imposed as an alternative to, or in addition to, fine or imprisonment. .
    This exclusion shall not apply to expenses for the Illness or Injury that would be covered
    under the Plan in the absence of a court order, and for which the covered person is legally
    obligated to pay,
12. Custodial Care: Charges fo~ services or supplies proviiled mainly as custodial care, tp assist
    in the activities of daily living, or maintenance care no expected to improve the patient's
    medical condition.
13. Dental Care: Charges fur dental services including dental implantology, except as
    specifically indicated as a covered medical expense under this Plan.

                                            30
 Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 61 of 158




 14. Deluxe or Luxury items: Charges for deluxe or luxury items: examples are motorized
     equipment when manually operated equipment can be used, wheelchair sidecars. The Plan
     will cover deluxe equipment only when additional features are required for effective medical
     treatment, or to allow the covered person to operate the equipment without assistance.
15. Education or Vocational Services or Supplies: Charg(lS for education or·vo_cational testing
    and/or training, I.Q. tests, remedial reading, recreational therapy, vision therapy, behavioral
    modification therapy services or supplies, including, but not limited to personal computers
    and related equipment or other similar items or equipment. This exclusion does not include
    diabetic education and supplies specifically listed as covered medical expenses of this Plan.
16. Examinations: Charges for examinations, testing, vaccinations or other services related to
    employment, licensing, insurance, adoption, ma.triage license, sports, or camp applications,
    or travel outside·ofthe United States.
17. Excess Charges: Charges for the part of an expense for treatment of an Injury or Illness
    performed by an Out-of-Network provider, the portion of a charge that is in excess of Usual,
    Customary and Reasonable charges.
18•. Experimental or investigational: Cha:,ges for Experimental procedures; drugs, or research
      studies, or for any services or supplies not considered legal in the United States or not
     recognized by the American Medical Association or the American College of Surgeons and/or
     the United States Food & Drug Administration. Experimental services include:
         a.. Care, procedures, treatment protocol or tec)mology which:
                   i. is not widely accepted as safe, effective and appropriate for the Injmy or
                      Illness throughout the recognized medical profession and established
                      medical societies in the United States; or
                  ii. is Experimental, in the research or iuvestigational.stage or conducted as part
                      of research protocol, or has not been proved by statistically significant
                      -randomized clinical trials to establish increased snrvival or improvement in
                      the quality of life over other conventional therapies.
        b. Drugs, tests, and technology wliich:
                   i. the FDA has not approved for general use;
                  ii. are considered Experimental;
                 iii. are for investigational use; or
                 iv. are approved for a specific medical condition bnt are applied to another
                      condition. Medications and procedures that are FDA approved for one
                      diagnosis, but used in an off label manner may be covered under the Plan
                     ·if approved by the Medical Director of HealthCorp as being medically
                     appropriate and necessary for the Covered Individual's condition, or have
                     been proven in an objective manner to have therapeutic value.       ·
       The Plan will rely on th(;l Data project of the .American Medical Association, the National
       Institute of Health, the U.S. Food and Drug Administration, The National Cancer Institute,
     . the Association of Co=unity Cancer Centers (ACCC) compendia based drug bulletin,
       NCCN drug compendia, Office of Health Technology Assessment, the Centers for
       Medicare and Medicaid Services of the U.S. Department of Health and Human Services,
       and Congressional Office of Technology Assessment in determining Experimental services

                                           31
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 62 of 158




         19. Eye Care: Charges fur routine eye exams and glasses or contacts, except as described inthe
..           options Vision Care Expense Benefits. Charges in relation to radial keratotomy, cornea[
             modulation, refractive keratoplasty or any similar procedure. Reversals or revisions of
             surgical procedures that alter the refractive character of the eye and complications of such ·
             procedures, except when required to correct an imm~diately lire-threatening condition.
             Charges for eye exercises (vision therapy)-or training (orthoptics).
        20. Gender Dysphoria: Charges fur or in connection with sex change for non-congenital
            transsexualism, gender dysphoria, sex reassigoment or transformation. This Exclusion
            includes, but is not limited to medications,. hormone therapy, implants, surgery, medical
            and/or psychiatric treatment
       21. Hair Loss: Charges for treatment of hair loss, including medications for hair growth; and
           hair replacement devices, including but not limited to wigs, hairpieces, and hair transplants.
       22. Health Club: Charges for health club or health spa membership, aerobic and strength
           condition, work hardening programs, regardless of diagoosis or symptoms, and all related
           material and products for these programs.
       23. Hearing Loss: Charges for hearing examinations and tests to determine the need for hearing
           correction, hearing aids, tinnitus maskers, supplies, adjustments and repairs. A chochlear
           implantation (a device implanted in the ear to facilitate communication for the profoundly
           hearing impaired) will not be a covered expense.
      24. Home Services: Charges for homemaker, and housekeeping services, or home delivered
           meals.
      25. Hospital Admissions: Charges for Inpatient admissions that are primarily for diagnostic
           services or therapy setvices; or nonaemergency weekend admission when surgery is not
          performed within 24·hours of admission; or inpatient admissions when the covered person is
          ambulatory and/or confined primarily for bed rest, special diet, or for treatment not requiring
          continuous bed care. Charges for hospitalization for dental services unless Medically
          Necessary to safeguard the health of the patient Charges fur seryices made by a Hospital
          for the covered person's failure to vacate a room on or before the Hospital's established
          discharge hour. Charges when a registered bed patient is absent from the Hospital.
      26. Hospital Employee .Charges: Charges for professional services billed by a. physician or
          nurse who is an employee of the hospital or skilled nursing facility and paid by the hospital
          or facility for the se&ice.                               · •
     27. ptegal Act: Charges resulting from the commission ofa crime. ·
     28. Indian Health Services: In no event shall The Eastelh Shoshone Tribe Employee Benefit
         Plan be liable for expenses or reimbursement fur medical, surgical, hospital or related
         services to which the insured member is entitled to receive from or through the United
         States Public Health Service or any federally funded or sponsored Indian Health Service
         program. However this exclusion does mit apply to referrals if the patient will lose life, limb
         or vision within 72 hours.
     29. Ineligible Claims: Claims for charges incurred prior to the effective date of the patient's
         coverage under this Plan, or after coverage has temlinated. Claims or other required
 .       information submitted to the Plan after the Plan's claims filing deadline. Under this Plan, a
 I
         chprge is cqnsideredto hwe been mo,imed as of the date on which the serv.ioe is rendered or
         obtained. 1

                                                 32
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 63 of 158

'   .

            30. Infant Formulas: Charges for infantformulas.
            3 l. Infertility/Fertility/Sterility: Charges for infertility diagnosis and treatment (including
                medications), fertilization, artificial insemination, invitro fertilization, any treatment to
                promote conception and related tests/procedures; supplies, or treatment including drugs
                related to sexual dysfunction or inadequacy.
            32. Impotency: Charges incurred for the treatment of impotency, erectile dysfunction, sexual
                dysfunction or inadequacy, or frigidity, including but not limited to, penile prosthetic
                implants, devices, drugs, and medicines, whether or not medically necessary or following
                surgery.
           33. Maintenance Care: Medical care that according to accepted medical standards cannot
                reasonably be expected_ to contribute substantially to improvement of a medical condition in
                custodial care.
           34. Marijuana: Charges for the purchase or use of marijuana for medicinal purposes,
           35. Medical Research: Charges for examinations and treatment conducted for the purpose of
               medical research.
           36. Native Healing Ceremonies: Charges for Native Healing Ceremonies.
          37, No Obligation to Pay: Charges for services or supplies for which there is no legal
               obligation to pay, or charges that would not be made but for the availability of benefits
               under the Plan. Any portion of the billed charges for services or supplies that are waived by
               the provider, such as those portions that would not be paid by the Plan due tq Deductible
               and/or Coinsurance provisions.
        . 38. Non-covered Services or Supplies: Charges for services rendered as a result of (or due to
              any complications arising from): (1) any voluntary or elective surgery or treatment not
              incident to an Illness or Injury (unless specifically included as a Covered Expense in this
              Plan), or (2) ay surgery, services, treatment, or supplies specifically excluded from coverage
              under this Plan. Charges for any services or supplies not listed as Eligible Expenses in this
              Pian.
         39. Non-prescription Drugs. Medicines or Supplies: Except as specified as Covered Medical
             Expenses under the Pian, regardless of the relief they may provide for medical condition,
              charges for drugs, medicines, or supplies that do not require a physician's prescription are
             not covered, even if reco=ended or ordered by a physician, and even if a prescription
             number has been assigned, when a written prescription is not required in order to purchase
             tlte drug, medicine or supply.
              This exclusion includes, but is no necessarily limited to the following: Air conditioners,
              blood pressure instruments, breast pumps, electric beds, environmental control or
              enhancement, exercise equipment, :filters, flotation mattresses, heating lamps, heating pads,
             hot water bottles, humidifiers, hypoallergenic mattresses, items for activities of daily Jiving,
             lift or control chairs, motor vehicles, _motor vehicle devices such as hand controls, lifts or
             specialized vehicie alterations, non-implantable communication-assist devices (including
             but not limited to communication boards and computers), oilier clothing and equipment that
             is not medical in nature, pillows, ,purifiers, saunas; self-help devices, spas, steam baths,
             stethoscopes, swimming pools, thermometers, vacuum cleaners, vaporizers, vibrating chairs
             or beds, vitamins, waterbeds, or whirlpools.           ·

                                                     33
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 64 of 158

                                                                                                       .   .

   40. Not Medically Necessary: Charges for services that are not Medically Necessary for the
       diagnosis and/or treatment of an illness or iajucy, unless specifically shown as an Eligible
       Expense elsewhere in the PJan.
                                                                         \
   41. Occupational Illness or Injury: Charges for or in connection with Iajury or illness that
       results fonn or in the course of a covered person's regular occupation for wage or profit
       and/or for which a covered person is entitled to benefits under any Workers' Compensation,
       Plan Administrator's Liability, or similar law. The covered person must promptly claim and
       notify the Plan Administrator of all such benefits. This limitation will not exclude coverage
       for self-employed individuals who are not required by the state to purchase work comp
       coverage.
  42. Orthognathic Surgery: Charges for mandibular or miudllofacial surgery (orthognathic
      surgezy) for treatment to correct growth defec_ts,jaw disproportion, or malocclusion.
  43. Outside the USA: Charges incurred outside the United States of America if the covered
      person traveled to such a location for the sole purpose of obtaining medical services, drugs,
      or supplies.
 44. Personal Items: Charges for personal comfort items or equipment, or for services or
     supplies that constitute personal hygiene items or personal convenience, such as telephone,
     and television or radio use.
 45. Public or Private School Rems: Charges for exruninations, or consultations provided by
     any public school or halfway house, or by employees thereof; or services or items any school
     system reqnires and is provided solely to satisfy institutional requirements.
 46. Self-inflicted Injury: Injury or Illrless caused or contributed to by attempted suicide or
     intentiona!Iy self-inflicted injuzy, unless the result ofa medical condition, whether mental or
     physical.
 47. Sleep Disorders: Charges for the diagnosis and/or treatment of sleep disorders, except for
     trsatment of sleep apnea.
 48. Smoking Cessation: Charges for prescription and non-prescription smoking deterrent
     medications, gum, patches, and aids. Charges for smoking/nicotine/tobacco· deterrent
     programs.
49. Special Construction: Charges for wheelchair ramps, handrails, or other specialized
    ~otural construction in or around the covered person's residence.
50. Sterilization Reversal: Care and treatment for reversal of sterilization.
51. Supplements: Charges for supplements including but not limited to mineral, nutritional,
    dietazy and vitamins. Prescription vitamins are covered under the Prescription Drug benefit
52. TENS Unit: Charges for a transcutaneous electrical nerve stimulators (TENS) unit for nerve
    stimulation.
53. TM.T: Charges fur treatment of or prevention of; any Jaw problem not caused by
     documented organic disease or physical trauma, including te.m,poromandibular joint
    dysfunction (T.MJ), craniomaxillary or craniomandibular conditions of the joi!it linking the
    jaw bone to the skuil, apd the muscles, nerves and other tissues related to that joint,
    myofaciaI pain syndrome, and a!I related conditions, including orthodontic or prosthetic
    devices.

                                           34
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 65 of 158




  '


                                          PRE-EXISTING CONDITIONS
              Does not apply to prescriptions submitted tlzrough tlte PrescrlptionlJrug Expense Benefli
                                 'Does not apply to Coveredlitdividuals under age 19
      °    Fora Covered Tndividual who enrolls in this Plan within31 days after the date of his eligibility for
            coverage, or for a Covered Tndividual who enrolls in the Plan under the Special Enrollment
           provision, claims in .relation to or resulting fi:om Pre-Existing Conditions (A disease, Injury, or
          Illness of a Covered Tndividual for which the Covered Individual has been under the care of a
           licensed Physician or has received medical care, services, or supplies within the three (3) month
          period immediately preceding; 1) for new hires, his date of employment; or 2) for Special Enrollees
          his enrollment date with the Company) will be excluded from coverage under the Plan until the
          Covered Individual: I} for new hires, has been employed by the Company for a period of 12
          consecutive months; or 2) for Special Enrollees, has bei,n enrolled for coverage under the Plan for a
          period of 12 consecutive months, in which case the pre-existing conditions limitati_on will no longer
          apply, and all eligible charges incurred thereafter will be considered under the Plan.
  o        Rora Covered Individual who enrolls in this Plan more-than3 l days after the date of his eligibility
          for coverage, claims in relation to or resulting from Pre-Existing Conditions (A disease, Injury, or
          Illness, of a Covered Individual for which the Covered Individual has been under the care of a
          licensed Physician or has received medical care, services, or supplies within the three (3) month
          period immediately preceding his effective date of coverage) are excluded from coverage under the
          Plan until the Covered Individual has been enrolled under the Plan for a period of.18 consecutive
          months, in which case the pie-existing conditions limitation will no longer apply, and all eligible
          charges incun:ed thereafter will be considered under the Plan:
 o        Exceptions to the Pre-Existing Condition Limitation:
          1. The Plan's pre-existing condition exclusion does not apply to pregnancy or to Covered
             Individuals up to age 19. The Pre-8)\isting condition exclusion does not apply to Employees
             or covered Dependents who are returning from a leave which qualifies under the Family and
             Medical Leave Act (FMLA) and chose not to retain coverage under the Plan during the leave.
     2. The Pre-Existing Condition Limitation will be waived wholly or in part in the event an
          individual was insured previously by Creditable Coverage, and providing the break in snclt
         coverage was less than 63 days immediately prior !9: 1) for new hires, his date of employment;
         or 2)'for Special rutd Late Enrollees, the date of enrollment in this Plan. Any time periods used
         to satisfy the individual's Pre-Existing Condition Limitation under the prior plan will be
         credited towards the satisfaction of this Plan's Pre-Existing Conditions Limimtion,to the extent
        that such time was satisfied under the prior p!an.
For the purposes of this Plan, "Creditable Coverage" means, with respect to an individual, coverage of
the individual provided under any ofthe following:
      a. PartA or PartB of.Title XVIII ofthe Social Security Act (Medicare);
      b. A group health plan as defined in 2590.732(a);
      c. Health insurance coverage as defined in 2590.701-2;
      d. An individual health plan;
      e. Title XlX of the Social Securify' Act (Medicaid), other than coverage consisting solely of
            benefits under Section 1928 of the Social Secmicy Act (the program for distribution ofpediatric
            vaccines);
      f. Chapter 55 of Title 10, United States Code (military-sponsored health care);
                                                    36
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 66 of 158




         54. Training and Therapies: Unless specifically listed as a covered elsewhere in this Plan,
             charges incurred for treatment, testing, procedures, devices, drugs, therapy, counseling and
 I •         training and self-help programs.                                            ·
         55. War: Charges that result from the covered person being drafted or willing participation in
              war or any act of war (declared or undeclared) including armed aggression resisted by the
             forces of any c6untxy or combination of countries, or civil war, insurrection, rebellion,
             revolution or a riot or caused by service in the armed forces of any cciuntxy.
         56. Weight Control: Charges for weight control or diet, obesity, including morbid obesity,
             i:egardfoss of the adjunctive, medlcal or psychological condition. Expenses for treatment,
             surgery, supplies, instruction, or activities for weight control, weight reduction, weight loss
             programs, or physical :fitness, vitamins, diet supplements, recreational therapy, education
             therapy, non-medical self-care or self-help training, or enrollment in a health, athletic, or
             similar club, even if the covered 'person has other health conditions which might be helped
             by weight loss or reduction of obesity and the services are performed or prescribed by a
             physician.                                                      .




(. . .
   ..
  .•




                                                   3:'i
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 67 of 158




                                      CREDITABLE COVERAGE


   Acceptance of Certificates
  Any Pre-existing Condit-ion limitation period is reduced by the period of other Creditable
  Coverage unless there has been a lapse in coverage of 63 days or more, termed a Break in
  Coverage. Waiting periods and Hlv.fO affiliation periods are not considered a lapse in
  coverage. Days of Creditable Coverage that occur before a Break in Coverage shall not be
  counted by the Plan in reducing the Pre-existing Condition limitation.
  Creditable Coverage includes coverag\l under most individual and group health insurance plans
  (including Medicare, Medicaid, governmental and church plans) whether or uot a fully insurea. plan or a
  self.insured plan. Creditable coverage does not include liability, dental, vision, sp(l9iiied diseases
  and/or other supplemental type pfans, which are defined as excepted benefits by HIPAA.
  To reduce a Pre-existing Condition limitation period by creditable coverage, proof of prior
  creditable coverage must be submitted. A Participant may request a Certificate. of Coverage
  from his prior plan. The Employer will assist any Participant in obtaining a Certificate of
  Coverage from a prior plan.
 Within a reasonable time following the receipt of a Certificate of Creditable Coverage or
 other evidence of Creditable Coverage, the Plan shall make a determination regarding the
 length, if any, of the Pre-existing Condltiorr limitation that shall apply to the Participant and
 provide notice to the Participant of said determination. The Plan shall have the right to
 reconsider and modify its initial determination if it is later determined that the claimed
 Creditable Coverage did not exist.
The Plan shall determine the total days of creditable coverage for each Participant by
counting all the days during which the Participant had one or more types of Creditable
Coverage. This determination will be made regardless of the specific benefits included in the
coverage.
If, after creditable coverage has been taken into account, there Will be a Pre-e~sting Condition
limitation imposed on a Participant, that Participant will be notified.        ·

Provision of Certificates
The Plan shall issue a Certificate of Creditable Coverage, automatically and without charge, under the
following circumstances:
                                                                               •
    I. For an individual who is a Qualified Beneficiru:y entitled to elect COBRA coverage; the
       Certificate of Creditable Coverage shall be issued after the Qualifying Event
   2. For an individual who loses coverage under the Plan, but is not. entitled to COBRA coverage,
      the Certificate of Creditable -Coverage shall be issued as soon as reasonably possible after
      coverage ceases.
   3. For an individual who is a Qualified Beneficiary and has elected COBRA coverage, the
      Certificate of Creditable Coverage shall be issued within a reasonable time after the cessation
      of COBRA coverage or, if applicable, after the expiration of any grace period fur the payment
      of COBRA premiums.




                                               38
       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 68 of 158




     g. A State health benefits risk pool;
     h. A health plan offered under Chapter 89 of Title 5, United States Code (the Federal Employees
1•
        Health Benefits Program);
     i. A public health plan. For purposes of this section, a public health plan means any plan
         established or maintained by a State, the U.S, government, a foreign country, or any political
         subdivision of a State, the U.S. government, or a foreign country that provides health coverage
         to individuals who ate enrolled in the plan;
     j. A medical care program ofthe Indian Health Service or of a tribal organization;
     k. A health benefit plan under Section5(e) oftlie Peace Corps Act (22 U.S.C. 2504(e)); or
     I. Title XXI oftlie Social Security Act (Stata Children's Health Insurance Programs (S-CHIP).




                                             37
      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 69 of 158




The Plan shall also issue a Certificate of Creditable G:overage at.any time within twenty-four (24)
months after coverage ceases, provided that the Plan receives a written request for the Certificate of
Creditable Coverage by the former Plan Participant (or by another person authorized by the former
Plan Participant). A Certificate of Creditable Coverage may be obtained from the Claims
Administrator by contacting them at the following address:
             SelfInsured Services Company
             P.O.Box389
             Dubuque, IA 52004-0389
             800-457-4726.
The Certificate of Creditable Coverage shall be in the form required by HIPAA.
Also upon written request, the Plan shall provide a copy of the P.Jan Document and other information
as outlined in the model form established by BJPAA to provide additional information on categories
of benefits for plans that use the A!temative Method of counting Creditable Coverage.
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 70 of 158




                                          ELIGIBiLITYFOR COVERAGE


        Employee Eligibility and Effective Date
        An Employee is eligible for coverage under the Plan when the Employee:
                1. Is employed by the Company on a regular, Full-Time Work basis as specified in the Plan
                    Swnmazy;
                2. IsActively at Work;
                3. Has satisfied the Required Period of Service as specified in the Plan Summa1y; and
                4. Is withiu the classification (if any) shown in the Plan Summazy.
       If the Employee has met the above eligibility reg_uirements on or before the effective date of this Plan,.
       the date of eligibility shall be the effective date of the Plan.
       If the Employee meets the above eligibility reqnirements after the effective date of the Plan, the date of
       eligibility shall be the first day of the month fo!Jowing the day he first meets those eligibility
       requirements.
      Einployee Coverage under the Plan shall become effective on the date of the Employee's eligz"bility,
      provided he has made written application for such coverage on or before such date. If an Employee
      applies for coverage within 31 days after his date of eligibility, his coverage shall be retroactive to the
      initial date of eligibility.                         ·
      All Employee Coverage under the Plan shall commence at 12:01 A.M. Standard T"Ime, on the date such
(.    coverage is effective, provided such Employee is able to be actively at work at such time. If the
      Employee is notActively at Work on the date this Employee Coverage would otherwise talce effect, but
      would have been able to be Actively at Work at 12:01 A.M. Standard T"1me had such work commenced
      at that time, such Employee shall be eligible for coverage on that date. If an eligible Employee is not
      able to be Actively at Work on the date this Employee Coverage would otherwise become effective, his
      coverage shall become effective on the day he returns to Active Work except as required by BIPAA.
     Ifan individual who works for the Company part-time is promoted to Full-Time Work, he will be given
     credit toward the Required Period of Service for any time satisfied as a part-time Employee (does not
     include temp employees). All other provisions of this Plan shall apply.
     An Employee who chooses not fu keep his coverage in effect during a period of!ayo:lfwill be eligible
     to.enroll for the same type of coverage (single or Family) which was in effect at the time of the layoff
     immediately upon return to Full-Time work provided he returns to Full-Time work within 30 days of
     the date the layoff began.
     An Employee who chooses not t.o keep his coverage in effect during a period of an approved leave of
     absence which qualifies under the Family and Medical Leave Act wilt be eligible to enroll for the same
     type of coverage (sin:gle or Family) which was in effect at the time of the leave of absence inllllediately
     upon return to Full0 Time Work.
     Bach Employee w/lJ become eligible for Dependent Coverage on the latest ofthe following;
             1, The date he becomes eligible for Employee coverage.
            2. The date on which he first acquires a Dependent.
            3, The date he first comes within the classification (If any) for Dependent Coverage, as stated
               inthePlanSummruy.

                                                      40
     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 71 of 158




 If both. the husband and wife are employed by the Comp1111y and both are eligible for Dependent
 Coverage, either the husband or wife, .but not both, m~y elect. Dependent Coverage for their eligible
 dependents.                                           ··                                        ·

Dependent Eligibility and Effective ))ate
 A Dependent will be considered eligible for. <;overage on the qate the Employee becomes eligible for
 Dependertt·Coverage, subject to all limitations and requirements of this Plan. Each Employee who
 makes such written request for Dependent Coverage on a form approved by the Company, shall, subject
·to the further provisions of.this section, become covered fur Dependent Coverage as follows:

        1. If the Employee makes such written request on or before the date lie becomes eligible for
           Dependent Coverage, or within the time.frame listed in "Employee Eligibility" _to enroll, he
           shall become covered, with respect to those persons who are· then his dependents, on tb.e·
           date he becomes covered for Employee Coverage,
       2; A Newborn child of an Employee will be covered from the moment of birth providing
          proper enrollment ls completed within 31 days ofthe child's birth.
       3. An adoptive chi!d·of an ~ployee or a child placed with the Employee for adoption will be
          covered from the date the child is placed in the physical custody of the -Employee and the
          Employee is legally responsible for medical expenses incurred by said child if proper
          enrollment is completed within'31 days of the placem~nt
       4. !fa D~;endent is acquired other than.at the.time of his birth due lo a court order, decree, or\.
          marriage, coverage for this n~ Dependent-will be effective on the date of such court order,
          decree, or marriage if Dependent Coverage is in effect under the Plan at that time and
          proper enrollment is completed within 31 days of the· event If the Employee.does not have
          Dependent Coverage in effuct under the Plan at the time of th!! court order, decree, or
          marriage and requests such coverage and properly enrolls this new Dependent within the 31
          d;iy period inlmecliately following the date of the court order, decree, or marriage,
          Dependent Coverage will be retroactive to the date o,fthe 9ourt order, decr.ee, or marriage.
                    '   ~·                                        .                  '




                                             41·
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 72 of 158



                                                                                                            •


                                        LATE ENROLLMENT


 Enrollment for coverage is required within 31 days after the date an individual would otherwise be
 eligilile. If enrollment is not completed within that time, or if a covered Employee's and/or
 Dependent's coverage tenninates because offai!Uie to make a contribution when due, such person will
 be considered a late enrollee. Some late enrollments may be made under the following Special
 Enrollment provision, however, if the Special Enrollment provisions do not apply, a late enrollee will
only be eligible to enroll during the Annual enrollment period designated by the Company. The 18-
month Pre-Existing Condition limitation of this Plan will apply to all late enrollees who do not qualify
to enroll under the Special Enrollment provision.


Special Enrollment
Special enrollment rights may be triggered upon the occurrence of certain types of events as indicated
below. When a triggering event occurs, an eligible individual who does not request enrollment in the
Plan within the deadlines explained below, will lose special enrollment rights for that event.

I. First 'Iype of Event-Loss of Other Health Coverage
   Eligible Employees and their Dependents who, at the time they were offered coverage under the
   Plan were eligible for the coverage and declined it because of other health coverage, which they
   stated in writing was in place, are entitled to enroll in the plan when the other coverage ends.
       Other Coverage is COBRA Coverage. Ifthe other coverage is COBRA coverage, the eligible
      Employee or Dependent must exbaust COBRA coverage to be eligible for special enrollment in
      the Plan. Exhaustion of COBRA coverage means that COBRA coverage ends for any reason
      other than failure to pay contributions on time or for cause.
       Other Coverage is Not COBRA Coverage.. If the other coverage is not COBRA coverage, the
      Employee or Dependent must lose the other coverage as a result of loss of eligibility for the
      coverage, termination of employment, exceeding a Lifetime limit on benefits under the other
      coverage, or tennination of the employer contribution toward the other coverage. If en
      individual loses coverage due to ceasing to make required premium payments when due, he
      will no_t qualify as a special enrollee.
      DeadlineforBpecial Enrollment Period. The eligible Employee is tequired to request special
      enrollment in the Plan not later than 31 days after the loss of the other coverage or the
     termination of employer contributions toward that other coverage. If the Plan Administrator
     -does not receive the eligible Employee's completed request for enrollment within this deadline,
     the eligible, Employee and/or Dependent lose special enrollment rights for that event.
     Effective Date of Enrollment. Enrollment in the Plan under the Special Enrollment provision
     will be efrective not later than the first day of the first calendar month beginning al;ter the date
     the Plan Administrator receives your completed request for enrollment.




                                              42
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 73 of 158




        2. Second 'fype of Event-Addition of a Dependent
           An eligible Employee•~ marriage, or the birth, adoption .or placement for adoption of his or her
           child, triggers special enrollment rights. This type of event also triggers an opportunity for an
           Employee who is enrolled in a Company sponsored Plan to switclrto another Company sponsored
           Plan, if the Company has multiple Plans available.
              Non-Participating Employee May Also Enroll. The addition of a new Dependent triggers
              enrollment rights for an eligible Employee even if he or she does not participate in the Plan at
              the time of the event For example, upon the birth of an eligible Employee's child, the eligible
              Employee (assuming that he or. she did not previously enroll), his or her spouse, and his or her
              Newborn child may all enrol( because of the child's birth. The same rule applies to the eligible
              Employee's marriage or adoption of a child or a child's placement for adoption if the eligible
              Employee had not previously enrolled in the Plan. ·
              Deadline for Special ·Enrollment Period. An eligible Employee. must request special
              enrollment within 31 days of marriage, or buth, adoption or placement for adoption of his or
              her child. Ifthe Pian Administrator does not receive the eligible Employee's completed request
              fur enrollment within this deadline, he or his Dependents lose special enrollment rights for that
              event
              Effective Date -of Enrollment The date of enrollment for coverage will be the date of the
              event in-the case of birth, adoption or placement for adoption and not later than the first day of
             the :first calendar month after the marriage occurs, and provided the Plan Administrator receives
             the enrollment fonn.
(    3. Third 'Iype of Event-Loss of Medicaid or CHIP Coverag~
         Eligible Employees and their eligible Dependents whose Medicaid or CHIP (Children's Health
         Insurance Program) coverage terminates due to loss of eligibility are entitled to enroll in the Plan
         when the Medicaid/CIDP coverage ends.
            Eligibility for Premium Assistance Subsidy Under Medicaid or CHIP. Eligible Employees
            and their Dependents, who become eligible for a premium assistance subsidy under Medicaid
            or CHIP, are entitled to enroll in the Plan when they becoine eligible for the premium assistance
            subsidy.
            Deadline for Special Enrollment Period. The eligible Employee is required to request special
            enrollni.ent in the Plan not later than 60 days after the loss of Medicaid/CHIP coverage or
            becoming eligible for the premium assistance subsidy. If the Plan Administrator does not
            receive the eligible Employee's completed·request for enrollment within this deadline, the
            eligible Employee and/or Dependent lose special enrollment rights for that event.
           Effective Date of Enrollment. Enrollment in the Plan under the Special Enrollment provision
           will be effective not later than the first day of the :first calendar month Tiegiooing after the date
           the Plan Administrator receives your completed request for enrollment

    Pre-existing Condition Exclusion and Special Enrollees. The Plan will apply a Pre-Existing
    Condition exclusion p!)riod of 12 months to a special enrollee. The Plan will not apply a Pre-Existing
    Condition exclusion to Pregnancy or to Covered Individuals under age 19.
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 74 of 158

                                                                                                             .   '




                                  TERMINATION OF COVERAGE


 Employee Termination
 Employee Coverage will automaticall,y terminate immediately upon the earliest of the following dates,
 except as provided in any Extension ofBenefits provision:
    1. The last day ofthe month in which the Employee terntlnates employment
    2. The last day of the month in which the Employee ceases to be in a class of participants eligible
       for coverage.
    3. The date ending the period for which the last contribution is made if the Employee fails to 1J,1ake
       any required contributions when due.
   4. The date the Plan is terminated; or with respect to any Employee benefit of the Plan, the date of
      termination of such benefit
   5. The date the Employee enters militazy duty.
   6. The date ofthe Employee's death.


Dependent Termination
Dependent.Coverage will automatically tenninate immediately upon the earliest of the following dates,
except as provided in any Extension of Benefits provision:

  1. The last day of the month in which the Dependent ceases to be an eligible Dependent as defined
     in the Plan.
  2. The date of termination' of the Employee's coverage under the Plan.
  3. The last day of the month in which the Employee ceases to be in a class of participants eligible
     for Dependent Coverage.
  4. The date ending the period for which the last contribution is made ifthe Employee fails to make
     any required contributions when due.
 5. The date the Plan is terminated; or with respect to any Dependent's benefit of the Plan, the date
    oftermination of such benefit.
 6. The date the Dependent spouse enfera rnilitazy duty.
 7. The date the Dependent becomes covered under this Plan as an Employee.
 8. The last dayofthemonth in which the Employee's death ocoura.
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 75 of 158




          t


                                                  EXTENSION OF BENEFITS


               Family and Medical Leave Act Provision
               All provisions under the Plan are intended to be in compliance with the Family and Medical Leave Act
               of 1993 (FMLA). To the extent the FMLA applies to the Company, Plan benefits may be maintained
              during certain leaves of absence at the level and under the conditions that would.have been present as if
              employment had not been interrupted. Employee eligibility requirements, the obligations of the
              Company and Employee concerning conditions of leave, and notification and reporting requirements
              are specified in the F.MLA. Any Plan provisions which conflict with the FMLA are superseded by the
              FMLA to the extent such provisions conflictwith the F.MLA. An Employee with questions concerning
              any rights and/or obligations should contact the Company.

              Uniformed Services Employment and Reemployment Rights Act (USERRA)
           It is the intent of the Plan to adhere to the continuatiqn of coverage provisions of The Uniformed
           Services Employment and.Reemployment Rights Act (USERRA) effective October 14, 1994. Any Plan
          provisions which conflict with USERRA are superceded by USBRRA. An individual who would like
          .complete information regarding his tights under USERRAshou!d contact the PlanAdministrator.

          Extension for Child Care Workers
          Employees who work regularly scheduled hours during the school year will be eligible to continue
          coverage during summer break or any regularly scheduled school break, provided required
{
          contributions
              .
                        for coverage.are paid when due.    .
          COBRAErtension ofBenefits
         The .requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), as
         amended, apply to tbe Plan. If Plan coverage is discontinued because of any of the qualifying events
         described below, eligible Covered Individuals may elect continuation coverage under the Plan
         according to the COBRA rules.

         A. Qualifying Events
         An employee of the Company covered by the Plan, has the right to-choose this continuation coverage if
          such employee loses group health coverage because of a reduction in such employee's hours of
         employment or the termination of such employee's emp!oymen~ (for reasons other than gross
         misconduct).
         The spoµse of an employee covered by the Plao, has the right to choose continuation coverage if such
         spouse loses group health coverage under the plan for ruzy of the following reasons:
            I. The death.ofthe covered employee;
            2. The tennination of the covered employee's employment (for reasons other than gross
                misconduct) or reduction in the covered employee's hours of employment;
                      \
              3. Divorce or legal separation from the covered employee;
              4. The covered employee becomes entitled to Medicare; or
  -..,
C
.
    ,·        5. A proceeding in a case under Title II, United States Code, with respect to the Company from
                 . whose employment the covered employee retired.
            Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 76 of 158


                                                                                                                 ,<   •




    In the case of a dependent child of an employee covered by the Plan, the dependent child has the right
    to continuation coverage if group health coverage under the Plan is lost for any of the following
    reasons:
       l. The death ofthe covered employee;
      2. The termination of the covered employee's employment (for reasons other than gross
         misconduct) or reduction in the covered employee's hours of employment;
      3. The covered employee's divorce or legal separation;
      4. The covered employee becomes entitled to Medicare;
      5, The dependent cease to be a "dependent child" as defined under the Plan; or
      6. A proceeding in a case.under Title 11, United States Code, with respect to the Company from
         whose employment the covered employee retired.

   B. Important Notice Requirements
   Under the Jaw; the employee or an eligible dependent has the responsibility to inform the Plan
   Administrator of a divorce, legal separation or a child losing dependent status under the Plan within 60
   days of the later of. I) the date the qualifying event occurs; 2) the date coverage is lost; or 3) the date
   the beneficiary is notified - through the Summary Plan Description (SPD) or the general COBRA
  notice. Such notice must be in writing to the Director of Human Resources, and contain the name of
  the Covered Individuals affected by the event and the date and nature of the event. The Company has
  the responsibility to notify the Plan Aclminis\rator of the employee's death, termination, reduction in
  hours of employment or Medicare entitlement, no later than 30 days after the date the Employee loses
  coverage due to the qualifying event.
  When the Plan Administrator is notified that one of these events has happened, the Plan
  Administrator will ensure that the employee and the employee's eligible covered dependents are
  notified within 14 days of the right to choose continuation coverage. Under the law, the employee
  and eligible covered dependents have 60 days from the later of: the date the employee or his eligible
 covered dependent(s) would lose coverage because of one of the events described above or the dat..
 the employee or his eligible covered dependent(s) are advised by the Plan Administrator of the right
 to continue coverage, to inform the Plan Administrator that the employee and/or the eligible covered
 dependents want continuation coverage, .
 Notice to the employee's eligible covered" spouse of the right to elect continuapon coverage under the
 Plan will be deemed notice to any eligible covered dependent children residing with the employee's
 spouse. If the employee or his eligible covered dependent(s)do not elect continuation-coverage within
this election period, then the right to continuation coverage based on COBRA rules will be lost.
   .                                                                       .
An eligible employee may elect COBRA continuation coverage for an eligible child who is born to, or
placed for adoption with such employee while the employee's COBRA continuation coverage (or right
to elect COBRA continuation coverage) is effective, provided that the employee has notified the Plan
Administrator in writing within 30 days of the child's birth, adqption or placement for adoption,

C. Payment for Continuation Coverage
The employee and his eligible covered dependent(s) wlll be required to pay for the cost of continuation
coverage in an amount equal to the cost of Plan coverage, plus 2%. The contributions must be paid by
a check made payable to the Company.
Contribution amounts and benefits for continuation coverage are subject to change. The employee will
be notified of any changes in contribution amounfi! or benefits available under the Plan.

                                                 46
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 77 of 158




         If the employee or his eligible covered. dependent(s) elect continuation coverage after the qualifying
         event, then the employee or his eligible covered dependent(s) will have 45 days from the date of the
         election to make the required initial contribution. That initial contribution must cover the entire period
         from the date of the qualifying event to the date of the payment. There is no grace period for the initial
         contribution. Each other contribution payment is due within 30 days after the first day of each month of
         continuation coverage.
         Covered Individuals will not be billed for any contribution payments :fur continuation coverage. If any
         contribution payment for continuation coverage is postmarked ,after the date that payment is due,
         continuation coverage·under the Plan will terminate and will not be reinstated.

        D.Length of Continuation Coverage
        If the employee and/or his eligible covered dependents elect to continue Plan coverage, the maximum
        continuation period following a qualifying event involving termination of employment or reduced work
        hours is 18 months.
        If the employee or his eligible covered dependent is found by the Social Security Administration (SSA)
        to be eligible for Social Security disability benefits because of a disability that existed at some time
        during the first 60 days of this COBRA continuation coverage, then the disabled person and his eligible
        covered dependents will be eligible to continue Plan coverage for up to 29 months (an additional 11
       months). To be eligible for that additional time to continue Plan coverage, the disabled person must
       remain disabled and must notify the Plan Administrator of the Social Security dete1mination, in writing,
       by supplying a copy of the SSI award letter within the initial 18-month period and within 60 days after
       the later of:
                  o   The date of the Social Security.disability determination;
I .               o   The date of the qualifying event;
                  o   The date-on which coverage is lost as a result ofthe qualifying event, and
                  o   The date on which the beneficiary is informed (in the Summary Plan Description or
                      general notice) a_bout the obligation to provide the disability notice.
      An increased cost ofup :to 150% of the cost of the Plan coverage may be required for those 11 extra
      months of continuation coverage. The disabled person must promptly notify the Plan Administrator of
      any SSA finding that he or she is no longer disabled.
      If a second qualifying event occurs within the applicable 18- or 29-month period, the period to continue
      Plan coverage under COBRA may be extended for up to 36 months from the first qualifying event For
      all other qualifying events, the maximum period to continue Plan coverage is 36 montJlli, ·

      E. Termination of Continuation Coverage
      However, COBRA provides that this continuation coverage may be cut short fur any of the following
      reasohs:
       · 1. The Company no longer provides group health coverage to any ofits employees;
         2. The premium for this continuation coverage is not paid on time;
        3. The employee or his eligible covered.dependent(s) become covered under another group health
           plan that does not contain any exclusion or limitation with respect to any pre-existing condition
           such individuals may have or contains a pre-existing condition exclusion that does not apply to
           such individuals because of the requirements of the Health Insurance Portability and
           Accountability Act of 1996;
        4. The employee or his eligible covered depende~t(s) become entitled. to. Medicare; or

                                                     47
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 78 of 158



                                                                                                                ,,   '




          5.   The employee or his eligible covered dependent(s) elected to extend coverage for up to 29·
I •
               months due to disability .and there has been a final determination by the SSA that such
               individual is no longer disabled.
       The employee or his eligible covered depencient(s) must inform the Plan Administrator within 30 days
       of the date ofany final determination by the SSA-that the person is no longer disabled.

      F. General Information about Continuation Coverage
      Continuation coverage is provided subject to eligibility under the law. The Plan Administrator reserves
      the rlght to terminate continuation coverage retroactively if the employee or his dependent(s) are
      determined to be ineligible for continuation coverage. The Plan Administrator intends to provide
      continuation coverage only to the extent required by the Jaw and will administer continuation coverage
      according to those requirements,
      In order to protect your family's rights, you should. keep the Plan Administrator informed of any
      changes in the addresses of family members. You should also keep a copy, for your records of any
      notices you send to the Plan Administrator.




                                                   48
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 79 of 158


      ..
                                                  COORDINATION OF BENEFITS


               The Coordination of Benefits provision is intended to prevent the payment of benefits which exceed
               Allowable Expenses, It applies when the Employee or any eligible Dependent who is covered by this
              Plan is also covered by any other plan or plans. When more than one coverage exists, one plan
              normally pays its benefits in full and the other plans pay a reduced benefit. This Plan will always pay
              either its benefits in full, or a reduced amount which, when added to the benefits payable by the other
              plan" or plans, will not exceed 100% ofAllowable Expenses. Only the amount paid by the Plan will be
              9harged against the Plan maximums.
               T11e Coordination of Benefits provision applies whether or not a claim is filed under the other plan or
            · ·plans. If needed, authorization must be given this Plan to obtain information as to benefits or services
               available from the other plan or plans, or to recover oveipayment.
              All benefits contained in the Plan are subject to this provision.

             Definitions
             The term "Pll!ll" as used herein will mean any plan providing benefits or services for or by reason of
             medical, vision, or dental treatment, and such-benefits or services are provided by:
                1. Group insurance or any other arrangement for coverage for Covered Individuals in a group
                    whether on an insured or uninsured basis, including but not limited to;
                        a.   Hospital indemnity benefits.
                        b.   Hospital reimbursement-type plans which permit the Covered Individual to elect
 l.                          indemnity at the time of claims. ·
               2. Hospital or medical service organizations on a group basis, group practice, and other group pre-
                  payment plans.
               ~. Hospital or medical service organizations on an individual basis having a provision similar in
                  effect to this provision.
               4. A licensed Health Maintenance Organization (HMO).
               5. Any coverage for students which is sponsored by or provided through a school or other
                  educational institution.
               6. Any coverage under a governmental program, and any coverage required or provided by any
                  slatute. ·
              7. Group automobile insurance.
              8. fudividual automobile insurance coverage on an automobile leased or owned by the Company.
              9. Individual automobile insul'lUlce coverage based upon the principles of"No-Fault" coverage.
           The term "plan" will be construed separately with resp,ect to each policy, contract, or other arrangement
           fur benefits or services, and separately with respect to that portion of any such policy, contract, or other
           arrangement which reserves the right to take the benefits or services of other plans into co11Sideration in
           determining its benefits and that porli?n which does.not
,·.        The term "Claim Determination Period" means a Calendar Year or that portion of a Calendar Year
~".        during which the Covered Indivic(ual fur whom claint is made has been covered under this Plan.


                                                             49
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 80 of 158




  Coordination Proced ores
  Notwithstanding the other provisions of this Plan, benefits that would be payable under this Plan will be
  reduced so that the sum of benefits and all benefits payable under all other plans will not exceed the
  total ofAllowable Expenses incurred during any Claim Detennination Period with respect to a Covered
  Individual eligible for:
     I. Benefits either as an insured person or participant or as a dependent under any other plan which
         has no provision similar in effect to this provision, or
     2. Dependent benefits under this Plan for a Covered Individual who is also eligible for benefits:
          a. AB an insured person or participant under any other plan, or
          b. AB a dependent covered under another group plan.
  . 3. Benefits under this Plan for a Employee who is also eligible for benefits as an insured person or
        participant under any other plan and has been covered continuously for a longer period of time
        under such other plan, or
    4. If an eligible Dependent elects membership in a Health Mitintenance Organization (HMO) as
        an employee of another employer, benefits under this Plan are limited to copayment and/or
        Deductibles not covered under the HMO and Eligible Expenses that are specifically excluded
        under the HMO. There will be no coverage under this Plan for any item not ·covered by the
        HMO because the Dependent chose not to avail himself to the HMO participating provider.

Order of Benefit Determination
In no event will The Eastern Shoshone Tribe Health Plan be liable for expenses or reimbursement for
medical, surgical, Hospital or related services to which the Covered Individual is entitled to receive
from or through the United States Public Health Service or any federally funded or sponsored Indian
Health Service Program•.
Each plan makes its claim payment according to where it fhlls in this order, ifMedicate is not involved:
   1. If a plan contains no provision for coordination of benefits, then it pays before all other plans.
  2. The plan which covers the claimant as an employee or named insured pays as though no other
     plan existed; remaining recognized charges are paid under a plan which covers the claimant as a
     dependent
  3. If the claimant is a dependent child of parents not separated or divorced, the plan of the parent
     whose birthday occurs first in the Calendar Year shall pay first. If the parents have the same
     birthday, the plan that covered the parent' longer will pay first and the other plan will pay second.
     This rule also applies to unmamed parents who are living together. However, if the parents are
     divorced, or unmarried and not living together, then:                          ·
        a.    The plan of the parent who by comt order or depree is financially respoJJl;ible for the
              children's medical costs is primary.
        b.    Ifno decree'exists, the plan of the parent who has custodypays·first;
       c.     The plan of any stepparent with whom the child lives pays second;
       d.     The plan of the parent without custody pays third.
     If the speclfic terms of a court decree state that the parents have joint custody, wi!hout stating
     that one ofthe parents is responsible for the health care expenses of the child, the plans covering
     the child shall foJlow the ord0r -of ~enefit determination rules outlined above for dependent
     children ofparents not separated or divorced.

                                                50
                  Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 81 of 158


,   .
          t


                     For purposes of this sub-section, a parent's "plan" shall include any plan under which the parent
                     has coverage (either as an employee, a dependent spouse, or otherwise).
                 4. The benefits of a plan which covers a person as an employee who is neither laid off nor retired
                    are deteonined before those of a plan. which covers that person as a laid off or retired employee.
                    Ifthe other plan does not have this rule, and if, as a result, the plans do not agree on the order of
                    benefits, this rule will not apply.
                 5. Ifthe order set out above does not apply in a particular case, then the plan which has covered the
                    claimant fur the longest period of time will pay first

              The Company has the right:
                1. To obtain or share information with an insurance -company or other organization regarding
                   Coordination of Benefits without the claimant's consent.          ·              .
                2. To require that the claimant provide the Company with information on such other plans so that
                   this provision may be implemented.
                3. To pay the amount due under this Plan to an insurer or other organization if this is necessary, in
                   the Company's opinion, to satisfy the terms of this provision.

          Facility of Payment
           iVhenever payments which should have .been made under this Plan in accordance with this provision
           have been made under any other plan or plans, the Company will have the right, exercisable alone and
          in its sole discretion, to pay to any insurance company or other organization or person making sucli
          other payments any amounts it will determine in order to satisfy the intent of this provision, and
          amounts so paid will be deemed to be benefits paid under this Plan and to the extent of.such payments,
          the Company will be fully discharged from liability under this Plan.
         The benefits that are payable will be charged. against any applicable maximum payment or benefit of
         this Plan rather than the amount payable in the absence of this provision.

         Rjght To Receive and Release Necessary Information
        For the purposes of determining the applicability of and implementing the terms of this provision of the
        Plan or any similar provIBiop. of any other plans, the Company may, without the consent of or notice to
        any person, release to or obtain from any insurance company or. other organization or person any
        information, with respect to any person, which the Company deems to be necessary .for such purposes.
        Any person cl!!imiug benefits under this Plan shall furnish to the Company such information as may be
        necessary to implement this provision.

        Coordination ofBenefits with Medicare
        In all cases, coordination with Medicare will conform to Federal Statutes and Regulations. Each person
        that is eligible for Medicare will be assumed to have :full Medicare coverage. Full Medicare coverage
        is: Part A hospital insurance; and Part B voluntary medical insurance. Full Me.dicare coverage will be
        assumed whether or not it has been taken. Benefits under this Piatl. are subject to the allowable limiting
        charges set by Medicare. Benefits will be coordinated to the extent. they would have been paid under
        Medicare as allowed by Federal Statutes and Regulations.
        If the primary payer cannot be determined due to coverage under more than one plan and Medicare, the
        plan that 'is primary to Medicare by Federal Statute will pay benefits first. This will apply whether the
        plan covers the person as an employee, dependent or other.

                                                           51
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 82 of 158

                                                                                                                   -   ,




                THIRD PARTY RECOVERY, SUBROGATION AND REIMBURSEMENT

     Statement of Purpose .
    Subrogation and reimbursement represent significant Plan assets and are vital to the financial
    stabili1y of the Plan. Subrogation and reimbursement recoveries are used to pay future claims
    incurred by Plan. members. Anyone in possession of these assets holds them as a fiduciary and
    constructive trustee for the benefit of the Plan. The Plan Administrator has a fiduciary obligation
    under BRISA to pursue and recover these Plan assets to the fullest extent possible.

    Payment Condition
    The Plan, in its sole discretion, may elect to conditionally advance payment of benefits in those
    situations where an Injury, Illness, disease or disability is caused in whole or in part by, or results from
    ihe acts or omissions of Plan Participants, and/or their dependants, beneficiaries, estate, heirs, guardian,
   personal representative, or assigns (collectively referred to hereinafter in this section as "Plan
   Participant(s)") or a third party, where any party besides the Plan may be responsibie for expenses
   arising from an incident, and/or other funds are available, including but not limited to no-fault,
   uninsured motorist, underinsured motorist, medical payment provisions, third party as~, third party
   insurance, and/or grantor(s) ofa third party (collectively "Coverage").
   The Plan Administrator has sole discretion to determine whether expenses are related to the Illness
   or Injury to the extent this provision applies. Acceptance of benefits under the Plan for an Illness or
  Injury which the Plan Participant(s) has already received a recovery may be considered fraud, and
  the Plan Participant(s) will be subject to any sanctions determined by the Plan Administrator, in iq;
  sole discretion, to be appropriate, including denial of present or future benefits under the Plan.
  Plan Participant(s), his or her attorney, and/or legal guardian of a minor or incapacitated individual
  agrees that_acceptance of the Plan's conditional payment of medical benefits is constructive notice of
 these provisions in their entirety and agrees to maintain one hundred percent (100%) of the Plan's·
 conditional payment of benefits or the full extent of payment from any one or combination of first
 and third party sources in trust, without disruption except for reimbursement to the Plan or the Plan's
 assignee. By accepting benefits the Plan Participant(s) agrees the Plan shall have an equitable lien
 on any funds received by the Plan Participant(s) and/or theirattorney from any source and said funds
 shall be held in trust until such time as the obligations under this provision are fully satisfied. The
 PianParticipant(s) agrees to include the Plan's name as a co-payee on any and all settlement drafts.
  In certain oircwnstances, a Plan Partioipant(s) his or her attorney, and/or legal guardian of a minor or
  incapacitated individual may-receive a recovery that exceeds the amount of the Plan~s payments for
  past ancl/or present expenses for treatment of the Illness or Iajury that is the subject of the recovery.
  In other situations, a Plan Participant(s) may have received a prior recovery that was intended, in part
  or in whole, to be compensation for future expenses for treatment of the Illness or Injury that is the
 subject of a Cll!Tent claim for bel)efits under the Plan. Jn these situations, the Plan will not provide
 benefits for any present or future expenses related to the Illness or Injury for which compensatfon
 was provided through a Cll!Tent or previous recovery. The Plan Participant(s) is required to submit
 full and complete documentation of any such recovery in order for the Plan to consider Eligible
 Expenses that exceed the recovery. To the extent a Plan Participant(s)'s recovery exceeds the
 amount of-the Plan's lien, the Plan is entitled to a credit or cushion in that amount against any claims
for ~ture benefits relating to the Illness or Injury. In those situations following any recovery that
exceeds the amount of the Plan's lien, the Plan Participant(s) will be solely responsible for payment
of medical bills related to the Illhess or Injuzy out of the remai)ling recovery. If the Plan
Participant(s) fulls to reimburse the Plan out of any judgment or settlement received, the Plan
Participant(s) will be responsible for any and all expenses (fees and costs) associated with thti Plan's.
                                                  52
                     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 83 of 158



     .   '



                 attempt to recover such money. The Plan also precludes operation of the made-whole and common-
                 fund doctrines in applying this provlsion.
                 If there is more than one party responsible for charges paid by the Plan, or may be responsible for
                 charges paid by the Plan, the Plan will not be required to select a particular party from whom
                reimbursement is due. Furthermore, unallocated settlement funds meant to compensate multiple
                injured parties of which the Plan Participant(s) is/are only one or a few, tb,at tmallocated settlement fund
                is considered designated as an "identifiable" fund from which the plan may seek reimbursement.
                If the Plan Participant(s) retains an attorney, the Plan Administrator may requii:e that attorney to sign
                the sµbrogation and reimbursement agreement as a condition to any payment of benefits and as a
                condition to any payment of future benefits for other Illnesses or Injuries. Additionally, the Plan
                Participant(s)'s attorney must recognize and consent to the fact that thls provision precludes the
                operation of the "made-whole" and "common fund" doctrines, and the attorney must agree not to
               assert either doctrine against the Plan in his or her pursuit of recovery. The Plan will not pay the
               Plan Participant(s)'s attorneys' fees and costs associated with the recovery of funds, nor will it
               reduce its reimbursement pro rata fur the payment of the Plan Participant(s)'s attorneys' fees and
               costs.
               An attorney who receives any recovery (whether by judgment, settlement, coll!promise, or otherwise)
               has an absolute obligation to immediately tender the recovery to the Plan under the tenns of this
              provision. As a possessor of a portion ofthe recovery, the Plan Participant(s)'s attorney holds the
              recovery as a constructive trustee and fiduciary and is obligated to tender the recovery immediately
              over to the Plan. A Plan Participant(s)'s attorney who receives any such recovery and does not
              immediately tender the recovery to the Plan will be deemed to hold the recovery in constructive trust
              for the Plan, because neither the Plan Participant(s) nor the attorney is the rightful owner of the
 (            portion of the recovery subject to the Plan's lien.

              Time of Payment of Benefits
              The Plan may withhold benefits until such time that liability is detennined

              Subrogation
              As a condition to participating in and receiving benefits tmder this Plan, the Plan Partlcipant(s) agrees
             to assign to the Plan the right to subrogate and pursue any and all claims, causes of action or rights that
             may arise against any person, corppration and/or entity and to any Coverage to which the Plan
             Participant(s) is entitied, regardless of how classified or chara~terized, at the Plan's discretion.
             If' a Plan Participant(s) receives or becomes ent_itled to receive benefits, an automatic,equitable lien
             attaches in favor of the Plan to any claim, which any Plan Participant(s) may have against any
             Coverage ·and/or part;y causing the sickness or injury to the extent of such conditional payment by the
             Plan plus reasonable costs of collection.           ·
             The Plan may, at its dlscretion, in its owii name or in the name of the Plan Partlcipant(s) commence a
             proceeding or pursue a claim against any party or Coverage ·for the recovery of all damages to the full
             extent of th:e value of any such benefits or conditidnal payments advanced by the Plan.
             Ifthe PlanPartlcipant(s) fails to file a claim or pursue damages against:
                 a) the responsible party, its insurer, -or any other source on behalf ofthat party;
                 b) any first party insurance through medical payment coverage, personal injury protection, no-
,-                   fault coverage, unlnsur~ or unde~ured motorist coverage;
~=:              o) any policy of insurance from any insurance company or guarantor of a third party;
                 d) worker;s compensation or other liability insurance company; or,

                                                               53
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 84 of 158




                  e) any other source, including but not limited to crime victim restitution funds, any medical,
                     disability or other benefit payments, and school insurance coverage;
             the Plan Participant(s) authorizes the Plan to pursue, sue, compromise and/or settle any such claims in
             the Plan Participant(s)' and/or the Plan's name and agrees to fully cooperate with the Plan in the
             prosecution of any such claims. The Plan Participant(s) assigns all.rights to the Plan or its assignee to
             pursue a claim and the recovery of all expenses from any and all sources listed above.

            Right of Reimbursem~nt
            The Plan shall be entitled to recover 100% of the benefits paid, without deduction for attorneys' fees
            and costs or application of the common fund doctrine, make whole doctrine, or any other similar
            legal'theory, without regard to whether the Plan Participant(s) is fully compensated by any recovery
            from all sources. The Plan shall have an equitable lien which supersedes all common Jaw or
            statutory rules, doctrines, and laws of any State prohibiting assignment of rights which interferes
           with or compromises in any way the Plan's equitable lien and right to reimbursement. The
           obligation to reimburse the Plan in full exists regardless of how the judgment or settlement is
           classified and whether or not the judgment or settlement specifically' designates the recovery or a
           portion of it as including medical, disability, or other expenses. If the Plan Participant(s)' recovei:y is
           less than the benefits paid, then the Plan is entitled to be paid all of the recovezy achieved.
           No court costs, experts' fees, attorneys' fees, filing foes, or other costs or expenses of litigation may
           be deducted from the Plan's recovery without the prior, expressed written consent of the Plan.
           The Plan's right of subrogation and reimbursement will not be reduced. or affected as a result of any
           fault or claim on the part of the Plan Participant(s), whether under the doctrines of causation,
           comparative fuult or contributory negligence, or other similar doctrine in law. Accordingly, any lien
           reduction statutes, which attempt to apply such laws and reduce a subrogating Plan's recovery will
           not be applicable to the Plan and will not reduce the Plan's reimbursement rights.
           These rights of subrogation. and reimbursement shall apply without regard to whether any separate
           written acknowledgment of these rights is required by the Plan and signed by the Plan Participant(s).
          :t'his provlsion shall not limit any other remedies of the Plan provided by law. These rights of
          subrogation and reimbursement shall apply without regard to.the location of the event that led to or
          caused the applicable Illness, Injury, disease.or disability.

          Excess Insurance
          Ir at the time of Injury, Illness, disease or disability thete is available, or potentially available any
          Coverage (including but not limited to Coverage resulting from a judgment at law or settlements), the
          benefits under this Plan shall apply only as an excess over such other sources of Coverage, except as
          otherwise provided for under the Plan's Coordination of Benefits section.
          The Plan's benefits shall be excess to:
             a) the responsible party, its insurer, or any other source on behalf of that party;
             b) any first party insurance through medical payment coverage, personal injury protection, no-
                .fault coverage, uninsured or underinsuredmotorist coverage;          ·
             c) any policy ofinsurance from any insurance company or guarantor of a third party;
             d) worker's compensation or-other liability insurance company or
            e) any other source, -including but not limited to crimo victim restitutiop. funds, any medical,
"·: •··         disability or other benefit payments, and school insuranee coverage;


                                                          54
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 85 of 158




    Separation of Funds
     Benefits paid by the Plan, funds recovered by the Plan Participant(s), and funds held in trust over
    which the Plan has an equitable lien exist separately from the property and estate of the Plan
    Participant(s), such that the death of the Plan Participant(s), or filing of bankruptcy' by the Plan
    Participant(s), will not affect the Plan's equitable lien, the funds over which the Plan has a lien, or
    the Plan's right to subrogation and reimbursement

    Wrongful Death
   In the event that the Plan Participant(s) dies as a result of the injuries and a wrongful death or
   survivor claim is asserted against a third party or any Coverage, the Plan's subrogation and
   reimbursement rights shall still apply.

   Obligations
   It is the PlanParticipant(s)' obligation at all times, both prior to and after payment of medical
   benefits by the Plan:
        a) to cooperate with the Plan, or any representatives of the Plan, in protecting its rights,
             including discovery, attending depositions, and/or cooperating in trial to preserve the Plan's
            rlghts;
        b) to provide the Plan with pertinent information regarding the Illness, Injury, disease,
            disability, including accident reports, settlement ,infonnation and any other requested
            additional information;
       c) to take such action and execute such documents as the Plan may require to facilitate.
            enforcement of its subrogation and reimbursement rights;
       d) to do nothing to prejudice the Plan's rights of subrogation and reimbursement;
       ej to promptly reimburse the Plan when a recovery through settlement, judgment, award or
           other paymi;nt is received; and
      f) to not settle or release, without the prior consent of the Plan, any claim to the extent that the
           Plan Participant may have against any responsible party or Coverage.
                                         .                                                         .
 If the Plan Participant(s) and/or their attorney fails to reimburse the Plan for all benefits paid or to be
paid, as a result of said Injury, Illness, or condition, out ofany proceeds, judgment or settlement
received, the Plan Participant(s) will be responsible for any and all expenses (whether fees or costs)
associated with the Plan's attempt to recover such money from the Plan Participant(s).
The Plan's rights to reimbursement and/or subrogation are in no way dependent upon the Plan
Partlcipant(s)' cooperation or adherence to these terms.

Offset
Failure bythePlanParticipant(s) and/or their attorney to comply with any ofthese requirements may, at
the Plan's discretion, rllsult in a forfeiture of payment by the Plan of medical benefits and any funds or
payments due under this .Plan on behalf of the Plan Participant(s) may be withheld until the Plan
Participant(s) satisfies their obligation.
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 86 of 158



                                                                                                                        '   ·'




            Minor Status
    _(.·
            In the event the Plan Participant(s) is a minor as that term is defined by applicable law, the minor's
            parents or court-appointed guardian shall cooperate in any and all actions by the Plan to seek and obtain
            requisite court approval to bind the minor and bis estate insofar as these subrogation and
            reimbursement provisions are concerned.
           If the minor's parents or court-appointed guardian :fitil to tl!ire such action, the Plan shall have no
           obligation to advance payment 9f medical benefits on behalf of the minor. Any court costs or legal fees
           associated with obtaining such approval shall be paid by the minor's parents or court-appointed
           guardian.

           Language Interpretation
           The Plan Administrator retains sole, full and final discretionary authmity ta construe and interpret the
           language of this provision, to detennine all questions offuct and law arising under this provision, and to
           administer the Plan's subrogation and reimbursement rights. The Plan Administrator may amend the
           Plan at any time without notice.

           Severability
           In the event .that any section of this provision 'is considered invalid or illegal for any reason, said
           invalidity or illegality shall not affect !lie remaining sections of this provision and Plan. The section
           shall be ·fully severable. The Plan shall be construed and enforced as if such invalid or illegal
           sections had never been inserted in th,; Plan.
(
\




                                                                                                              ,


                                                          56
                           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 87 of 158


           ,   "    J




                                                            RIGHTS UNDERERISA


                        Although the Eastern Shoshone Tribe health plan is not governed by ERISA, the Company is
                        voluntarily guide by BRISA provisions as applicable to its government plans. Accordingly,
                        intel}lretations of the Plan, including words and phrases, shall be guided by BRISA as applicable to
                        government plans.

                     Your Rights
                    As a participant in the Plan, you are entitled to certain rights and protections under the Employee
                    Retirement Income Security Act of 1974 ("BRISA"). BRISA provides that all plan participants shall
                    be entitled to:

                    Receive Information about Your Plan and Benefits
                    Examine, without charge, at the plan administrator's office and at other specified locations, such as
                    wor!csites, all documents governing the plan, including insurance contracts, and a copy of the latest
                   .annual report (Form 5500 series), if any, filed by the plan with the U.S. Department of Labor and
                    available at the Public Disclosure Room of the Pension and Welfare Benefit Administration.
                   Obf!lin, on written request to the plan aqministrator, copies of documents governing the operation of
                   the plao, including insurance contracts and collective bargaining agreements, and copies of the latest
                   annual report (Form 5500 Series) and updated summary plan description. The administrator may
                   maim a reasonable charge for the copies.
                   Receive a summary of the Plan's annual financial report, if any is required by BRISA to be prepared.
                   The Plan Administrator is required by law to furnish each participant with a copy of the summary
                   annual report

                   Continue Group Health Plan Coverage
                   Continue health care coverage for yourseu; spouse or dependents if there is a loss of coverage under
                   the Plan as a result of a qualifying event You or your dependents may have to pay fur such.
                   coverage. Review tbis Plan and the documents governing the Plan on the rules governing your .
                   COBRA continuation coverage rights.
                  Reduction or elimination of any Pre-Existing Condition exclusion under this group health Plan, if
                  you have creditable coverage :from another plan. You should be given a certificate of creditable
                  coverage, free of charge, by the group health plan or health insurance issuer you lose coverage undl\r.
                 The certificate of creditable coverage should be given to you when you lose coverage, become
                 entitled to elect COBRA continuation coverage, and when COBRA continuation coverage ends. If
                 you request it, a certificate of creditable coverage should also be given to you at anytime during the
                 24 months after you lose coverage. Without proof of creditable coverage, you may be subject io a
                 Pre-Existing Condition exclusion of up to 12 months (18 months fcir late enrollees) after your
               · enrollment date in your coverage.



f"J'   •




                                                                  57
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 88 of 158

                                                                                                                   -   I




         Prudent Actions by Plan Fiduciaries
        In addition to creating rights for plan participants, BRISA imposes duties upon the people who are
        responsible for the operation of the employee ben13fit plan. The people who operate your'p!an, called
        '':fiduciaries" of the plan, have a dut;y to do so prudently and in the interest of you and other plan
        participants and beneficiaries. No one, .including your employer or any other person, may fire you or
        otherwise discriminate against you in any way to prevent you from obtaining a plan benefit or
        exercising your rights under BRISA.

        Enforce Your Rights
        Ifyour claim for a welfare benefit is denied or ignored, in whole or in part you have a right to know
        why this was done, to obtain copies of documents relating to the decision without charge, and to
        appeal any denial, all within certain time schedules. Under BR[SA, there are steps you can take to
        enforce the above rights. For instance, if you request a copy of plan documents or the latest annual
       report (if any) from the plan and do not receive them within 30 days, you may file suit in a Federal
        court. In such a case, the court may require the plan administrator to provide the materials and pay
       you up to $110 a day until you receive the materials, unless the materials were not sent because of
       reasons beyond the control of the administrator. If you have a claim for benefits that is denied or
       ignored, in whole or in part, you may file suit in a state or Federal court.
       If it should happen that plan fiduciaries misuse the plans money, or if you are discriminated against
       for asserting your rights, you may seek assistance from the U.S. Department of Labor, or you may
       file suit in a Federal ·court. The court will decide who should pay court costs and legal fees. Ifyou are
       successful the court may order the person you have sued to pay these costs and fees. If you lose, the
       court may order you to pay these costs and fees, for example, if it finds your claim is frivolous.

      Assistance with Your Questions
       If you have any questions about your plan, you should contact the plan administrator. If you have any
       questions about this statement or about your rights under BRISA Qr HIPAA, or ifyou need.assistance in
      obtaining documents froin the plan administrator, you should contact the nearest office ofthe Employee
      Benefits Security Administration, U.S. Department ofLah_or, listed in your telephone directozy or the
      Division of Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S.
      Department of Labor, 200 Constitution Avenue, N.W., Washington, DC 20210. You may also obtain
      certain publications about your rights and responsibilities under BRISA by calling the publications
      hotline oft!J.e Employee Benefits Security Administration,




·j.



                                                     SB
                              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 89 of 158


           I   ,,    I




                                                               GENE:J:W:, PROVISIONS


                         Notice of Claim
                          Written notice of claim should be submitted to the Claims Administrator within 90 days after the
                          occurrence. All claims must be filed within one (1) year of the event on which claim is based or
                         payment will be denied. Written notice of claim given by or on behalf of the Covered Individual to the
                          Claims Administrator, with information sufficient to identify the Covered Individual, will be considered
                         notice.
                         Failure to furnish proof within the time provided in the Plan will not invalidate or reduce any claim ifit
                         will be shown not to have been reasonably possible to furnish such proof and that such proof was
                         furnished as soon as reasonably possible.

                         Claim Procedure
                     Following is a description of how the Plan processes claims for benefits. A claim is defined as any
                     request for a.Plan benefit, made by a claimant or by a representative of a claimant, that complies
                     with the Plan's reasonable procedure for making benefit claims. The times listed are maximum
                     times only. A period of time begins at the time the claim is filed. Decisions will be made within a
                     reasonable period of time appropriate to the circumstances. "Days" means calendar days.
                     There are different types of claims and each one has a specific timetable for either approval,
                     payment, request for.fu1ther information, or denial of the claim. If you have any questions regarding
                     the procedure, please contact the Claims Administrator.
                     There are three types of health claims: urgent care claims, pre-service claims, and post-service
                     claims. Most claims are post-service claims which means a claim for a Plan benefit that is a request
                    for payment under the Plan for covered medical services already received by the claimant. An
                    urgent care claim is one for medical care or treatment where an untimely determination may
                    jeopardize the life or health ofthe claimant. A pre-service claim means any claim for.a benefit under
                    this Plan where the Plan requires advance approval for obtaining medical care. .
                     In the case of a post-service cl!llill, the Claims Administrator will process your claims no later than
                     30 days after receiving it. An additional 15 days will be allowed in circumstances beyond the Plari's
                     control, such as the need for additional information. •You will be notified during the first 30 days of
                     the need for additional information. You will have 45 days from receipt of the request to supply the
                    •information needed to complete the claim. Upon· receipt of the requested information, the Plan will
                     a_gainreviewthe claim"andnotil'yyou within 15 days of the claim determination.
                    If your post-service claim is denied (in whole or in part), you will receive a written explanation of
                    the denial. Should your claim be denied Cm whole or in part),or if there is a reduction of benefits or
                    charge amount, you (or your provider) may have your claim reviewed. To do so, a review must be
                    r~quested within 180 days of the denial by writing to:
                               Patient Advocate
                               SelfJnsured Services Company
                               P.O.Box389
                               Dubuque, IA 52004-0389
                    You should supply any ~dditional pertinent documentation to support the app'eal of the claim.

l . ,..
   a•               Within 60 days after receipt of your request for review, you will receive a determination from the
   <:...            Claims Administrator.


                                                                       59
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 90 of 158



                                                                                                                  •   U   I




        For an urgent care claim, notification of benefit determination will be given within 72 hours after the
        Claims Administrator receives the claim. If there is insufficient infurmation to make a
        detepnination, a request will be made for the additional information within 24 hours of receiving the
        claim. This request may be in writing or orally. The claimant will then have 48 hours to provide the
       missing information. After receiving the information or when 48 hours has passed, the Claims
       Administ;rator will respond orally or in writing as to the benefit determination. If an urgent care
       claim is denied, an appeal may be filed with the Plan Administrator within 180 days of the denial.
       This appeal may be orally or in writing. Upon receipt of the appeal, a claim determination must be
       made within 72 hours. All necessary infurmation, including the Plan's benefit determination on
       review, may be transmitted between the Plan and the claimant by telephone, facsimile, or other
       similarly expeditious method.
       You will receive notice of benefit determination for a pre-servi~ care claim within 15 days of the
       Claims Administrator's receipt of the claim. An additional 15 days will be allowed in circumstances
      beyond the Plan's control, such as the need for additional information, and you will be notified
      within five (5) days of receipt of the claim as to the need for additional information. You will have
      45 days from receipt of the request to supply the information needed to complete the claim. Upon
      receipt of the requested infonnation, the Plan will again review the claim and notify you within 15
      days of the claim determination. If your pre-service care claim is denied, you may file a written
      appeal within 180 days of the denial. Upon receipt of the appeal, the Claims Administrator will have
      30 days to make a benefit determination.
     If the Plan has previously approved an ongoing course oftrea1ment for a participant to be conducted
     over a period of time, any reduction or termination of that course of treatment will be deemed to be an
     adverse benefit deteqrunation. The Plan Adtniliistrator must then notify the claimant a sufficient time
(    in advance of the reduction or termination to give the claimant time to obtain a review on appeal of the
     adverse termination before the benefit is reduced or terminated.

     Disability Claims
     The Claims Administrator wiil make a benefit determination for disability claims within 45 days of
    receipt ol: the claim. An extension of 30 days will be allowed provided that the need for extension is
     due to circumstances beyond the Claims Administrator control and the claimant is notified within the
    origina1'45 daytime period. The claimant will have 45 days to provide the required in{onnation and
    the Claims Administrator will make a benefit determination within 15 days of receipt of the
    information. If your claim is denied, you may file a written appeal within 180 days of the denial
    Upon receipt of the appeal, the Claims Administrator will have 45 d!LYS to make a final benefit
    determination.

    Proof of Loss
    The Plan Administrator will have the right
                                           '
                                               and opportunity to have examined
                                                                           I
                                                                                any individual whose
    Injury or Illness is the basis of a claim hereunder when and as often as it may reasonably require during
    the pendenoy of a claim, and also the right and opportunity to make an autopsy in case of death (where
    such autopsy is not forbidden by law).

    Free Choice of Physician
    The Covered Individual will have free choice of any legally qualified Physician or snrgeon, and the
    Physician-patient relationship will be maintained.




                                                    60
                        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 91 of 158



             " '



                    Paymentof Claims
       r·.           All Plan benefits are payable to the provider of service, or subject to any written direction of the
                    Employee. All or a portion of any payments provided by the Plan on account of Hospital, nursing,
                    medical 9r surgical services may, at the Employee's option and unless the Employee requests otherwise
                    in writing not later than the time of filing proofof such loss, be paid directly to the Hospital or person
                    rendering such services; however, if any such-benefit remains unpaid at the death.of the Employee or if
                    the participant is a minor or is, in the opinion of the Plan Administrator, legally lncapable of giving a
                   valid receipt and discharge for any payment, the Plan Administrator may, at its option, pay such
                   benefits to any one or more of the following relatives of the Employee: wife, husband, mother, fathe1;
                   child or children, brother or brothers, sister or sisters. Any payment so made will constitute a complete
                   discharge of the Plan's obligation to the extent of such payment, and the Plan will not be required to see
                   the application of the money so paid.

                   Assignment
                   Benefits may not be assigned except by consent of the Company, other than to Eligible Providers and
                   according to the provisions set forth in the Plan Document.

                   Rights ofRecovery
                 Whenever payments have been made by the Company witli respect to allowable expenses in excess of
                the maximum amount ofpayment necessary to satisfy the intent ofthis Plan, the Company will have the
                right, exercisable alone and in its sole discretion, to recover such excess payments or to withhold
                payment of any future benefits to offset for such excess payments. The Plan has the right to recover
    (.          these amounts through any legal or equitable remedy, including imposition of a constructive trust.

                Workeri CompensationNotAffected
               This Plan is not in lieu of and does not affect any requirement for coverage by workers' compensation
               insurance.

               Legal Proceedings
               No action at law or in equity will be brought to recover on the Plan until you have followed the Plan's
               claims procedures and exhausted the opportunities described under the Plan's claims procedures, nor
               will such action be brought at all unless brought within three, (3) years of receiving the final review
               notice underthePlan's.clainls procedures.

               Conformity with G~vern/ng Law
               If any provision of this Plan is contrazy to any law to which it is subject, such provision is hereby
               amended to confoDll thereto.                        .




    .... .
(    ~
      •·




                                                                 61
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 92 of 158




   Permitted and Required Uses of Protected Health Information
   Protected Health Infonnation (PHI) is individually identifiable health infonnation that is transmitted
   by electronic media, maintained in electronic media or transmitted or maintained in any other form
   or medium. PHI will only be released to the "Privacy Officials" appointed by the Company. A list
   of Priyacy Officials may be obtained fi:01:11 the Company.
   Your health Plan will only provide Protected Health Information to tlie Plan Sponsor upon receipt of
   certification that tbe Plan Sponsor will agree to:
          1.     Not use or disclose the PHI other than as permitted or required by the Plan Document or as
                 required by Jaw;
      2.         Ensure that agents and subcontractors to whom the Plan Sponsor provides PHI agree to the
                 same restrictions and conditions as the Plan Sponsor;
      3.         Not use or disclose PHI for employment-related actions and decisions or in connection
                 with any other benefit or employee benefit plan of the Plan Sponsor;
      4.         Report to the group health Plan any PHI use or disclosure, of which it pecomes aware, that
                 violates the permitted uses or disclosures under HIPM;
      5.        Make PHI available in accordance withHIPMprivacy. regulation, 45 CFR. 164.524;
      6.        Make PHI available for amendment and incorporate those amendments as required by
                HIPMprivacyregulation, 45 CFR 164.526;
     7.         Make inforniation available to provide an accounting of disclosures as provided in HIPM
                privacy regulation, 45 CFR 164.528;
     8.         Make its internal practices, books and records relating to the use and disclosure of PHI
                received-from the group health plan available to the Secretary of the Department of Health
                and Human Services;
     9.        If feasible, at termination of the relationship, retum or destroy all PHI received from the
               group health plan, but if return or destruction is not feasible, limit further uses or
               disclosures to those purposes that make return or destruction of the infonnation infeasible;
               and
    10. Ensure adequate separation between employees who are authorized to use Pfil and those
        who are not.
Any information supplied to the Plan Sponsor in order to process claims and claim payment will be
kept confidential by all individuals within the Company who tlse this information in the normal
course of business. These individuals will restrict access to and use of PHI by individuals other than
for plan administration functions th_at the Plan Sponsor performs for the group health plan. Misuse
or improper disclosure of PHI by any individ!UII in the Company will result in disciplinary sanctions,
which may include dismissal. The Company shall provide a mechanism for resolving issues of
noncompliance. PHI will not be disclosed to a Plan Sponsor for employment-related activities or
decisions or in connection with any other benefit plan of the Plan Sponsor.




                                                  "62
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 93 of 158




      HIPAA Security Provision
      Where electronic Protected Health fufo1mation (PHI) will be created, received, maintained, or
     transmitted to or by the Plan Sponsor on behalf of the Plan, the Plan Sponsor shall reasonably safeguard
     the electronic Protected Health Infonnatjon as follows:
         1. Plan Sponsor shall implement administrative, physical, and technical safeguards that reasonably
             and appropriately protect the confidentiality, integrity, and availability of the electronic PHI
             that Plan Sponsor creates, receives, maintains, or transmits on behalf of the Plan;
         2. Plan Sponsor shall ensure that the adequate separation that is required by 45 C.F.R. sect.
            164.504(f)(2)(iii) of the HIPAA Privacy Rule is supported by reasonable and appropriate
            security measures;
        3. Plan Sponsor shall ensure that any agent, including a subcontractor, to whom it provides
           electronic PHI agrees to implement reasonable and appropriate security measures to protect
           such infonnation; and
        4. Plan Sponsor shall report to ·the Plan any "Security Incidents" of which it becomes aware as
            described below ("Security Incidents" has the meaning set forth in 45 C.F.R. sect. 164.304,
           .as amended from time to time, and generally means the attempted or successful unauthorized
            access, use, disclosure, modification, or destruction of information or interference with
           systems operations in an information system):
               a) Plan Sponsor shaJI report to the Plan within a reasonable time after Plan Sponsor
                  becomes aware, any "Security Incident" that 1"eSults in unauthorized access, use,
                  disclosure, modification, or clestruction of the Plan's electronic Protected Heallh
                  Infonnation; and
              b) Plan Sponsor shall report to the Plan any olher "Security Incident" on an aggregate
                 basis every quarter, or more freql!ently upon the Plan's request.

   Time Limitation
  If any time limitation of the Plan with respect to giving notice of claim or furnishing proof of loss, or
  the bringing of an action at Jaw or mequity is less than that permitted under the guideljnes of BRISA
  and/or any federally mandated Jaw, such limitation is hereby extended to agree with the minimum
  period pennitted by such law.

 'Statements
                                     •
 All statements made by the Company Qr by a Covered Individual will, in the absence of fraud, be
 considered representations and not warranties, and no statements made for the purpose of obtaining
 benefits under this Plan will be used in any contest to avoid or reduce the benefits provided by the Plan
 unless contsined in a written application for benefits and a copy of the instrument containing such
 representation is or has been furnished to the Covered Individual.
  Any Covered Individual who knowingly ~d with intent to defraud the Plan, files a statement of claim
  containing any materiaJ!y fulse information, .or conceals for !he purpose of misleading, information
  conceming any material fact, commits a fraudulent act. The Covered Individual may be subject to
· prosecution by the United States Department of Labor. Fraµdulently claiming benefits may be
  punishable by a substanti'.11 fine, imprisonment, or both.




                                                 63
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 94 of 158


                                                                                                           . .

 Miscellaneous
 Section titles are for convenience of reference only, and are not to be considered in interpreting the
 Plan.                                              .
 Pronouns used in this Plan Document shall include both masciJline and feminine gender wtless the
 context.indicates otherwise. Likewise, words used shall be construed as though they were in the plural
 or singular number, according to the context.
No fi!.ilure to enforce any provision of this Plan will affect the Company's right thereafter to enforce
such provision, nor will such fuilure affect the Company's right to enforce any other. provision of this
Plan.
If an inadvertent error should occur due to !ntei;pretation of mandated benefits, relevant laws and
regulations before the final regulations are issued, the Plan, Plan Administrator, Agent for the Service
ofLega) Process, Trustee, Claims Administrator, and Company will be held harmless for such an error;
and in no way will such an en·or be construed as a precedent-setting event.                     ·
Payment for expenses. in, relation to services which are genemlli accepted as cost-containment
measures in large claim management cases that are not normally covered under this Plan will be
reimbl1I'Sable upon recommendation of the Claims Administrator and written approval by the Plan
Administrator.




                                             64
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 95 of 158


    .'.
     .    ,, '


                                                             DEFJNITIONS

    i •
                 Accidental Injury
                 A condition which is'the result of bodily Injury caused by an external force; or a condition caused as the
                 result of an incident which is precipitated by an act of unusual circumstances likely to result in
                 unexpected consequences; this incident must be of a sufficient departure from the claimant's normal
                 and ordinary lifestyle or routine; the condition must be an instantaneous one, rather than one which
                 continues, progresses or develops.

                 Active Work/Actively at Work
              An Employee is considered to be at active worl<: or actively at work when perfomung, in the customary
              manner, all of the regular duties ofhis occupation with the Company. An Employee shall be deemed at
              active work or actively at work on each day of a regular paid vacation; or on a regular non-working day,
              provided he was Actively at Work on the last preceding regular working day. A Covered Individual
              will be considered to be Actively at Work ifhe is absent solely due to a health reason.

             Ambulatoiy Surgical Center
             An institution or facility, either free-standing or as part of a Hospital, with permanent facilities,
             equipped and operated for the primary purpose of performing Surgical Procedures and to which a
             patient is admitted to and discharged from within a 24 hour period.

             Amendment
(            A fo!Illal document that changes the provisions of the Plan Document, duly signed by the authorized
             person or pen,ons as designated by the Plan Administrator

            Annual
            Periodic, based on a Calendar Year.

            Benefit Percentage
            That portion of Eligible Expenses to be paid by the Plan in accordance with the coverage prnvisions as
            stated-in the Plan. It is the basis used to detemtlne any out-of-pocket expenses in excess of the annual
            Deductible, which are to be paid by the Employee.                  ·          ··

            Benefit Periocl
            A time period of one Calendar Year. Such benefit period will temrinate on the last day of the one-year
            period so established,

           Calendar Year
           A period ofiime co=encing on January 1 and ending on December 31 ofthe same given year.




                                                              65
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 96 of 158




                Certified Counselor
   ,.   .
                .An individual qualified by education, training, and experience to provide counseling in relation to
                emotional disorders, psychiatric conditions, or substance abuse.

                Chemical Dependency Treatment Facility
               A facility which provides treatment ofalcoholism, chemical dependency or drug addiction. The facility
               must e licensed by the state in which it is located or by the federal government tQ provide the treatment

               Chiropractic Care
               Services performed by a person trained and licensed to practice chiropractic medicine, provided those
               services are for the remedy of dis~ses or conditions, which the chiropractor is licensed to treat

               Claim Determination Period
              A Caiendar Year or that portion of a Calendar Year during which the individual for whom claim is
              made has been covered under this Plan.

              Claims Processor
              The person or firm employed by the Company to provide consultiµ.g services to the Company in
              connection with the operation of the Plan and any other functions,. including the processing and
              payment of claims.                              ·

              Close Relative
                                                             -
              The spouse, parent, brothe1·, ·sister, child, or spouse's parent ofthe Covered Individual.

              COBRA
             The Consolidated Omnibus Budget Reconciliation Act of1985, as amended.

             Coinsurance
             That figure sh9wn as a percentage "in the Plan Summary used to compute the amount of benefit payable
             when the Plan states that a percentage is payable.

            Company
            Eastern Shoshone liibe

            Confinement
            A continuous stay in the Hospital(s) or Skilled Nursing Facility/Extended Care Facility or combination
            thereof, due to an Illness or Injury diagnosed by a Physician.

            Co-Payment
            Co-payment is the fixed·dollar amount you pay each time you receive certain covered services. The co-
            payment does not applytpward the Annual Deductible ot out-of,.pocket maximum and continues to be
(~ ,:       taken after the out-of-pocket maximum is met



                                                              65
                 Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 97 of 158



r .,   •




             Cosmetic Procedure
            A procedure perfonned to:
            - change the texture or appearance ofthe skin; or
            - change the relativfl size or position of any part ofthe body;
            when ·such surgery is performed primarily for psychqlogical purposes or for improvement of
            appearance rather than fur restoration or Improvement of a bodily function.

            Covered Individual
           Any Employee or Dependent of an ~mployee meeting the eligibility requirements for coverage as
           specified in this Plan, and properly enrolled in the Plan.
                                        '
           Custodial Care
           That type of care or service, wherever furnished and by whatever name called, which is designed
           primarily to assist a Covered Individual, whethe1· qr not totally- disabled, in the activities of daily living.
           Sucb. activities include, but are not llinited to: bathing, dressing, feeding, preparation of special diets,
           assistance in walking .o.r in getting in and out of bed, and supervision over medication which can
           normally be self-administered.

           l)eductibie
       A specified dollar amount of Eligible Expenses which must be incUll'ed during a Benefit Period before
       any other Eligible Expenses can be considered for payment according to the applicabfo Benefit
       Percentage.

       DEFRA
       TheDe:ficitReductionAct of1984, as amended.

       JDen~t
        An individual who is duly licensed to practice dentistry or perfoµn oral surgery in the state where the
        dental service is performed and who is operating within the scope ofhis license. For the purpose of this
       .definition, a Physician will be considered to be a Dentist when he performs any of the dental services
       described herein and is operating within the scope ofhis license.




                                                            67
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 98 of 158




    Dependent
    The tenn "Dependent" means:
        A. The Employee's legal spouse who is a member of the opposite sex and a resident of the same
           country in which      ihe
                                 Employee resides. Such spouse must have met all requirements of a
          valid marriage contract of the State in which the marriage of such parties was performed. For
          the purposes of this .definition, "spouse" shall not mean a common law spouse or domestic
          partner.
       B. Children up to age 26 as defined below;
               I) Natural-born children.
              2) Stepchildren.
              3) Foster children.                                                          ..
              4) Legally adopted children and children placed. with you for adoption. Date of
                  placement means the assumption and retention by a person of a legal obligation in
                  anticipation of adoption of the child. The child's placement with a person
                  terminates upon the termination of the legal obligation.
       C.     Children who are required to be covered by reason of a Qualified Medical Child Support
              Order ("QMCSO'~, as defined in BRISA §609(a). The Plan has detailed procedures for
              detenniniug whether an Order qualifies as a QMCSO. You a11d your .fiun.ily members can
              obtain, without charge, a copy ofsuch procedures from the Plan Administrator.
      D. Children up to age 26 whose primary residence is with the employee and who depend upon
         the employee for support and maintenance, for whom the employee or employee's spouse
         has been named legal guardian. The company will require proof oflegal responsibility in
         order for them to become an eligible family member.
     E. Disabled children age 26 and over if all ofthe following apply;
            I) is a child as definedinpointB above.
           2) is unmarried.
           3) became handicapped prior to reaching age 26.
           4) is dependent upon the Employee/Employee's spouse for support and maintenance,
           5) is incapable of self~sustaining employment because ofphysical handicap, mental
               retardation, mental illness or mental disorders.
            To qualify for this disabled c7,.ild coverage· extension, the plan administrator must receive
            proof of the requirements above. After this initial proof; the !Jlan administrator may request
            proof again two (2) years later, and each year thereafter.
Those sinJlltions specifically excluded from the definition of a Dependent are:
   1. A;ly person who is not a resident ofthe United States ofAmerica.
  2. A spouse who is legally separated or divorced from the Employee,
  3. Any spouse on active military duty.
  4. Any Dependent covered under this Plan as an individual Employee.
  5. Any person who is covered as a ~ependent by another Bm_ploye!l of the Company.




                                                 68
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 99 of 158



    r ,.,   "



                 Dependent Coverage
,.. .
'
                 Eligibilify under the tenns of the Plan for benefits payable or Eligible Expeoses of a Dependent

                 Durable Medical Equipment
                Equipment prescribed by the attending Physician which meets all ofthe following requirements: I) it is
                Medically Necessary; 2) it can withstand repeated use; 3) it is not disposable; 4) it is not useful in the
                absence of an Illness or Injury; 5) it would have been covered if provided in a Hospital; and 6) it is
                appropriate for use in the home.

                Eligible Expense
                Any Medically Necessary treatment, services, or supplies that- are not specifically excluded from
                coverage elsewhere in this Plan.

                Eligible Provider
                                                                                                                              ✓


                Eligible Providers shall include the following legally licensed or duly certified health ·care providers to
                the extent that same, within the scope ofiheir license, are pennltted to perform services which are
                considered Eligible Expenses under the Plan:.

              •- Chemical-Dependency Treatment Center                · • Optometrist
               -Ambulatory Surgical Center                             - Oral Surgeon
              -Audiologist (MS)                                         -Osteopath
              - Birthing Center                                        - Outpatient Psychiatric 'Irealment Facilizy
              - Certified Counselor                                   - Outpatient Substance Abuse Treatment Facilit;y
(·            - Certified.Registered Nurse Anesthetist                - Phannacy/Phannacist
              - Chiropractor                                          - Physical Therapist
              - Clinic                                                - Physician (M.D.)
              -Dentist                                                - Physician's Assistant
             - Dialysis Center                                        -Podiatrist
             - Home Health Agency                                     - Professional ambulance service
             -Hospice ,                                               - Psychiatrist
             -Hospital                                                - Psychologist
             - Laboratory                                            - Registered Dietitian
             - Licensed Practical Nurse                              - Registered Nurse
            - Medical Supply Purveyor                                - Respiratory Thempist
            -Midwife                                                 - Skilled Nursing Facilify"
            - Nurse Practitioner                                     - Social Worker           ·
            - Occupational Thera~                                    - Speech Therapist
            - Ophthalmologist

            ''Eligible Provider" shall not include the C9vered Individual or any close relative of the Covered
            Individual.




                                                               69
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 100 of 158
                                                                                                                               .,    '
                                                                                                                        C   "' ' ,




        Emergency
        An "Emergency" is defined as a medical condition manifesting itself by acute symptoms of
        sufficient severity (including severe pain) so that a prudent layperson, who_ possesses an average
        knowledge of health and medicine, could reasonably expect the absence of immediate medical
        attention to result in 1) a condition placing the health of the individual (or, with respect to a pregnant
        woman, the health of the woman or her unborn child) in serious jeopardy; 2) serious impairment to
        bodily functions; or 3) serious dysfunction of any bodily organ or part.                      ·

        Employee
        An active Employee of the Company receiving compensation from the Company for services rendered
        to the Company. Employee means a person who is in an Employer-Employee relationship with ilie
        Company and who is classified by the Company as a regular Employee. The tenn "Employee" shall
        not include any individual classified by the Company as an independent contractor, a consultant, an
        individual performing servicB{l for the Company who has entered into an independent contractor or
        consultant agreement with the Company (even if a court, the Internal Revenue Service, or any other
        entity determines that sucji. individual is a common.Jaw employee) or a leased employee as defined in
        Section 414(n) ofthe Code. The tenn Employee does not include any employee covered by a collective
        bargaining agreement that does not provide for coverage under the Plan, provided th!lt health care
       benefits were the subj~ct of good faith bargaining between the employee's bargaining representative and
       the Company. The tenn Employee does not include an employee classified by the Company as a
       temporary employee.

      Employee Coverage
,·
~     Eligibility under ilie tenns of the Plan for benefits payable for Eligible Expenses ofan Employee.

       ERISA
     . The Employee Retirement Income Security Act of 1974, as amended.

      Expenses Incurred
      The day supplies or services are rendered.

      Experimental
      Any medical protedure, equipment, treatment, or ·course of trealment, or drug or medicine that is
      limited to research, not proven in an objective llllllJller to have therapeutic value or benefit, restricted to
     use at medical facilities capable qf carrying out scientific studies, or is of questionable medical
     eflectiveness. To determine whether a procedurc; is experimental the Company will consider, among
     oilier fuings, commissioned studies, opinions, and references to or by !he American Medical
     Association, the Federal Drug· Aclministration, the Depar(ment of Healtll and Human Services, !he
     National Institute of Health, the Council of Medical Specialty Societies and any other association or
     federal program or agency that has the authority to approve medical testing or treatment. ·

     Family
     A Covered ,¥mployee and his eligible Depep.dents.




                                                        70
            Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 101 of 158




        Full,Time Work
        A basis whereby an Employee works for the Company for an average of at least 30 hours per week on a
        regular basis. Such work may occur either at the usual place of business of the Company or at a
        location to which the business of tbe ·Company requires the Employee to travel and for which he
        receives regular earnings from the Company,

        Home Health Care Agency
       A Medicare-approved public or private agency or organization that specializes in providing medical
       care and treatment in the home. Such a provider must be p1imarily engaged in and duly licensed by the
       appropriate licensing authority (if such licensing is required) to provide skilled nursing services and
       other therapeutic services. It must have policies established by a professiimal group associated with the
       agency or organization including at le!is.t one Physician and at least one Registered Nutse (RN.) to
       govern the services provided, and it must provide for fu!l-time supervision of such services by a
       Physician or Registered Nurse. Its staff must maintain a complete medical record on each individual
       and it must have a full-time administrator.

       Home Health-Care Plan
      A program for continued care aud treatment of the Covered Individual, established and approved in
      writing by the Covered Individual's attending Physician. The attending Physician must certify that the
      proper treatment of the Illness or Injury would require continued Confinement as a resident inpatient in
      a Hospital or Skilled Nursing Facility jn the absence oftbe services and supplies provided as part of the
      Home Health Care Plan.
(
      Hospice
       A health care progr:!l!ll providing a coordinated set of services rendered at home, in Outpatient settings,
       or in institutional settings fur Covered Individuals suflering from a condition that has a terminal
       prognosis. A Hospice must have an interdisciplinary group of personnel which includes at least one
       Physician and one Registered Nurse, and its staff must maintain central clinical records on all patients.
     .A Hospice must meet the standards ofthe·NationaJ Hospice and Palliative Care Organization (NHPCO)
     · and applicable state licensing.

     Hospital
     An.institution which meets all of the following conditions:
        1. It is engaged primarily in providing medical care and treafn'lent to an ill or injured person on an
            Inpatient basis at the patient's expense.
        2. It is constituted, licensed, and operated in accordance with the laws ofjurisdiction in which it is
           located which pertain to hospitals.
        3. It maintains on its premises all the facilities necessary to provide for the diagnosis and medical
            and surgical treatment of an Illness or an Injury.
       4. Such treatment is provided for compensation by or under the supervision of Physicians, with
          continuous 24 hour nursing services by Registered Nurses (R.N.'s).
       5. It is not, other than incidentally, a place for rest, a place for the agoo, or a nursing home.
t.
                                                        71
                     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 102 of 158




            The definition of "Hospital" will also include an institution specializing in the care and treatment of
            mental health disorders, chemical dependency (alcoholism and drug abuse), provided such facility is
            duly licensed i:f; licensing is required by law, where it is located.

            Hospital Miscellaneous Expenses
           The actual charges made by a Hospital in its own behalf for services and supplies rendered to the
           Covered Individual which are Medically Necessary for the treatment of such Covered Individual.
           Hospital miscellaneous expenses do not in<;lude charges for room and board or for professional services
           (including intensive nursing care by whatever name called), regardless of whether the services are
           rendered under the direction ofthe Hospital or otherwise.

           Illness
           A boc(ily disorder, disease, physical Siclmess, mental infirmity, or functional nervous disorder of a
           Covered.Individual. Illness shall include pregnancy and any complications ofpregmmcy.

           Injury
           Tbe term "Injury" shall mean only accidental bodily Injury caused by an external force. All injuries to
           one person from one accident shall be considered an "Injury."

          In-Network Benefit
          The benefit percentage paid if a Covered Individual .utilizes the services or'a Network Provi!fer.

          Inpatient Care
          Hospital Room and Board and general nllilling care for a person confined in a Hospital or Skilled
          Nursing Facility/Extended Care Facility as a bed patient Observation care that extends beyond twenty-
          three (23) hours will be considered inpatient and.allowed at the rate of inpatient Cl!Ie:

         Intensive Care Unit (ICU)
         An area within a Hospital which is reserved, equipped, and stafred by the Hospital fur the treatment and
         care of critically ill patients who require extrao1-dinary, continuous, and intensive nursing care for the
         preservation oflifu.

         Licensed Practical Nurse (L.P.N.)
         An individual who has received specialized nursing: training and praotical nursing: experience, and is
         duly licensed to· perform such nursing services by the state or regulatory agency responsible for such
         licensing in the state in which tbatindividual perfonns such services.




,, ..•




                                                         72
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 103 of 158

    ..
         ..
         '
    ., .,.



                 Lifetime
                 The term "lifetime," wliich is used in. connection with benefit maximums and limitii:tions, means the
                period during which the person is covered under the Company Health Plan, whether or not coverage is
                continuous. Under ·no circumstances does "lifetime" mean during the lifetime of the Covered
                Individual.

                Medically Necessary
                The service a patient receives whlch is recommended by a Physician and is required to treat the
                symptoms of a certain Illness or Injury. Although the service may be prescn'bed by a Physician, it does
                not mean the service is Medically Necessary. The care or treatment 1) must be consistent with the
                diagnosis and prescribed course of treatment for the Covered Individual's condition; 2) must he
               required for reasons other than the convenience of the Covered Indivii:!ual or the attending Physician; 3)
               is generally accepted as an appropriate fonn of care for the condition being treated; and 4) is likely to
               result in physical improvement of the patient's condition which is unlikely to ever occur if the treatment
               is not administered.

               Medicare
               The medical care benefits provided undF Title XVIII of the Social Secutity Act of 1965, as
               suhsequent!Y amended:

              Named Fiduciary
              Eastem Shoshone Tn'be, which has the authority to control and manage the operation and
(             administration of the Plan.

              Newborn
              An infant from the date·of birth until the mother is discharged frcm the Hospital

              Occupational Therapist
              A licensed practitioner who treats, primarily, the loss of motor :function of skeletal muscles by
              educating the patient to use other muscles and/or artificial devices to enable them to perfu1m acceptably
              in any particular occupation or the ordinary tas!{S of daily living.

             Out-of-Network Benefit
             The benefit percen(ag6 paici if a Covered Individual receives services from a provider who is not
             contracted with the Preferred Prpvider Organization.

             Outpatient
             The classification of a Covered Individual when that Covered Individual received medical care,
             treatment, services, or supplies at a clinic, a Physician's offi~ a Hospital ifnot a registered bed patient
             at that Hospital, an Ouipatient Psychiatrfo Treatment Facility, or an Outpatient Substance Ab:nse
             Treatment Facility.




                                                              73
                        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 104 of 158


                                                                                                                              .....
                                                                                                                              ,

                  Outpatient Psychiatric Treatment Facility
        l.       An administratively distinct governmentai public, private or independent unit or part of such unit that
                 provides Outpatient mental health services and which provides for a psychiatrist who has regularly
                 scheduled hours in the facility, and who assumes the overall responsibility for coordinating the care of
                 all patients.

                 Outpatient Substance Abuse Treatment Facility
                An institution which provides a program for diagnosis, evaluation, and effective treatment of
                alcoholism and/or substance abuse; provides detoxification services needed with its efToctive treatment
                program; provides infumazy-level medical services that may be required; is at all times supervised by a
                staff of Physicians; prepares and maintains a written plan of treatment for each patient, based on the
                patient's medical, psychological, and social needs and supervised by a Physician; and meets licensing
                standards.

                Outpatient Surgery,
                Outpatient surgery includes, but is not liiitiled to, the following types of procedures pe1formed in a
                hospital or surgi-center;
                   1. Operative or cutting procedures for the treatment of an illness or injury;
                  2. The treatment of fractures and dislocations; or
                  3. Endoscopic or diagnostic procedures such as biopsies, cystoscopy, bronchoscopy, and
                      angiocardiography.
 rI   •
               Pliysical Therapist
               A licensed practitione_r who treats patients by means of electro-, hydro-, aero-, aod mechano-therapy,
               massage and therapeutic -exercises. Where !here is no licensuce law, the physical therapist must be
               certified by the appropriate professional body.

               Physician
              A legally licensed medical or dental doctor or surgeon, osteopath, podiatrist, optometrist, chiropractor
              or registered clinical psychologist to the extent that same, within the scope of his license, is permitted to
              perform services provided in this Plan. A Physician shall.not include the Covered Individual or any
              Close Relative oftiie Covered Individual.

              Plan
              The term "Plan" means without qualification the Plan outlined herein.

              Plan Administrator
               The Company, whibh is responsible fur !lie management of the Plan, The Plan Administrator may
             . employ persons or firms to process claims and perform other Plan-connected services.

             Plan Sponsor
             Eastern Shoshone Tribe
.----
                                                               74
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 105 of 158

    .   '




                Pre-Authorization
                Pre-Authorization dete1mines whether a proposed treatment is covered by the Health Plan. An Eligible
                Provider or a Covered Individual may submit information to the Claims Administrator regarding a
                proposed service to detennine if and at what level the service is covered by the Plan.

                Pre-Ex(sting Condition
                A condition of a Covered Individual, whether physical or mental, regardless of cause, for which
                medical advice, diagnosis, care or treatment was recommended or received•within the three (3) month
               period immediately preceding his employment date or effective date of coverage, whichever ls
               applicable, Medical care, services, or supplies shall include, but shall not be limited to, medication,
               therapy, x-ray or lab tests, counseling, or any other treatment recommended by a licensed provider of
               medical care or services.

               Preferred Provider Organization (PPO)
              An Organlzation that has contracted with the Plan Sponsor to provide services to Covered Individuals
              at specific rates.

              Pregnancy
              That physical state which results in childbirth, abortion, or miscarriage, and any medical complications
              arising out of or resulting from such state.

(
              Prescription
             All drugs that are required under Federal law to bear the label, "Caution: Federal law prohibits
             dispensing without prescription," or any. substitute required label, and injectable insulin (whether or not
             by prescription), as long as the drug was prescribed by a licensed Physician.

             Primary Plan
             A plan whose allowable benefits are not reduced by those of another plan.

             Pronouns
            Any references to "You, Yours, or Yourself' means the eligible Employee and Covered Dependents.
            ''He, His, Him" refers to either sex; not to be discriminatory, but to avoid "he/she" type wording.

            Psychiatric Care
            The term "psychiatric care;" also known as psychoanalytic care, means treatment.for a mental Illness or
            disorder, a functional nervous disorder, alcoholism, or $lg addiction. A psychiatric condition includes
            but is not. limited to anorexia .nervosa and bulimia, schizophrenia, and depressive disorders including
            but not linyted to manic depression.

            Psychologist
        . A registered clinical psychologist. A provider who has a doctorate degree in psychology with two (2)
          years clinical experience and who meets the standards of a national register.




                                                            75
                          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 106 of 158




                     Qualified Medical Child Support Order (QMCSO)
           ,..
                    In order to meet the defmition of a Qualified Medical Child Support Order (QMCSO), a court order or
                    divorce decree must contain Jill of.the following information:                ·
                       1. The Employee's name and last Imown address.
                       2. The Dependent's full name and address.
                       3. A reasonable description ofthe coverage to be provided or the manner in which coverage will be
                          established, i.e. through the employer,
                      4. The period for winch coverage must be provided.
                   A National Medical Support notice, issued pursuant to BRISA section 609(a)(5)(C) and applicable
                   regulations, will also meet the definition of a QMCSO.

                   Registered Nurse (R.N.)
                                       '
                   An individuaI who has received specialized nursing training and is authorized to use the designation ·of
                   "R.N.," and who is duly licensed by the state or regulatory agency responsible for such licensing in the
                   state in which the individual performs such nursing services.

                  Review Organization       •
                  The organization contracting with the Company to perform cost containment services.

                  Room and Board
                  All charges, by whatever name called, which are made by a Hospital, Hospice, or Skilled Nursing
                  Facility/Extended Care Facility as a condition of occupancy. Such charges do not include the
                  professional services ofPhysicians nor intensive _nursing care (by whatever name called).

                  Semi-Private
                 · A class of accommodations in a Hospital or Skilled Nursing Facility/Extended Care Facility in which at
                   least two patient beds are available per room.

                 Skilled Nursing Facility or Extended Care Facility
                 An institution, or distinct part thereol; operated pursuant to law, and o.ne which meets all of the
                 following conditions:                                  ·
                     1. It is licensed to provide and is engaged in providing, on an inpatient basis for persons
                        convalescing :from Injury or Illness, professional nursing servlces rendered by a Registered
                        Nurse (R'.N.) or by a Licensed Practical Nurse (L.P.N.) under the direction of a Registered Nurse
                        and physical restoration services to assist patients to reach a degree of body functioning to
                        permit seIB-care in essential daily living activities,
                    2. Its services are provided for com.11ensation from its .11atients and under the full-time supervision
                        of a Physician or Registered Nurse.                                                   '
                   3. It provides 24-hour per day nursing services by licensed nurses, under the direction of a full-time
(.
                        Registered Nurse.
·-......           4. Its staff'maintains a completemedical record on each patie~t
                   5. It has an efl:eotive utiliz.ation review plan.

                                                                 76
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 107 of 158




         6. It is not other than incidentally, a place for rest, the aged, drug addicts, alcoholics, mentally
              handicapped, custodial or educational care, or care of mental disorders.
         7. It is approved.and licensed by Medicare
      This term shall apply to expemes incurred in an institution referring to itself as a Skilled Nursing
      Facility, Extended Care Facility, or any such other similar facility.

      Social Worker
     An individual who is qualified -through education, training, and experience to provide services in
     relation to the treatment of emotional disorders, psychiatric conditions, or substance abuse.

     Speech Therapist
     An individual who is skilled in the treatment of communication and swallowing disorders due to
     Illness, Injury or birth defect, who is a memb~r of the American· Speech and Hearing Association and
     has a Certificate of Clinical Competence and who is licensed in the state in which services             are
     provided.                                                                                   ·

     Surgical Procedures
     Cutting, suturing, treatment of burns, correction of fractures, reduction of dislocation, manipulation of
    joints under general anesthesia, electrocauterization, tapping (paracentesis), applicatio_n ofplaster casts,
    administration ofpneumothorax, endoscopy, or injection of solerosing solution by a licensed Physician.

    TEFRA
(   The Tax Equity and Fiscal Responsibility Act of1982, as amended from time to time.

    Therapy Services .
    Serviees or supplies used fur the treatment of an Illness or Injury to promote the recovery of a Covered
    Individual. Therapy services are covered to the extent specified in the Plan and may include:
       1. Chemotherapy .• the treatment of malignant disease by chemical or biological antineoplastic
           agents.
       2. Dialysis TI:eatments • the treatment of acute or chronic kidney disease which may include the
           supportive use of an artificial kidney machine.
      3. Occupational Therapy • treatment of a physically disabled person by means of constructive
           activities designed and adapte_d to promote the restoration of the person's ability to satisfactorily
           accomplish the ordinary tasks of daily living and those required by the person's particular
           occupational role.
      4.. Physical Therapy • the treatment by· physical means, electrotherapy, hydrotherapy, heat, or
          similar modalities, physical agents, bio-mechanicaJ and neuro-physiological principles, and
          devices to relieve pain, restore maximum function, and prevent disability following disease,
          Injury, or loss of body part.
      5. Radiation Therapy-the treatment of disease by X-ray, radium, or radioactive isotopes.
      6. Respiration Therapy. introduction of dry or moist gases into the !llllgS for treatment purposes.
      7, Speech Therapy. treatment of communication and swallowing disorders due to an Illness, ~ury
          or birth defect.



                                                    77
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 108 of 158
,,




       TMJ
     . "TMJ" means temporomandibular joint syndrome and all related complications or conditions.

       Total Disability (Totally Disabled)
      A physical state of a Covered Individual resulting from an Illness or Injury which wholly prevents:
         1. An'Employee from engaging in his regular or customary occupation and frcm perfonning any
           . and all work for compensation or profit
        2, A Dependent from performing the normal activities of a person of like age and sex and in good
             health.                                                .

      Usual, Custotnazy and Reasonable (UCR)
      The term "usual, customary, and reasonable" r©fers to the designation of a charge as being the usual
     charge made by a Physician or other provider of Services, supplies, medications, or equipment that does
     not exceed the general level of charges made by other providers rendering or furnishing such care or
     treatment within the same area. The term "area" in this definition means a geographic area or such
     other area as is necessary to obtain a representative cross section of such charges. Due consideration
     will be given to the nature and severity of the condition being treated.and any medical complications or
     unusual circumstances which:require additional time, skill, or expertise.
                               .        /
     Well-Care
     The temi "well-care" means Il).edfoal. treatment, services, or supplies rendered solely for the purpose of
     health maintenance and not for the treatment of an Illness or Injury. -




                                   ,


                                                    78
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 109 of 158




                         EXHIBIT 2
                          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 110 of 158




                •••
               unum·
                   Bener benefits at work.




                   Who depends
                   _on you?




CE-63182 (08·14)
                                                                                             z..
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 111 of 158




What your benefits can do for you

  Benefits are a valuable part of your comp~nsation package.   That's why Eastern Shoshone Tribe has made these
  They can help protect important things like your Income      valuable insurance products from Unum available for you
  and your assets if you become sick or injured and can't      and your family. The voluntary benefits described in this
  work. Some insurance products can help pay for expenses      booklet can build on the benefits already provided by
  that aren't covered by your health insurance like copays,    Eastern Shoshone Tribe, giving you additional protection
  deductibles and other out-of-pocket expenses. Other plans    that you and your family may need. Keep in mind that you
  can help your family deal with financial realities if you    get more competitive rates when you buy through the
  should die prematurely.                                      workplace. We encourage you to take a look at the
                                                               Information in this booklet so you can make informed
                                                               choices about these benefits.



                                  What should
                                   I do next?
                                  --v-
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 112 of 158




Your benefit overview




 Medical benefits acimlrilstered:by:
 WebTPA


 Dental benefits.adminis\ered by
 WebTPA


 Vision benefits administered by
 WebTPA                        .       i<' " "'. ~- -p~iiiil'.~-~
                                                                                                                                                                                                       ·~J~;.
   roup Term life/Accidental
   eath and Dismemberment
 (AD&D) Insurance through Unum
                                                                ·~~r,
                                                                  ii                                                                                                                                       •-.!ti:
                                                                                                                                                                                                           :{,\.~
'. ~roup Shor.I Term Disability                                                                                                                                                                            '\::
                                                                                                                                                                                                           ,.::,.,
  ,Insurance through Unum .                                                                                                                                                                                  s ,~,




                                                                                                                                                                                                                '\
                                                                                                                                                                                                           ,·.-".>.
                                                                                                                                                                                             __ :-.. :,•,::.t'J-,T

  . roup Volu~tary Term Life/



                                       ~I,,_,,~,}I".~~
 Accidental Death and
 Dismemberment (AD&D) Insurance
 through Unum




                                                                        ~••i,11,
   hole Life Insurance iiuough Unum.



                                       l " .....
 proup Accident Insurance              _::e¼tijff:•m~t;
                                        ...,J1.f,.,,._,.ilf.).,.,,.~           .•.,vi,ionii •"'··•,f.N.. ·, ·can · a:s ·ediifao'ira,:C.inio'Jii':filr:wi6:>.: \-;
                                                                                   • . . %~~--                  .P.<lY R...,, .•.. ,." ,...,, .,.,S .. ,. ., .· .,_ ·.
 through Unum                          .' : ' .•,: '"''. ·, .,.,,.,,•-~' tll'l"lhe:•1o1Hmd of!,the·job acc1i!ehisf · .., ': ; •! ·• -; • ::: . :· ;-, : ·:•·
                                       .'.:·. "·---·"·'·, :.~-<..:     St!:t,.. , •·'Famfty'co~lj'.-a)so.avapabte
                                               ':-" ..::~? ;..•.. ' ',,,,.:_•        · · ::. ~-;1·,= :-~~~.:·~ ·, -., .~: .. · .· ,,. :·~r-~           :·\f:\t:~~:-:- ~-~~~;_;-r~·-~:.;.,. · t?
                                                                                                                                             ..,' ,,,.,.,.. . .• ,' ·. ., ,,, ,.•,-~•-, -·· ' •.,
                                       ~-: -~- :_,_:~·rt~::~;~;:~:.:~:.i:.;;:;.r C • • : •• ;.:.~ :•••~•' ~ ,.t' .,. l ;-.,. ·~···.· ,:,:·~~~:.i~.~-.{:}.,:;.t·.:,;_; ::-:... :~ _;:(- .:::{~tt,.~-:--,,> '~~;E
                                                                                3
      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 113 of 158




Your medical insurance




                                                      Summary of medical benefits




                           This is a brief description of your benefits. Please refer to the Summary of Benefn and Coverage provided by your
                           emptoyer for full details of your benefits.


                                                       4
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 114 of 158




Your dental insurance


  Smile! You have                                                                               Our smiles are
  dental insurance.                                                                                important.
  Coverage is available from Web TPA.
                                                                                                ---,v

    Deductibles and maximums
    Annual maximum
       Individual
    Covered ,semces ..
    Preventive care (cleanings, X-rays, fluoride
    treatments)                                                  100%

    Basic services (lab tests, fillings, root canal,            SO%
    denture repair, periodontics, extractions)
    Major services (bridges, dentures, crowns,
    inlays, posts, implants)                                    60%

    Orthodontics
       Individual                                               50%
                                                                50% limited to
       Family                                                   unmarried dependent
                                                                children up to age 20. ·
                                                                $1,500 per covered
       lifetime maximum                                         individual; limited to
                                                                unmarried dependent
                                                                children up to age 20.
  This is a tmel demiPUon of your benefits. Please ref1::r to the Sum_mary of Benef1l and
  Coverage provided by your employer /01 full delails of you, bene/11s.




                                                                                            s
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 115 of 158




Your.vision insf:.)rance


  Where will your eyes
  take you today?
  Whether it's a day in the life or a day to remember, you're
  covered. Coverage is available from WebTPA, and with them,
  you'll get the personalized eye care you deserve. WebTPA
  will help you see well, stay healthy, and get the mosi out of
  life.                               ·




                                                    This is a brief description of your beoefils. Please refer lo the summary of Benefit and Coverage provicled by
                                                    your employer for full detalls of your benefits.
                                                    •Lasik ~urgery sub/ect to the llmlt listed·above.




                                         ·:~,  .....
                                          ~if. \'~

                                                        ;·.
                                                         ~




                                                              . -t:·<1)
                                                              ~~!t,
                                                  -~· . ;;::,-"f
                                                             ~-
                                                                 ~
                                             ..,,.... : ---;?.,
                                               .·~-~·-···,r ...
                                              ···.:.~.
                                               ~::·~~----.: .
                                               ·'
                                              \
                                              v                            6
               Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 116 of 158




                                                                                                                        Helpful information

   DID YOU KNOW?
  Kick the habit
                                                                                  Useful website resources
  one of lhe best things you can do to stay healthy is to avoid tobacco           Healthfinder.gov · .
  products. Smoking is related to many serious health problems •                      Healthfinder.gov has resources on a wide range of health
  including cancer. Need to quit? Talk to your doctor. There's lots of                 topics selected from over 1,600 government and non-profit
             help available.'                                                         organizations to bring you the best, most reliable health
                                                                                      information on the Internet.
___ ,        Drink up
                                                                                  USA.gov                           .
             Your body is approximately 60% water, so it's important
             to stay hydrated. Most experts suggest drinking eight 8·                 An easy-to-search website designed to give you a centralized
             oz. glasses of water a day.'                                             place to find information from U.S. local, state and federal
                                                                                      government agency websites.
             Feeling sleepy?
                                                                                  Nutrition.gov
            Some people can get by with only four or five hours of                   Provides easy, online access to government information on
            sleep a night, but most adults need a good seven or eight                food and human nutrition for consumers.
            hours to feel rested. If you have trouble sleepin_g, talk lo
  your doctor.'                                                                   Womenshealth.gov
                                                                                       Offers free women's health information on more than 800
  How sweet it is                                                                      topics.
  Did you know that you can lose up lo four
  pounds a year by avoiding impulse candy                                         MedlinePlus.gov                                                    ·
  purchases at the grocery store checkout? Cutting                                    Brings together authoritative Information from the National
  back on.sugar is a great way to trim your                                           Library of Medicine, the National Institutes of Health (NIH) and
  waistline.•                                                                         other government agencies and health-related organizations.

  Shoo the flu
  The best way to beat the flu is to prevent it. Health experts recommend
  a yearly flu ·shot. Also wash your hands frequently. The U.S. Centers for
  Disease Control and Prevention lists hand-washing as one of the lop
  ways to avoid catching the flu.'




                                                                                   1 Source: iVillage: Your Total Health, •smoklng•lobacco,• cited April 2009.
                                                                                   z source: !Village: Your Tola! Health, "Water Basics," c11ed April 2009.
                                                                                   J Source: !Village: Your Total Health, "Insomnia,• cited April 2009.
                                                                                   4 Source: !Village: Your Total Health, •oret-fitness,• cited April 2009,
                                                                                   s Source: Mtlage: Your Total Health, •Heallh/Jne" and •Protect Youtselt Wash Those
                                                                                   Germs Away,• ciled April 2009.

                                                                                   Unum Is not affiliated with nor does it endorse the Internet sites listed in
                                                                                   this documenr and therefore is not responsible for the accuracy of the
                                                                                   information.

                                                                              7
             Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 117 of 158




Group Voluntary Term Life Insurance
employee-paid

     Why consider Group
     Voluntary Term Life?
     Group Voluntary Term Life provides term life insurance at               your spouse and your dependent children at the group rate.
     affordable group rates. And you get to choose the amount                Portability is not available for those who have a medical condition
     of coverage that's right for you.                                       which could shorten their life expectancy. In that case, you may be
                                                                             able to convert the term life policy to an individual life Insurance
  Who is eligible?                                                           policy.
  If you are a·council member and work 30 hours per week, you
  have $50,000 of basic term life insurance paid for by Eastern             · Included with your A0&0 plan ·
  Shoshone Tribe. If you are an active employee and work 30 hours            Education benefit - If you die within 365 days of a covered
  per week, you have a term life insurance benefit amount of two             accident, this benefit can help defray the cost of tuition for
  times your annual earnings to a maximum of $50,000. It's a good            your children if they are in college or other post-secondary
  foundation, but you may need more coverage to help meet your               school training.
  specific needs. Group Voluntary Term life provides additional term         seat belt and airbag benefit- Pays an additional 10% benefit up
  life insurance at affordable group rates. And you get to choose the        to $25,000 if you die in a covered private passenger car accident
  amount of coverage that's right for you.                                   while wearing a seat belt. An extra 5% benefit is paid if the seat is
                                                                             protected by an airbag and seat belt and your seat belt is properly
  How much coverage can I get?                                               fastened. The total combined maximum seat belt/airbag benefit
  Employee - Up to $150,000, guaranteed issue amount                         Is $30,000.
  (see nexr page).
  Spouse - Up lo $25,000, guaranteed issue amount.                          Repatriation benefit - if you or a covered dependent dies in
                                                                            an accident 100 or more miles from home, this benefit will help
  Children - Up to 100% of your coverage, in increments of $2,000,
  to a maximum of $10,000.                                                  defray the costs of preparing and transporting the body to a
                                                                            chosen mortuary.
  Once you are enrolled in the plan, you and your spouse may                ·An unmarried handicapped dependent child who becomes handieapped prior 10
  purchase additional life coverage up lo the guaranteed issue              the child's a1talnment of age 26 may be eligible ror benefits. Please see your plan
                                                                            administrator for details oo eligibUity.
  amounts without evidence of insurability.                                 Life Planning F.il\clndal & Legal Resources Is provided by Ceridian Cotporallon. This
                                                                            service Is available with select Unum insurance offe,illQS. Exdusions, !imitations
  Can I apply for more coverage?                                            and prior notice requirements may apply, and service features, terms and e!iglblrity
                                                                            criteria are subject to change. CeridJan Corporatlon Is not engaged In rendering legal
  Employee. - Up to five times your annual salary in Increments of          advice. U~s should consult with their own altomeys. The services are r.ot valid after
  $10,000, lo a maximum of $SOO,OOO. Amounts over the guaranteed            terminallon of coverage and may be withdrawn al any time. Please contact your
                                                                            Unum representative for full details.
  issue limit will require evidence of insurability (see next page).
  Spouse - Up to 100% of your coverage in Increments ol $5,000,
  to a maximum of $500,000. Amounts over the guaranteed issue limit
  will require evidence of insurability.
  Your plan also includes Accidental Death and Dismemberment
  (AO&D) coverage equal to your life Insurance coverage. In order
  to purchase life and AD&D insurance for your spouse and eligible
  children, you must buy coverage for yourself. They cannot have
  more coverage than you.
  coverage amounts for life and AD&D insurance for you and your
  spouse will reduce to 65% on your plan anniversary dale the year
  you reach age 70, and will reduce to 50% on your plan anniversary
  date the year you reach age 75. Coverage may not be increased
  after a reduction.

  Features you'll appreciate:
  Portability/conversion - If you retire, reduce your hours or leave
  Eastern Shoshone Tribe, you can continue coverage for yourself,

 •            To apply, attend a one-on-one meeting.
                                                                        8
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 118 of 158




 Insurance terms explained
 Guarantee Issue - If yo.u enroll between 8/18/2014 and
 8/22/2014 you can apply for up lo $150,000 of Term life Insurance
 for yourself and up to $25,000 for your spouse without answering
·any health questions or taking a physical exam. That~ what is
 meant by guaranteed issue.,
  Evidence·of lnsurabillty- If you elect coverage amounts above
  the guaranteed issue for yourself or your spouse, you will need to
. fill out and sign a medical history form. You may also be asked to        ;l:                                      ··~1Kfl~~~i'.
                                                                                                                                 1
                                                                                                                                                        .E~\~ti)
  take a health exam. That~ what is mean/ by providing evidence               :,' ~'-${.,:C·   >';::: · · :· ;.· ~-174'.;'.'ij;i'.ji,:';; ;.; :;.,S1;24i. .,. -'. :
  of insurobi/ity.                                                          -·- -: ~=-s~.~r~(t :~tt??/::;\~~~:11.t~~-tfFt:t~ ~};~.190/i:.
 Active employment - You are considered in active employment,
 if on the day you apply for coverage, you are being paid regularly
 by Eastern Shoshone Tribe for working at least 30 hours each week,
 and you are performing the material and substantial duties of your
 regular occupation.




                                                                       9.
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 119 of 158
•   :;                          ,,                     ;                                                                         •        J

'.· ,                                        '
                                                            .         .                 .


                                                                                                                          Group Term Life Insurance
                                                                                                                                                       employer-paid

         We've got the basics
         covered!        ·
         Council Members: If you are an active employee who                                       Included with your AD&D plan
         works 30 hours a week or more, you have Term life                                        Education benefit - If you die within 365 days of a covered
         Insurance at a flat benefit amount of $50,000 paid for by                                accident, this benefit can help defray the cost of tuition for your
         Eastern Shoshone Tribe.                                                                  children if they are in college or other post-secondary school
                                                                                                  training.
         All other employees: If you are an active employee
         who works 30 hours a week or more, you have Term life                                    Seat belt and airbag benefit- Pays an additional 10% benefit up
         Insurance at a benefit amount of two times your annual                                   to $25,000 if you die in a covered private passenger car accident
         earnings to a maximum of $50,000 paid for by Eastern                                     while wearing a seat belt. An extra 5% benefit is paid if the seat is
         Shoshone Tribe.                                                                          protected by an airbag and seat belt and your seat belt is properly
                                                                                                  fastened. The total combined maximum seat belt/airbag benefit
         In addition, you have an equal amount of Accidental Death                                is $30,000.
         and Dismemberment (AD&D) Insurance.
                                                                                                      Repatriation benefit - if you or a covered dependent dies in
         What features are included?                                                                  an accident 100 or more miles from home, this benefit will help
         Accelerated benefit - If you become terminally ill and are not                               defray the costs of preparing and transporting the body to a chosen
         expected to live more than 12 months,.you may request up to                                  mortuary.
         100% of your life insurance amount to the plan maximum without
         fees or present value adjustments. A doctor must certify your
         condition. Upon your death, any remaining benefit will be paid to
         your designated beneficiaries.                                                                                                   It's good to know
         Portablllty/converslon - If you retire, reduce your hours or leave                                                     my family is protected.
         Eastern Shoshone Tribe, you can take this coverage with you,
         unless you have a medical condition which could shorten your life                                                                              V
         expectancy. In that case, you may be able to convert your term life
         policy to an individual life insurance policy.
         Life Planning Financial ft Legal Resources - Financial and
         legal support and counseling is available for beneficiaries and for
         covered employees and their spouses who are terminally ill.

         Waiver of premium - If you become disabled (as defined by your
         plan) and are no longer able to work, your life premium payments
         will be waived during the period of disability.




         coverage amounts for life and AO&O Insurance will reduce to 65% of the orlg!nal
         amount when you reach age 65, and will redoce to SO,': when you reach age 70.
         Coverage may nol be Increased alter a ,eduction.
         Lile Planning Ffnanclal & Legal Resources is provided by Ceridian corporatfon. This
         service is available with setecl Unum insurance offerings. Exclusions, limitations
         and prior nolfce requirements may apply, and service features_ terms and eligiblllty
         uileria are subject lo change. Ceridian Corporation is not engaged In rendering legal
         advice. Use,s should consult with their own anomeys. The services are not val!d alter
         [erminatlon of coverage and may be withdrawn al any time. Please contact your
         Unum representa!i;..e for run details.


                                                                                                 10
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 120 of 158




                                                                         Group Short Term Disability Insurance
                                                                                                     employer-paid

Why do you need Short
Term Disability Insurance?
It's not life-threatening - a broken leg, a hysterectomy
or maybe you're planning on having a baby- but you're
                                                                                   This benefit is
going to miss work for several weeks, even a month or                           important to me.
two. How are you going to pay the bills? Maybe you have a
week or two of sick leave or earned time off, but after that,
what happens?
Fortunately, Eastern Shoshone Tribe provides Group Short Term
Disability Insurance for active employees working a minimum of 30
hours per week who participate in the Employer sponsored medical
plan. It can pay you a percentage of your Income if you become
disabled due to a covered injury or illness.

What kind of coverage is available?
You are eligible to receive benefits after you have been unable to
work for 14 days due lo a covered injury or illness.
If you meet the definition of disability (see information at the back
of the booklet), you would be eligible to receive a weekly benefit
of 0% of your weekly earnings to a maximum of $400 per week.
You may receive a benefit for up lo 12 weeks.
The amount of benefit you receive from the plan may be reduced
or olfset by Income from other sources - such as amount you
receive or are entitled to receive under a state compulsory
benefit plan, automobile liability insurance, legal judgments
and selllements, certain retirement plans, other group disability
programs or insurance and amounts you (and your family, if
applicable) receive or are entitled to receive from Social Security or
similar governmental programs.

A feature you'll appreciate:
 Rehabilitation and return-to-work assistance - If you are
  deemed eligible and are participating in the program, Unum
  will pay an additional benefit of 10% of your gross disability
  payment to a maximum of $250 per week.




                                                                         11

                        ,,-······-------------------'
                       ..
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 121 of 158




          Group Acciderit ·Jnsurance
          employee-paid

            Hearing-the .word "oops"·
            is never a good thin·g
            Maybe your spouse fell off the ladder while cleaning the                           If you have purchased coverage with multiple $50 wellness
            gutters, or your child tripped and broke a tooth playing                           benefits, Unum will pay wellness benefits for two policies
            outside, or you threw your back out cleaning the garage.                           (maximum benefit: $100). This does not apply to policies with
                                                                                               $75 or $100 wellness benefit amounts. A full list of covered
            unexpected accidents always have lousy liming, especially when                     tests will be provided in your certificate,
            you are responsible for Insurance deductibles and out-of-pocket
            costs. You need a plan that helps you protect your family and your .        Why should I buy at work?
            wallet. Unum's Accident Insurance gives you something to fall                  No health questions to answer. If you apply, you automatically
            back on.                                                  .    •·              receive this base plan.
            How does it work?                                                              This plan is portable. You may lake the coverage with you If
            Accident Insurance can help provide financial protection if you                you leave the company or retire without having to answer new
            suffer a covered injury and need treatment. It can pay a benefit               health questions. Unum will bill you directly.
            directly to you to offset the high cost of co-pays, deductibles and            coverage becomes effective on the first day of the month in
            other expenses your medical insurance doesn"t cover. This.plan also            which payroll deductions begin.
            covers on-the-job accidents.                                      •
                                                                                           Premiums are conveniently deducted from your paycheck.
            Unum's coverage provides a lump·sum benefit based on the type
            of inj~ry (or covered Incident) you·sustaln or the type of trealment
            you need.

            Family coverage options
              Employee - If you are actively at work (see information at the
              bock of the booklet)
              Spouse-: Ages 17-64
              Child(ren)- Dependent children age newborn until their 26th
              birthday, regardless of marit~I or student status
                                                                                        '~o,~l1!w~~'Wllflliiifl'/&I :,,,::I?:Jijil®:-J{f/\.t
            Employees must be US. citizens or legally authorized to work in the         For Illustrative purposes oo)y. Actual cost ri,ay vary,
            U.S. to receive coverage.. Spouses and dependents must reside in
            the U.S. to receive coverage.     ·

            Features you'll appreciate
              Catastrophic Benefit -This pays an addllional sum If a covered
              Individual has a serious injury- such as loss of sight, hearing or
              a limb.
              A Wellness Benefit is also included - Based on the plan
              selected by your employer, this benefit can pay S50 per calendar
              year per insured individual if a covered health screening testis
              performed, including:
              - Blood tests
              - Chest X-rays
              - Stress tests
              - Colonoscopies
              - Mammograms




                                                                                   12

-·· --   •·•···------------'--~------------------------------
                                  Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 122 of 158



                                                                                                                                             Schedule of Benefits - Level 2

   ...   ,
                                                                                                                                                       0



                                                                                                                                                       AccideniaJ·de~t~·.and other "; . ' • • ' ·
 Fraclures
  Open                                 =t·.
                                         ........ UPl~s·:,·soo··          i   AmbulallCe1
                                                                                                                                                       covered lcis"seS
                                                                                                                                                                      - .-:...
                                                                                                                                                       Acc/dentai death" .
                                                                                                                                                                              .
                                                                                                                                                                           ' . " .. _
                                                                                                                                                                                      . .-. Benefit omount.
                                                                                                                                                                                                       . .
                                                                                                                                                                                                         ~




             .. ·-·····--- . ..     ....          ----·- -·--.~----- • (ground, once per accident)                                          $400
  Closed                ____                            up to $3,75D          Air ambulance           ---·-- -+----s-'.-- -1 f-·-'~ll)'-pl-'oyee-"_.~~~.,..-~~-+'--'-'-,-..,C..$5_o:-,o_o_o"-l.'
  Chips                                 ;;,1;;,~1,;;se;;;d~am;;;;;;,u;;n~t ~~~~'!______.J____:~~  1 50 0
                                                                                                           Spouse· :· ·               ·s2ri,oOO
'oi;i;;;.;;;;;---------'-------j~Em~•~'9~•~ncy~ro~o~m'.:trlf_<•~•t!'.'m~•~ntt__...:j.___...;.·:!·S~1~5o~- l-'----c-'--~-"-'-'---+--'-~-~-1
I Olslocations                                                                                                                                    .. Child                                                   ~10,~0(i
 -------- - - - - · · - - - ~ · - - - - - - 1 1 Emergency trealment                                                                               1-~-~-",,-.~""--'c-.-'-'---~--'-~-"-~~-"--I
    Open                             Up to$6,000 in physician office/urgent                                                                         'The_ acciderital 4eatti-tienefli triJ)les if the insu1ed .
                        - - - . --'--'-'--I care facility                                                                                     S75     tndivldllci! _is jnj~JI$ a ~are-payl!lg~enger on .a _ _
   Closed                            Up lo $3,000                                                                                                     corJJrnon .carrier: imp/0;yee-- s,~o.ooo; spouse- $60,000:
                                                  Hospltal admission                                                                                       .chnd • $30,000            .. .   .   . . .         ·       · · ··
  Bums                                            {admlss!on or Intensive care
                                                                                                                                                      lnltlal accidental dismemberment- one benefit per
 -Ai least io-iQ~a~e.1nches~- b~-t les~-·-1 · -·2~;id~;ee· ~ $0               admission    once per                                                   accident, not payable wflh Jnilial accldent11I las.s
___ r~~.2.~ ~~~!.~ l~'..~~-- _ ----- _.?!~ d_:~!~-:.~~;.:~~-lr-'""'_red_a_,_,1d_•_n1-'-)------i------'-$1.:.,0..:0-10
                                                                                InIens1ve •             ad · ·                                    Loss of both hands or both fee'• or S15,000
  Al least 20 square Inches, but less               :2nd degree - $0                            care mission                                                                     -.;
  than 35 ~~~are Inches____ • ______ ' 3rd degree-_Ss,ooo                                                                              1
                                                                          lf.'(_sa_me_as_a_b_ov_e:..)------1-----'S.:.,5"00-'-I Loss of o.,e hand and one loo~ or                     515,000
  35 or mote square Inches of the             2nd degree-Sl,000                 Kospltal conrrnement                                              Loss. of one hand or one fool;                             ·--··-··s,,Soo
  body surface                                3rd degree-$10,000                (per day up lo 36S day,)                                _$,oo · 1--------'---f----..;.--l
··- ·-----·· -·-···-·-                                                       "1'",1-,115~.-',v-,'"ca_re_oo_n_fi_n:..em:..,-,-1--+---~=..:-i Loss of rwo or more fingers, roes or
  Skin grafts for 2nd and 3rd                                                                                                                     any ccmb!natlon; or                  $1,500
      degree burns                              SO% or burn benefit             (per day up to 15 days)                                 $400
                                                                                                                                                 ·Loss of one finger or toe              $750
i. s__ij_"n_ g_raft_f_or-.~~--~lh_~, ~~.;~~it~umatic loss o; ~ki~---· Medical Imaging test                     >-----~.-----~------<
                                                                      (once per acddent)                . $200. ~t~Str9phi; ;:ic"dd~ntal-dlsmemberme'1tt ....! once pe,
      Al leas! 10 square mches, but less                             lf.'--'---..:...-----1-----'-......:t :lifetlme,not-~bl~Y;'lth~lastrophic;IC?SJ~'· .: •
      than 20 square inches                                    S150 Outpatient surgery facility service         (oss o(both-.tiarid"s Or both. feet' Of loss· of one hil:nd and
                                                                      (once per accident)                 $300 one foot            ·        · • --~-··_·- - - ~
      At least 20 square inches, bul ~                                                                                                                             _
      lhan 35 square inches                                    $250 {epidural,
                                                                      Pain management         ·
                                                                                once pet accident) .                  1     (         •
                                                                                                          $1®. Emp oyee ~riar to a9e 65)                                 • s,00,000
  35 o• mo,e square inches or the                                                                                                                           - Sp"ou~·and.dill~ ·                                   . ·$50,000
  body surface                                                    $500
                                                                                                                                                           .EinRloyeii (oges ~H•)· ·                                $_50,000:
 Conwssfon                                                        $150
                                                                              Sur,,.ry benefit · .-                                                   .: · .-. SpoUl_e·'"1<1,ihll_d                                .S2s,000
 Coma                                                           $10,000         .,,.. •         ·
l-'.'.~-------_ji----2~~:"'...l~o:;;µ,:,~,b~d;;:,m:;1:naf1,-=.1ho'.::1:'.:,ci:;;,--7--S-:--:"';s:;-1,i500ci: . Eniptoi•~(7o,_v~~-,ldJ.                            : ·• $25;000·
 Ruplu1ed disc                                                    5900             ·      ·
                                                              Exploratory {wltho;t repai~-.             S1io. ·: ·-.Spou~ jlllrl child-"                             . $12,500
Knee canll~e                                                11--'---'-'-'--.;......;....._ _l---'--__,'--l
 Tom                                                 s7so Hernia repair                                 $150   Acddental    loss-paraly,:ls,  sight, hearing and speech6
                                                                                                               Initial accfdenta! loss - one beneht per accrdent, not
 Exp!oratory                                         $150 P~iclan ronow•upvlslt                                payable with Initial dismemberment
1 - - - - - - - - - - + - - - - - - l l (2vlsllsperaccldenl)                                              $75
Laceration                                 $25 - $600 l f . ' - - - - - - - ' - - - - - - 1 - - - - - - ' - 1 Permanent paralysis; or                                  $15,000
>----------~------' Ch/ropracticvlsit1                                                                        >----·----                                               s,s,ooo
Tendon/ligament and rotator cuff ... ___ •.... --·· . • ..•• (up to 3 visits per calendar year)           $25   Loss of sigh I of both eyes; or
  Repair of one                               . ···-········.     $800        Therapy sei'vlces (up lo 10 per aCCidefll)                                   Loss of sight of one eye; or                               $7,500
  Repair of two or ~-r-=-·--··-··-···                           $1,200        O(CUpational th.e~py  Loss of the hearing of one ear            S.~5,                   $7,SOO
  Exploratory only                                                $150                   · ··$25: ·catastitiPflJc ·ac:dd_-elif.1i.lo55·1..;.._orice-per.l,lfetin1e, not· ·
                                                                              speech 1herapy
t-;:-::;:-;--c~--,-:.,,----~----~-11-'--:--:--:--.C.:.------+---'~-':::...j pa~!e wilh ratas_tfOPhlcdlsineritb'el'ment· ·                                             ·
 ::=~:a! ~rt_,_em_~f!e_n_~_ -· -·····--·-·-- ·---·-  Physical therapy·-----··-·~·--          Sis• Peimanefit j)a'raly.$~; or·ros's o1 hear!lig In both ears::or loss
   Extraction                                  $100 Prosthetic device or artificial llmb           of !he abihty"to Spea\; ·or loss of sight Of ~th eyes
  Crown
                   ------···- - ·-·-- -       ---------··-·
                                                       $300                    One                                                          $750           Employee (J>riol to age 65)                             s,00,000
 E~injury                                                         $300         Mo;;tha-n-on_e__                                           $l,500            - Sl)Ouse and .child                                    $50,000

                                                                          1-Ap_pl;...ian<e.,-·,..c_"""'
                                                                                                 __     P>_r_,cd_d_en_t'-J--4--~~·-·;...·"~•_o-40-, 1-Em;...p~lo;...y•-·•"_(a..cg_es_•~s..,s·-'-')_.·~--1---'---s-s...:o,_oo_o~
                                                                            Blood, plas.rna and platelets                                 $.:100 · .:.._~PQV~ ·an~ tht!d ·                                            $25,000
                                                                          1-,-,a-ve"'l..:d_ue_J_o.-a_cc-l"d_e:..n...:1,C:..,--,-l-----'.,:C:\·._tm     __P_lo_y_eE!-..(~_7~_+.years.~!~;...)_~_,>--_~_:s_25_,o_oo.c,,
                                                                            TranspcirtaUoil of mOre than so-+                                          ~- Sp"oiJ~--~~ _ch_!~ ·                                       .$-_12,S_00
t Catastrophic accidental benefit - payable after fulfilllng a              ml!es from resldente;· 3·trtps per
365 day elimination period.                                                 accident; max 1,200 miles "per
                                                                            round trip4                           ·            S0..:10 per 1_11lle.
In CT. there Is a ssoo benefit payable for outpatient
emergency room medical care for accidental Ingestion or a                     lodging
controlled substance.                                                         (per night up 10 30 days per
11n CA ar.d CT, no ground or air ambulance benefit i~                         acc'ident)                                                    S150
payable.                                                                      Rehabilitation unit confinement
2 rn (S, no chiropracllc benefit is payable.                                  (J>erday.up to 15 days; mox 30 days
3 In NJ, no transportation benent Is payable.                                 per calernfar year)    _-                                     $100
4 In NJ, no lodging benefit Is payable.
s to ME. catastrophic benefits amoun~ vary. In PA, no
catastrophic accJdental dlsmembe1men1 benefit is payable.
6 In PA, no paralysis benefit is payable.
Accident coverage Is a limited pollcy.


                                                                                                              13
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 123 of 158




Whole life Insurance
employee-paid

   Who relies on you?
  You're special to a lot of people. If something happened to                                  Spouse Term Life benefit - Employees must purchase coverage
  you, you couldn't be replaced. But life Insurance lets you                                   to add this Spouse Term life benefit. coverage is available from
  leave something for your loved ones. Whether they need                                       $5,000 to $25,000 and lasts for 20 years. This coverage amount
                                                                                               cannot exceed the employee base coverage amount. This benefit
  the money to pay for basic living expenses, an education or
                                                                                               Is not available if you purchase individual coverage for your
  just your final arrangements, it's valuable,help at a difficult                              spouse and will be cancelled if employee coverage is cancelled.]
   time. In addition, whole life insurance also offers additional
  benefits to you while you are living:                                                    The,e may be two life coverage options available for your
    The policy builds cash value at a guaranteed rate of 4.5%.' Once                       children. You may purchase an Individual policy, a term life
    your cash value builds to a certain level, you can borrow from                         benellt 01 both.
    the cash value or use it to buy a reduced policy with no more                            Individual child coverage - can be purchased without
    premiums due.                                                                            purchasing employee or spouse coverage. Each policy covers
                                                                                             one child or grandchild; you can purchase coverage for each of
     The amount you pay does not increase with age.
                                                                                             your children/grandchildren. coverage is available up to $50,000
     You get affordable rates when you buy this policy through your                          - benefit amounts are based on Issue age and premium
     employer, and it is paid for through convenient payroll deduction.                      selected. Your children can keep coverage, even if you leave
     The death benefit (also known as the policy's "face amount")                            your employer.]
     remains constant and does not decrease as you get older. The                            Child Term life benefit - Employees must purchase coverage
     death benefit can only be reduced if you have borrowed money                            to add the Child Term life benefit. This benefit covers all eligible
     from the value of the policy and still owe it.                                          children. coverage is available from $1,000 to $10,000 and
                                                                                             ends when your policy ends or when the last child turns 25. At
     If you are actively at work (see inlormolion or rhe back of the
                                                                                              that time, children are guaranteed the right to buy an individual
     booklet) for a minimum of 20 hours per week, you can sign up
                                                                                             whole life policy at five times the amount of their rider. Coverage
     during Eastern Shoshone Tribe's enrollment period and apply for
     S35,000 of coverage without taking a medical exam. However,                              will be cancelled if employee coverage is cancelled.
     you may be asked several health questions.
     If you have basic term life coverage, whole life can offer the
     additional financial protection you may need.
     You own the policy and can take it with you If you leave the
     company or retire.

   Who can get coverage?
   You can purchase individual coverage for:
     Yourself - age 15 to 80
     Your spouse - age 15 to 80
     Your children, stepchildren, legally adopted children and
     grandchildren - age 14 days until their 26th birthday
   Employees mus! be U.S. citizens or legally authorized to work in the U.S. to receive
   coverage. Spouses and dependents must reside In the U.S. to receive coverage.

   [There may be two life coverage options available for your
   spouse. You may purchase an individual policy or a Spouse
   Term Life benefit.
     Individual spouse coverage - Can be purchased without
      purchasing employee coverage. The minimum policy amount
     and actual benefit amount is based on coverage amount chosen
     and age at issue. If you leave your employer, you can keep your
      spouse's policy and be billed directly at home.




                                                                                          14
                Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 124 of 158




                                                                                            Whole life insurance
                                                                                                    employee-paid

Additional features
   Living Benefit Option Rider -Automatically included at no extra
   charge on all policies. You can request up to 1000/o of the death
   benefit amount (to a maximum of.$150,000) if you are diagnosed
   with a medical condition that limits life expectancy to 12 months
   or less. Any payout you receive while you are liVing would reduce
   the amount ol the benefit that would be paid to your beneficiaries
   when you die.




How much does it cost?




$10,000 benefit amount
 25       N/A         N/A                             N/A                N/A
 35       N/A         N/A                             $4.25            $4,009
 45       $4.32      $2,856                           $7.32            $3,197
 55       $8.25      $1,645                          $13.75            $1,776
 65      $17.00      $2,327                          $24.20            $2,400
$50,000 benefit amount
 25       $8.38     $19,679                          $14.60           $22,372
 35      $12.88     $17,701                          $21.22           $20,046
 45      $21.59     514,280                          $36.58           $15,986
 55      $41.22      $8,227                          $68.75            $8,881
 65      $84.97     $11,636                         $120.98           $12,001
$100,000 benefit amount.
 25      $16.75     $39,358                         $29.20             $44,743
 35      $25.75     $35,402                         $42.43             $40,091
 45      $43.18     $28,561                         $73.16             $31,971
 55      $82.43     $16,454                        $137.50             $17,761
 65     $169.93     $23,273                        $241.97             $24,002
"lhe policlsaccvmu!ales cash value based on a non·fo1foiture interest me of 4.5% and
the 2001    OmorIahIy Iab!e. The cash value Is guaranteed and WJII be equal to the
values shown in the policy.
--or 101h year, whichever is later.
Sample rates do not indude cha1ges for additional features.




                                                                                       15
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 125 of 158




Notes




                                       16
                      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 126 of 158

                                                                                     i                                                                    .
        •                          • • ,.    "   ""   ..   ♦   I                .    '
                                                                                     ,      •                                                                                                              •




 Limitations, exclusions, terminations

GROUP VOLUNTARY TERM LIFE INSURANCE                                                                    Limitations Et exclusions
Guarantee issue                                                                                       Life insurance benefits will not be p.iid for deaths caused by suicide fn lhe fiist 24 months
                                                                                                      after your ,ffectlve date ot coverage. Addltionallv. no Increased or additional benefits will be
If you and yoUr eligible dependents enroll during this enrollment peflod (8/18/2014 through           paid for deaths caused by suicide occunlng w!thln 24 months after the day such inctea~ or
8/22/2014}, you may apply for any amount of coverage up to $150,000 for yourself and any              additional insurance Is effective.
amount of coverage up to $25,000 for your spouse. Any coverage over lhe guaranteed issue
amounts will be subjecl lo evidence of insurabrlity. If you and your eliglb!e dependents do
nol en_roJI at !his time, you can apply for coverage only during an annual enroUment period           ACCIDENTAL DEATH AND DISMEMBERMENT {AD&D)
and will be required to furnish e\t!dence of insu,abillty for the entire amount of coverage.
                                                                                                      full benefit paid for loss of: life; both hands, or both feel, or sight of both eyes; one hand and
If you and your eligib!e dependents enroll at this time and later wish to Increase your               on~ too~ one hand or one foot and the sight of one eye; speech and hearing,
coverage, you may Increase your coverage, wilh evidence of insurabl!ity, at anytime during
the year. However, you may wait until the nexl annual emo!!ment and only coverage over                Other losses niay be covered as wen. Please contact your plan admlnlstralor.
the guaranteed Issue amounts will be subject to evidence of insurabi!ity.
Please contacl yoor employer to confirm yoi.r eligibillly date.                                       Limitations Et exclusions
                                                                                                      Accidental dealh and <f1.Srrtemberment benefits will not be pa!d ror losses caused by,
Effective date of coverage                                                                            conlrlbuted to by, or resulting from:
To apply for coverage, complete vour eniollmenl by 8/22/2014. II you apply for coverage               • disease of !he body: diagnostic, medical or surgical treatment or mental dlso1der
after 8/22/2014, or If you choose coverage over the g11aran1eed issue amount, you will need              as set forth In lhe latest edition of the Diagnostic and Statistical Manual of Mental
lo complete a medical quesl1onnaire which you can gel from your plan administrator. You                  Olsorde1s (DSM};
may also be te(luired to take certain medical tests al Unum's expense.                                • ,uicide, sell·destructlon while sane, inten_lionally self-Inflicted injury while sane or
                                                                                                        se!f·lnflicted injury while insane;
Your cove,age will become effective on 10/1/2014. for employees who become eligible
after lhis dale please see your plan administrator for your effective date.                           • war, dedared or undecl,1red, or any act ol war;
                                                                                                      • active participaUon in a riot;
Delayed effective date of coverage                                                                    • committing or attempting to commit a ctlme under state or federal Jaw;
Employee: Insurance cover.ige will be delayed ii you are not in active employment because             • the voluntary use of any prescription or non-prescription drug, poison, lume Of other
of an injury, sickness, 1emporary layoft or leave of absence on lhe date that insurance would           chemical substance unless used according lo the prescription or d1redion of you or your
o!heiwise become effective.                                                                             dependent's doctor. This exclusion does not apply to you or your dependent if the chemical
                                                                                                        substance is ethanol;
Dependent: Josurance coverage will be delayed if that dependeol ls 1otany <f1sabled on the
date Iha! insurance would othetWise be effective.                                                     • intoxication - •being Intoxicated· means you or your dependent's blood alcohol level
                                                                                                        equals or exceeds the legal limit for operating a motor vehicle in the slate or JurlsdicUon
Eueptlon: lnlanlS are insured from live blrlh.                                                          where the accident occurred.
Defining disability for dependents                                                                    Termination of coverage for life and AD&O Insurance
Undenlanding howyo11r policy defines '"dlsab~it( is imp«lant.                                         You, coverage and your dependents' coverage under the summaiy of Benefits end on the
                                                                                                      earliest of:
Totally dlxibled means that, as result of an JnJury, sicknes.s or a disorder:
                                                                                                      • the dale the policy or plan is cancelled;
Your dependent spouse:                                                                                • the date you no longer are In ao eligible group;
                                                                                                      • the date your el!gib/e group is no longer covered;
• Is confined in a hospital or similar institution;                                                   • the last day ol the period for which you made any required contributions;
• Is unable to perform two or more octJvilies Of'dally living (ADl.s) because or a physical or        • the last day you are in active employment un!esHOfltinued due to a covered layoff or
  mental mcapacity resulting from an Injury or a sickness;                                              leave of absence or due 10 an Injury or sickness. as described In the ce1Uficale of coverage.
• ls cognmvely impaired;                                                                              In add1tbn, coverage for any one dependent WIii end on the earliest or:
• ls receiving or Is enUl!ed to receive any dlsabillty income from any source due to any              • the date your coverage under a plan ends;
  sickness or JnJury;                                                                                 • the date your dependent ceases to be an eligible dependent;
• is receiving chemotherapy, ra<fiatlon therapy or dialysis trealfllen[;                              • for a spouse, the date ol a divorce or annulment;
• is conHned al home under the care o! a physician for a skkness or Injury: or                        • for dependent coverage, the date o! your death.
• has a life threatening condil/on.                                                                   unum will provide coverage for a payable dalm that occurs while you and your dependents
                                                                                                      are covered under lhe policy or plan.
Your dependent children:
• are confined in a hospital or similar institution;
• are receiving chemotherapy, radiation therapy or dialysls treatment; or                             GROUP TERM LIFE INSURANCE
• are confined al home under the ca1e of a physician fOf a sicknes.s or injury.
                                                                                                      Delayed effective date of coverage
Age reduction                                                                                         Insurance coverage will be delayed Jf you are nol in active employment because of an injury,
Coverage amounts for life and AO&O Insurance for you and your spouse wm ,educe to 65%                 sickness, temporary layoff, or teave of absence on the date that insurance would otherwise
of the original amounl when you reach age 70, and wm reduce to 50% of the original                    become eflective.
amount when you reach age 75. Coverage ma'( not be increased afler a reduction.
                                                                                                      Age reduction
Benefit payments for dependent coverage                                                               Coverage amounts foe life and AD&D Insurance for you and your spo1Jse will reduce to 65%
Beneliti on policies for a spouse and/or dependent children are paid to the employee. The             of the orlglnal amount when you reach age 70, and wll/ reduce to 50(1b of the original
maximum death benefit for a ch!td between lheages at live b'1rth and six months is'$1,000.            amounl when you reach age 7S. Coverage may not be increased af1er a reduction.

New employees                                                                                         New employees
Upon date of h·11e, a!l full Hme employees working a minimum of 30 hours per week mlJ5\               Council members have a a day waiting period. All other employees have must complete a 30
complete a 30 day orientalion period. Upon completfon of this 30 day orJeotaUon period, a             day orientation. Upon compleUon of lh!s 30 day oriental ion period, a 60 day waiting period
60 day waiting period will begin. Coverage wlll bE! effective 1st of the month following or           w~l begin. Please contact your plan administrator to confirm your efigibUily dale.
coinciding w'ith completion or the 60 day waiting peclod for au fuR time employees.

Changes to coverage                                                                                   ACCIDENTAL DEATH AND DISMEMBERMENT (AD&O)
Each year you and your spouse will be given the opportun!ly to change your life coverage.             Full benefit paid !or loss of: life; both hands, or both feet, or sight o! both eyes: one hand and
You and your spouse may purchase addiliona1 Ufe coverage up to the guaranteed issue                   one foot; one hand or one loot and the sight of one ey~ speech and hearing.
amounts without evidence or msurability if you are already enro!led in the plan. Ufe                  Other losses may be covered as -.veil. Please contact your plan administrator.
coverage over the guaranlee<l Issue amounts will be medically uf"lderwrltten and will require
evidence of inmability and .ipproval by Unum's medical underwriters. The suicide exclusion
will apply to any increase In coverage.


                                                                                                 17
                        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 127 of 158




                                                                                                     Limitations, exclusions, terminations

 Limitations !i' exclusions                                                                              appllcable) re<eive or are entitled to receive from Socfal Security or similar governmenlal
                                                                                                         progfilms.
 Accidental death and dismemberment benefits will not be paid for losses caused by,
 conUlbuted to by, or resulting from:
 • disease of the bodv: diagnostic, medical or surgical treatment or mental disorder
                                                                                                         Elimination period
   as set forth In the latesl edition ol the Oiagnostlc and SlatlsUcal Manual of Mental                  The e!Jmlnation period Is the length of time of continuous c!isabillly thal must be satislied
   Disorders (DSM);                                                                                      before you are eligible to receive benefits. If your dlsabllily Is the result of an Injury that
                                                                                                         ocasrs whlte you are covered under the plan, your elimination pericd Is 14 days. If your
 • suicide, self-destruction while sane. ln1entlonally self·infticted Injury while sane or self-         dlSabilJty Is due to a sickness, your eliminalioo period is ~4 days.
   lnHicted Injury while ms;,ne;
 • wa~ declared or undeclared, or any act ol war;                                                        Benefit duration
 , active par11ctpation fn a riot;                                                                       If you meet the definltiOfl of dlsabUity you may receive a benefit for up lo 12 weeks.
 , committing or al\empling lo commit a crime under state or federal law;
 • the voluntary use of any prescription or non-prescription drug, poison, fume or other                 Limitations/exclusions/terminations
   chemical substance unless used acco1ding to the p1estription or direclion of you or your              Benefits would not be paid for loss le5ulting from:
   depeodenrs doclor. This exclusion does not apply to you or your dependent Hlhe chemical               • war, declared or undeclared, or any act of Wilr;
   substance is elhanol;                                                                                 • active participation in a riot;
 • inlmdcatlon - ~being intoxicated" means you or your dependent's blood alcohol level                   • intentionally self-inflicted injuries;
   equals or e.1.ceeds the legal limit for operating a molor vehicle in lhe slate or Jurisdiction        • loss of a proresslonal license, occupational license or certification;
   where the acddenl occurred.                                                                           • commission of a crlme !or which you have been convicted;
                                                                                                         , any period of disabfli\y during which you are incarcerated;
 Termination of coverage for life and AD!i'D Insurance
 Your coverage and vour dependents' coverage under the Summary ol SenefilS end on the                    Your coverage under the policy ellds on the earlies! of the following:
 earnest of:                                                                                             • the date the policy or plan Is cancelled;
 • the dale lhe policy or plan is cancelled;                                                             • lhe date you no longer are In an eligible group;
 • the date you no longer are in an eligible group;                                                      • the date your eligible g1oup Is no longer covered;
 • the dale your eliglble group is no Jonget cove1ed;                                                    • the last day of the period for which you made any required contributions;
 , the last day ol the period for which you made any required oonlributions;                             • the last day you are !n active employment except as p1ovided under the mvered layoff or
 • lhe las! day you are in active employment unless conl!nued due to a covered layoff or                   leave of absence provision.
   leave of absence or due lo an injury or sickness, as described In the certificate of coverage.        Unum will provide coverage for a payable clalm which occurs whlle you are covered under
 In addition, coverage for anyone dependent will end on lhe earliest of:                                 the policy or plan.
 • lhe dale your coverage under a plan end5;
 • the date your dependenl ceases to be an eligible dependent;
 • lor a spouse, the date ol a divorce or annulment.                                                     ACCIDENT INSURANCE
 • for dependenl coverage, the date of your death.
                                                                                                         Effective date of coverage
 Unum will provide coverage ror a payable claim that occurs whlle you and your dependent~                Coverage becomes effeclive on the Orsi day of lhe month in which payroll deductions begin.
 are covered under the pol!cy or plan.
                                                                                                         Exclusions and limitations
                                                                                                         Unum will ool pay benefits tor a claim that is caused by, con11ibuted to by or occurs as a
  GROUP SHORT TERM DISABILITY INSURANCE                                                                  resull of:
  Definition of disability                                                                               • putidpat!ng In war or act of war, whether declared or undeclared;
  You are disabled when Unum determines lhat due lo sickneS5 or injury:                                  • commitling acts of terrorism;
  • you are unable to perform the material and substantial duties of your regular                        • 1iding In or driVing any motor-driven vehicle Jn a race, stunt show or speed test;
    occupalion"; and                                                                                     • operallng, learning to operate, serving as a crew membet of or jumping, parachuting, or
  • you are not wo,long In any occupation.                                                                 falling rrom any aircraft or hot air balloon, including those which are not motor-driven. Th'1s
                                                                                                           does not include Hying as a fare paying passenger;
  Yol.l mu~! be under the regular care of a physician in order to be considered disabled.                • engaging In hang-girding, bungee jumping, sailglidfng, parasaillng, parakiting;
. •unless lhe pollcy specifies otherwise, as part of the disabllily claims evaluation process,           • participating or attemptKlg to pa1tlc!pate in a felony, being engaged In an Illegal occupation
  Unum will evaluate your occupation based on how it is n01mally performed In the national                 or being Incarcerated In a penal instllullon;
  economy, nol how work ·1s performed lo, a specific employer, at a specific location, or in a
  specific region.
  Effective date of coverage
                                                                                                           m•                                                            .
                                                                                                         • commltling or lrylng to commit suicide or injuring oneself intentionally, whether sane

                                                                                                         • practicing for or participating In any seml•p10fesslonal or professional compelItrve ath!el!c
  Your effective date of aiverage is 9/1/2014. For employees who become eligible after this                contests for which any type of compensation or remuneratJon is received;
  dale. see your plan admimstralor for your effeclive date.                                              • having any sickness or declining process caused by a sickness, Including physical or mental
                                                                                                           infirmily including any treatment for allerglc reactions. Unum also will not pay benefits lo
  Delayed effective date of coverage                                                                       diagnose or treat the sickness. Sickness means any Illness, lnfectlOn, diSease or any other
                                                                                                           abnormal phys!cal condition wh!ch is not caused by an Injury.
  11\SlJraoce coverage wlll be delayed ii you are not in ac!ive employment because or an injury,
  sickness, lemporary layoff, or leave ol absence on the date that insuran<:e would olheiwise            In addition to the exduslons listed above, Unum will also not pay lhe catast10phlc accidental
  become effective.                                                                                      dismemberment or catastrophic accidental loss benefl! for the following Injuries that are
                                                                                                         caused by or are the result of:
  New employees                                                                                          , an lnsured's being Intoxicated or under the lnfiuence of any narcotic unless admlnlslered on
  Upon date or hire, all full fime employees working a minimum of 30 hours per week rnusl                  the advice of a physician; or
  complete a JO day orientation period. Upon completion or this 30 day orientation period, a             • injuries lo a dependent chlld received during the birth.
  60 day walling period will begin.
                                                                                                         Termination of employee coverage
  Deductible sources of income                                                                           Jf you choose lo cancel your coverage under the policy, your coverage ends on lhe ft1sl of the
  Your disability benefil may be reduced by deductible souices of income and any earnings                month following lhe date you provide notification lo your employer.
  Y9tJ have wtule disabled. Deductible sources of income may indude such items as disability
  Jricome or other amounts you receive or are enlitled to receive urlder stale compulsory                Otherwise, vour coverage under the policy ends on the earliest of the:
  ber.efit laws; automabi!e HabUily; legal judgments and settlements; certain retirement                 • date this poITcy is cancelled;
  planS; olher g1oup disability programs 01 insurance: and amounls you (and your family, II              • date you are no longer !nan eligible group;
                                                                                                         • date your eligible group is no longer cove,ed;
                                                                                                         • date of your dealh;
                                                                                                         • last day or lhe period !or which you made any required conlribu!Jon5; or
                                                                                                         , lasl day you are in active employment. However, as !ong as premium is paid as required,
                                                                                                           cove1age will con~nue W you elect to continue coverage under the Portabilily provlslon or
                                                                                                           !n accordance wllh the layoff and leave of absence provisions of this poUcy.
                                                                                                    18
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 128 of 158




Limitations, exclusions, terminations
Unum will pi-ovide ccverage for a payab!e c1a·1m which mcurs while you are covered under
lhis policy.


WHOLE LIFE INSURANCE
Effective date of coverage
Your coverage will be eflecuve on the first day or the monlh in which payroll
deduct,ons begin.

Limitations fr exclusions
Ute Insurance benefits wm not be paid fo, deaths caused by suicide. If within 24 months
from the policy eflective dale,. lhe insured commits suldde, whether sane or insane, Unum
wi!J not pay the death benefit. The amount payable by us in place of all other benerits. shall
be the sum of premiUms paid, without inleres1, less the sum of any debl and the cost of any
riders.
Termination of coverage
The polky will terminate on the earlies! ol 1he following:
• w1itten request by yoo to te1mina1e the policy;
• the insured dies;
• lhe policy malures; or
· the loan value exceeds the guaranteed cash value of this policy.




                                                                                                 19
                     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 129 of 158
    ..                            .
                                       '
                                                   .                    . .                                    .                                                                                              .
                                                           '        •                  I       •                                                            ?




Disclosures

ACTIVE EMPLOYMENT
Applies to Unum group insurance products
You are considered in active employment, If oMhe day you apply for coveIage, you are being pald
r~ularly by Eastern Shoshone Tribe fo, the required minimum hours eadi week and you are
performing lhe material and substanlial duties of_ your regular occupation.

ACTIVELY AT WORK
Applies to Unum voluntary benefits
Being aclively al work means on Ihe day lhe employee applies lor coverage, the individual must be
worklng at one ol his/her company's business locations; or the indtv!dual must be working at a
location where he/she is required 10 repcesenl lhe company. If applyfng for coverage on a day that
Is not a scheduled workday, Ihe employee wi!I be considered actively at work a~ or hls{her last
scheduled workday. Employees are not considered actively at wo,k lf they are on a leave of absence.

ADDITIONAL INFORMATION
Applies to all individually owned policies
This material is intended to be a brief description of the policy. The policy definitions, exclusions and
limitallons wll[ be 1Jsed lo determine aclual benefit decisions. Arter a pol!cy Is issued, you will have
a 30·day period during which the policy can be cancelled at no cost to you. Product availab!lily and
provisions may vary by slate.


QUESTIONS
II you have any questions about your coverage or how to enroll, please conta:cl your employer.




                                                                                                                                                                          • ••
                                                                                                                                                                         unum· Better benefits at work..

                                                                                                            Medico! benefit is underwriUen by:
                                                                                                            WebTPA
                                                                                                            Dallas, Texas
                                                                                                            omtol benefit Is underwritten by:
                                                                                                            web TPA .
                                                                                                            Dallas. Texas
                                                                                                            Vision benefit is tmderwlitten by:
                                                                                                            web TPA
                                                                                                            Dallas, Texas
                                                                                                            Group Insurance products ore underwrftten by:
                                                                                                            Unum life Insurance Company or America
                                                                                                            Po,t!and, Maine
                                                                                                            Whale file insurance IS underwritten by:
                                                                                                            Provident Life and Acddent Insurance Company
                                                                                                            Chattanooga, Tennessee
                                                                                                            unurn.com
                                                                                                            The inl01mallon in this booklet is not Intended lo be a complete description of the Insurance
                                                                                                            coverage available. The policies or their provisions may vary or be unavailable In some
                                                                                                            states. The policies have excMions and !imitations which may affecl any l>enefits payable.
                                                                                                            For oomplete detalls of coverage and avallabillly, please refer to Polley Form(s) C.FP-1 et al,
                                                                                                            GA-1, L-21848, or contact your Unum representative. Unum complies with all stale clvlf
                                                                                                            union an·d domesllc partner laws when applicable.
                                                                                                            it> 2014 Unum Group. All rights reseNed. Unum is a registffed trademark and malkeling
                                                                                                            brand of Unum Group and lts insuring subsldia1ies.

                                                                                                            CE·63182 (08·1')                                                             FOR EMPLOYEES
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 130 of 158




                         EXHIBIT 3
                      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 131 of 158

            FIRSTNATlf!)N                                                                                                                    J031 (1,103]4or4
                  HEALTH
           First Nation.Healthcare .
           10129 S YALE AVE SUITE 300-                                                                            Page 1 of1    .
           TULSA OK 74137-6097


           Forwarding Service Requested
                                                                                                     Explanation of Benefits
                                                                                                      RETAIN FOR TAX PURPOSES
                                                                                                         THIS IS NOTABILL
                                                                                                                                                           -
                                                                                             Customer Service

                                                                                                          Quesfions? Please call
                                                               3                                           Customer Service al
           CARLEY CLAUSEN
           33RANCHRD#IS                                                                                      (918) 518-6397
           RIVE!UUNWY82501
                                                                                           Participant Information
                                                                                                   Group: Eastem Shoshone Tribe

                                                                                              Group No.: 101 ·
                                                                                                Enrollee: Carley Clausen
                                                                                              Enrollee ID: 30
                                                                                               Paid Date: 03/27/2018

Claim#:                     BID68000293ID
Patient:                    elirleY, :1ause
       Dales        Proc.       Amount                             lnellglble                                     Co-pay                         Payment
     of Service    .Code         Billed                             Amount                                        Amount Paid At                 Amount
02f.l0-0212012018 80053          $200.66        $0.00                $56,18                             $0.00      $50.00   100%                     S94.48
02/20-0212012018 J1940            $48.80        $0.00   13           $13.61             $34,99          $0.00       $0.00   100%                     $34.99
02120-02120/2018 93006           $465.26        $0.00   13          $130.27            $334.99          $0.00       $0.00   100%                    $334.99
02/20-0212012018 83735           S171.99        $0,00   13           $48.1B            $123.83          $0.00       $0.00   100%                    $123.83
02120-D2/2D/2018 83880           $480,69        $0.00   13          $134,59            $346.10          $0.00       $0.00   100%                    $346.10
02/20-D2/2012D18 . 84484         S599.76        SO.DO   13          $167.93           $431.83           SO.OD       $0.00   100%                    $431.83
0212o-o2/20/2018 85025           S221.60        $0.00   13           $62.05           S159.55           SD.OD       so.co   100%                    S159.55
02120-02120/2018 85610           $138.71        $0,00   13           $38.28             S98.43         ·so.co       $0.00   100%                     $98.43
02120-02/20/2018 71045           $502.74        $0.00   13          S140.77           S381.97           SO.OD       $0.00   100%                    $361.97
02120-0212012018 95374           $289.96        $0.00   13           $61.19           S2D6.77           SO.OD       $0.00   100%                    S206.77
02120-02120/2018 99284         S1,378.13        $0.00   13          $385.88           S992.25           $0.00       so.oo   100%                    $992.25
            Column Totals      $4,496.10                                             $3,237.19          $0.00       $0.00                         $3,187.19
                                                                                                                 Other redlts or Adjustments          $0.00
  Patient's Responsibility;                                                                                                    Total Pa ment .    $3,187. 9


Remark Code Descri lion                                                            Procedure Code Descri tion
13      PPO Benefits Applied                                                         80053      Emergency Room Visit
15      Co-Benefits Applied                                                          J1940      Emergency Ream Visit
                    - --                                                          --93005      ;Emergency Room Visit- -             ----·               -~ I -
                                                                                    .83735      Emergency Room Visit
                                                                                     83880      Emergency Room Visit
                                                                                   84484        Emergency Room Visit
                                                                                   85025        Emergency Room Visit
                                                                                   85610        Emergency Room Visit
                                                                                   71045        Emergency Room Visit
                                                                                   96374        Emergency Room Visit .
                                                                                   99284        Emergency Room Vis~


Paid aa:ordlng lo !he Firs! Health network agreement.




                                                               EXHIBIT

                                                             I __ 3 ___
                                                                    ...;::;;.._
                     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 132 of 158

          FIRSTNATl~N                                       2Lll~1                                                     J4D3 [9,792] 14 ons
                                                             Jm1ou
                HEALTH
         First Nation Healthca're
         10129 S YALE AVE SUITE 300                                                            Page 1 of1                             t2
         TULSAOK74137~097


         .Forwarding Service Requested
                                                                                 Explanation of Benefits
                                                                                 RETAIN FOR TAX PURPOSES
                                                                                                                                              --
                                                                                     THIS IS NOT A BILL

                                                                        Customer Service

                                                                                        Questions? Please call .
         CARLEY CLAUSEN
                                                                                         Customer Service at
         33 RANCH RD #IS                                                                   (918) 518-6397
         RIVERTON WY82S0I
                                                                        Participant Information
                                                                               Group: Eastern Shoshone Tribe

                                                                          Group No.: 101
                                                                            Enrollee: Carley Clausen .
                                                                          Enrollee ID: 30
                                                                           Paid Date: 03/29/2018

 Claim#:
 Patient: .
             . · ·=· = = =  ~~
                                                 .    Patient#: 2235050
                                                      Provider: Robert Novick
      Dales        Proc.       Amount           Rmk    Discount      Allowed   Deductible      Co-pay                            Payment
    of Service     Code           Billed       Code     Amount       Amount      Amount        Amount ,Paid At                   Amount
02/1!Hl2/1512018 82841        $6,445.00 ·•   13       $5,521.80      $923,10       $0.00         $0.00    100%                      $923.10
            Column Totals     $8,445.00                              $923.10       $0.00         $0,00                              $923.10
                                                                                              Other Credits or Adjustments            $0,00
  Patient's Responsibility:                                                                                  Total Pa men!          $823.10


                                                                                                                             ,
 ,;4,.e;;Jirifirl•i444illii&Lala---------- rg;.;;4.;11;;.m;t1.J44411111M:h
r_13   PPO Benefits Applied                                   ] 92941      Canllology
                        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 133 of 158
              , F.IRSTNATl~N                                                                                                                 J731 [B,99S]9oris
                      HEALTH
               First.Nation Healthcare ..
               10129 S YALE AVE SUITE 300                                                                          Page 1 ~f 1
               TULSA OK 74137-6097

                                                                                                     Explanation of Ben~fits
                                                                                                                                                            .
               Forwarding Service Requested                                                          ReTAIN FOR TAl(PURPOSES
                                                                                                         THIS IS NOT A BILL

                                                                                 Customer Service

                                                                                                          Questions? Please call
               CARLEY CLAUSEN                                                                              Customer Service at
               33 RANCH RD #15                                                                               (918) 518-6397
               RIVERTON WY 82501
                                                                                 Participant Information
                                                                                               Group: Eastern Shoshone Tribe

                                                                                     Group'No.: 101
                                                                                      ' Enrollee: Carley Clausen
                                                                                     Enrollee ID: 30
                                                                                      Paid Date: 04/27/2018

    Claim#:
    Patient:
           Dates      Proc.•                      Not     Rmk   Discount      Allowed              DedticUble       Co-pay ,                      Payment
         of Service   Code                    Covered   ·Code    Amount       Amount                 Amount        Amount Paid At                 ·Amount
    11/07-11/07/2017 70546        $2,930.92     $0,00 13        $2,230.04      $700.88                 $0.00         $0.00   . 100%                  $700.88
    11/07-11107/2017 A9579          $200.00     $0,00 13         $146AO         $53.60                 $0.00         $0,00    100%                    $53.60
    11/07-11/07/2017 • 38000         $10,00     $0,00               $0.00       $10.00                 $0.00         $0.00    100%                    $10.00
               Column Totars      $3,140.92     $0,00           $2,378,44      $784.48                 $0,00         $0,00                           $784.48
·    Patient's Responsibility: ·                                                    --~   ..;,.-         :;:       Other Credtts or.Adjustments
                                                                                                                • "'.,...., •• . Toia!Pa ment·
                                                                                                                                                       $0,00
                                                                                                                                                      764.48 •




    Remark Code Descri tion                                                 Procedure Code Descri tion
    13      PPO BenefilsAppfied                                             70548     MRA
                                                                            A9579     MRA·
                                                                            36000     omce.Surge,y
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 134 of 158
         FIRSTNAT16)N.                                                                                                           JIF9 [44,414)lof3
               HEALTH
        First Nation HeaHhcare
        10129 S YALE AVE SUITE 300                                                                     -Page1of1
        TULSA OK 74137-6097


         Forwarding Service Requested
                                                                                           Explanation of Benefits
                                                                                            RETAIN FOR TAX PURPOSES
                                                                                                THIS IS NOT A BILL ·
                                                                                                                                                   -
                                                                                 Customer Service

                                                                                                 Questions? Please call
                                                           J. □ b                                 Customer Service et
         CARLEY CLAUSEN                                                                             (918) 518-6397
         33 RANCH·RD #15
         RIVEirnlNWY82501
                                                                                 Participant Information
                                                                                         Group: Eastern Shoshone Tribe

                                                                                     Group No.: 101
                                                                                       Enrollee: Carley Clausen .
                                                                                     Enrollee ID: 30
                                                                                      Paid Date:06/13/2018

Claim#:
Patient:
     Oates        Proc. ,    Amount           Not    Rmk         Discount      Allowed    Deductible    Co-pay                        Payment
   of Service     Code          Billed   covered    Code         Amount        Amount       Amount.     Amount Paid Al                Amount
02/15-02/15/2018 A0427      $1,600.00       $0.00 13              $872.05·     $727.95        $0.00       $0.00    100%                  $727.95
02/15-02/15/2018 A0425.       $584.50       $0.00 13              $327.92      $256.58        $0.00       $0.00    100%                  $256.58
           Column Totals    $2,184.50       o.oo                $1199.97       $984.53        $0.00       $0.00                          $984.53
                                                                                                       Other Credits or Adjustments        $0.00
                                                                                                                      Total Pa menl      $984.53




rfanhi•i?ffir\i•i4-441iamn:a
 13 PPO Benefits Applied                                                     A0427    Ambulance - Ground
                                                                             A0425    Ambulance- Ground ·
                     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 135 of 158
           FIRSTNATl~N                                                                                                                JIF9 [44,414] 3 of3
                H .EAL TH
         First Nation Healthcare
                                                                                                              _Page 1 of 1                        ~
-
         10129 S YALE AVE SUITE 300
         TULSA OK 74137-6097

                                                                                               Explanation of Benefits
         Forwarding Service Requested                                                           RETAIN FORT~ PURPOSES
                                                                                                    THIS IS NOT A BILL

                                                                                     Customer Service

                                                                                                    Questions? Please call ,
                                                              101.                                   Customer Service at
         CARLEY CLAUSEN
         33 RANCH RD #IS                                                                                 (918) 518-6397
         RIVERTON WY 82501
                                                                                    Participant.Information
                                                                                             Group: Eastern Shoshone Tribe

                                                                                        Group No.: 101
                                                                                          Enrollee: Ca~ey Clausen
                                                                                        Enrollee ID: 30
                                                                                         Paid ,Date: 06/13/201 B

Claim#:
Patient:
      Dates       Proc.                          Not    Rmk        • Discount                               Co-pay                         Payment
   of Service     Code                       Covered   Code        · Amount                                 Amount Paid At                 Amount
02/15-02/15/2016 A0428                         $0.00 13               $587.01      $612.89                    $0,00    100%                   $612.89
02/15-02/15/2018 A0425       $1,078.00         $0.00 13               $660.61     ·$397.39       $0.00        $0.00    100%                    $397.39
           Column Totals     $2,278.00         $0.00              · $1,267.62    $1,010.38        0.00      ' S0.00                          $1,010.38
                                         .. •     ©))!ill)    .                                            Other Credits or Adjustments          $0.00
                                                                                                                          Total P ment       $1,010.38 ·




r..4.. m.;;./,&1~444--G.a
13    PPO Benefits Applied               ·
                                                                                Procedure Code Descri lion
                                                                                A0429    Ambulance -·Ground
                                                                                A0425    Ambulance• Ground
                          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 136 of 158

           · FIRSTNATl~N                                                                                                                                      JCED [336] I or I
                   HEALTH
            First Nation Healthcare
            10129 S YALE AVE SUITE 300                                                                                          Page1 of1                               f'1
            TULSA OK 74137-6097


            Forwarding Service Requested .
                                                                                                                  Explanation of Benefits
                                                                                                                   RETAIN FOR TAX PURPOSES
                                                                                                                       THIS·IS NOT A BILL
                                                                                                                                                                             -
                                                                                                       Customer Service
            11l(lll 1ll1(nlll,11 11111 h1llll11J1•h1•1l 11l11l1•l 1hlhl1Jll1 1
            *********************HIXED AADC 82b                                                                        Questions? Please call
            PB-STL_UNSORTED-MACH-ENV 33b                                         2                                      Customer Serllite at
            CARLEY CLAUSEN
            33 RANCH RD #IS                                                                                                  (918) 518-6397
            RIVERJONWY82501
                                                                                                       Participant Information
                                                                                                                Group: Eastern Shoshone Tribe

                                                                                                           Group No.: 101
                                                                                                            Enrollee: Carley Clausen
                                                                                                          Enrollee ID: 30
                                                                                                           Paid Date: 09/11/2018

  Claim#:
  Patient:
        Dates          Proc.          Amount                Not        Rmk           Ineligible     Allowed     Deductible      Co-pay                           Payment
      of Service       Code            Billed           Covered     Code              Amount        Amount        Amount        Amount PaldAt                    Amount
  11/29-11/29/2017    31276        $3,591.00              $0.00   13              $1,059.35        $2,531.65         $0.00        $0.00     100%                   $2,531.65
. 11/29-11/29/2017    30B02          $486.00              $0,00   13                $559.36           -$73.36        $0.00        $0.00       0%                       $0,00
  11129-11/29/2017    31276        $3,591.00              $0.00   13              $1,059.35        $2,631.65         $0.00        $0,00     100%                   $2,531.65
  11/29-11/29/2017    31255        $4,389.00              $0.00   13              $1,294.75        $3,094.25         $0.00        $0,00     100%                   $3,094.25
  11/29-11/29/2017    31255        $4,389.00              $0.00   13              $3,810.68          sne.44          $0,00        so.oo·.   100%                     $778.44
  11/29-11/29/2017    31267        $3,591.00              SO.OD   13              $4,059.35         -$468.35         $0,00        $0.00       0%                       $0.00
  11/29-11/29/2017    31267        $3,591.00              $0.00   13              $3,059.35          $531.65         $0.00        so.co     100%                     $531.65
  11/29-11/29/2017    30520        $3,592.00              $0.00   13              $3,059.64          $532.36         $0,00        so.co     100%                     $532.36
  11/29-11/29/2017    312B7        $2,098.00              $0.00   13              $2,618.91         -$520.91         $0.00        $0.00       0%.                      so.co
  11/29-11/29/2017    31287        $2,098.00              $0.00   13              $2,618.91         ,f520.91         $0.00        $0.00       0%                       so.co
             Column Totals        $31,416.00              $0,00                  $22,999.53        $8,416.47         $0.00        so.co                           $10,000.00
                                                                                                                               Other Credits or Adjusbnonts            $0.00
   Patient's Responslblllty:                                                                                                                  Total P ment          0,000.00


_Remar kC o d e Descn. • f10n                                                                    de De s__ c_r1.__•__f1_o_n__•...__ _ _ _ _ _ _~
                                                                            P r_o_c_e_d u_r_e_Co___
                                                       •...__ _ _ _ _ _ _ _ _
 13       PPO Benefits Applied                                                                    31276    Surgery
                                                                                                  30802    Surgery
                                                   .                                              31276    Surgery

                                                                                                  .'~""
                                                                                                  31255

                                                                                                  31267
                                                                                                           Surgery
                                                                                                          ·surgery
                                                                                                           Surgery
                                                                                                  31267    Surgery
                                                                                                  30520    Surgery
                                                                                           ..     31287    surgery
                                                                                                  31287    surgery
                       Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 137 of 158
                                                                         201MlaGB01
             FIRSTNATl~N                                                 U6116lQ
                                                                                                                                      IBA8 [2,827] 10 ofl2
                    HEALTH
           First Nation Healthcare
           10129 S YALE AVE SUITE 300                                                                         Page 1 of 1
           TULSAOK74137-6097


           Forwarding Service Requested
                                                                                                 Explanation of Benefits
                                                                                                  RETAIN FOR TAX PURPOSES
                                                                                                                                                        --
                                                                                                      THIS IS NOT A BILL

                                                                                      Customer Service

                                                                                                      Questions? Please call
                                                                13                                     Customer Service at
           CARLEY CLAUSEN
           33 RANCH RD HIS                                                                               (918) 518-6397
           RIVERTON WY 82501
                                                                                      Participant Information
                                                                                               Group: Eastern Shoshone Tribe

                                                                                        Group No,: 101
                                                                                          EnrQllee: Ca~ey Clausen
                                                                                        Enrollee ID: 30
                                                                                         Paid Date: 1112912018

Claim#:
Patient:
       Dales                                                                                                  Co-pay                         Payment
     of Service.                                                                                              Amount Paid Al                 Amount
04/02-04/02'-!018   93798                          $0,00                                                          $0,00   100%                  $227.03
04125-04/2512018    93798          $315.32         $0.00   13                                      $0.00          $0.00   100%                  $227.03
04J27-04r.!7/2018   93798          $315.32         $0.00   13       $88,29         $227.03         $0.00          $0.00   100%                   $227.03
04130-04/30/2018    93798          $315.32         $0.00   13       $88.29         $227.03         $0,00          $0.00   100%                   $227.03
04/04-04/04/2018    93798         $315.32          $0,00   13       $88,29         $227,03 .       $0.00          $0.00   100%                   $227.03.
04/06-04/06/2018    93798          $315.32         $0,00   13       $88.29         $227.03         $0,00          $0.00   100%                   $227.03
04/09-04/09/2018    93798         $315.32          $0,00   13       $88.29         $227,03         $0;00          $0.00   100%                  $227.03
04/11-04/11/2018    93798         $315.32          $0,00   13       $88,29         $227.03         $0.00          $0.00   100%                  $227.03
04/16-04/16/2018    93798         $315.32          $0,00   13       $88,29         $227.03         $0,00          SO.OD   100%                  $227.03
04/18-04/16/2018    93798         $315,32          $0,00   13       $88,29         $227.03         $0.00          $0.00   100%                  $227.03
04/20-04/20/2018    93798         $315.32          $0.00   13       $88.29         $227.03         $0.00          $0.00   100%                  $227,03
04/23-04123r.!018   93798          $315.32         $0.00   13       $88,29         $227.03         $0.00          SO.OD   100%                  $227.03
             Column Totals       $3,783.84         $0.00         $1,059.48       $2,724.36         $0.00          $0.00                        $2,724.36
                                             . -      0lYiID
                                                                 ..
                                                                                                             Other Credits or Adjustments          $0,00
' Patient's Responsibility:                   .                      '                                                      Total Payment      $ ,724.38


Remark Code Descri tion                                                       Procedure Code Descri tion
13       PPO Benefits Applied·                                                 93798     Cardiac Rehabllllatlon
                                                                               93798     Cardiac Rehabilitation
                                                                               93798     cardiac Rehabilitation
                                                                               93798     Cardiac Rehabilitation
                                                                               93798     Cardiac Rehabililation
                                                                               93798     Cardiac Rehabllltation
                                                                               93798     Cardiac Rehabllltation
                                                                               93798     Cardiac Rehabilitation
                                                                               93798     Cardiac Rehabllltatlon
                                                                               93798     Cardiac Rehabilitation
                                                                               93798     Cardiac Rehabilitation
                                                                               93798     cardiac Rehabilitation


Payment Hmlted to Maximum Allowable Charge per term• of Plan Document; claim allowed at 150% of Medicare or Medicare equivalent rate. Consult Plan
Document for details.
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 138 of 158




                         EXHIBIT 4
              Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 139 of 158




Aaron Vincent
From:                          Kailee Lynch <cjclausen896@gmail.com>
Sent:                          Wednesday, July 25, 2018 4:34 PM .
To:                            aaron@johnvincentlaw.com
Subject:                       Fwd: Carley




----- Forwarded message - -
From: Douglas Slack <dlslack55@msn.com>
Date: Wed, Jui 25, 2018 at 1:30 PM
Subject: Fwd: Carley
To: "cjclausen896@gmail.com" <cjclausen896@gmail.com>




Sent from my iPhone

Begin forwarded message:

         From: ~i!,.Hurley <inali@esthealth.org>
         Date: July 25, 2018 at 12:39:13 PM MDT
         To: Douglas Slack <dlslack55@insn.c6in>
         Subject: Carley

         Carley,

         I have been informed from Ta.nu.'that you contacted her yesterday
         via text, I want to explain things a little further. So just a recap
         that yesterday 7/24/2018 we made contact with First Nati.on
         Health Chairman/CEO Matt Silverstein. We talked lengthy with
         him and he made sure to hear you out on all medical bill
         concerns/collec~on actions that are happening.

        He stated that the TPO Network was not repricing claims
        correctly and this is holding up the review process for bills getting
        paid, which once that is configured those bills will be taken care.

        · I h:~.ve sent you by email the Credit Dispute Letter to use against
          the collection agencies that are seeking you out for payment on        !::
                                                                                 m
          medical bills: You need to use.this letter template to protect your
                                                      l
                                                                                 !w    -J
          Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 140 of 158



  credit from any agency putting a bill collection on there. Make
  sure to fill out template with collection agency address and send it
  by certified mail with a return address.

  Sage West medical bills- this has a Global Settlement that wili be
  concluded in 30 days.

  Guardian Flight- will be writing off the bill that you have been
  waiting for but now answers why you did not receive one. You
  will also receive a BOB (Explanation of Benefits) concerning this
  write off. -good news-

  He did ask that I give you his personal cell phone number and you
  acknowledged that I did give that to you. He mentioned to call
  him directly if anything else is coming up with your medical bills.

  I believe at this time since all efforts were made to make sure that
  you were heard on your concerns with the medical bills that I do
  not see that my emails need to be requested. If at anytime past the
  30 days or if there is still a concern that you feel is not being
  fulfilled, please contact me as soon as possible.

 Thank you!




 Ina Weed-Hurley
 Morning Star Care·Ce11ter
 Human Resource Specialist/Staff Development Coordinator

. P.0: Box 859
  Fort Washakie, WY. 82514
· Phone: (307) 332-6902 Ext: 13
  Fax: (307) 332-4279
 inah@esthealth.org
 Confidentiality Notice: This email and/or the d0t.uments attached to this transmission may contain confidential infonnatioll, which is
 legally privileged. This information is intended only for the use of the individual or entity named 11,bovc. The authorized recipient of this
 infonnation is proh.i"bited from disclosing this information to any other party and is required to destroy the information after its stated need has
 been fdled,                                                                                                               '

                                                                            2
         Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 141 of 158



                                                                                            recipi••-
If you are not the intended recipien_ or thepei,on n:sponsil,Jo for delivering to the intended           plC!Sebe notified that anydisolosure,
copying or distribution cruse of any of the lnfonnalion containOO in this transmlssion ls strictly prohibited. If you receive this transmission in
enor, please notify us immediately by telephone and mail or destroy the original transmission to the address contained in this transmission. Thank
yoµ.




                                                                          3
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 142 of 158




                         EXHIBIT 5
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 143 of 158



                                                Vb-
                                      v1NcENT LAW
                                           ATTORNEYS AT LAW

                                          JOHN IL VINCENT
                                   ADMITTEC IN WYOMJNG & NEBRASKA
        WYOMING LE:GAL ASSISTANT                                      MONTANA LEGAL ASSISTANT
                                          AARON J. VINCENT
          CARLY J. SCHRINAR              ADMITTED IN WYOMING             JULIE D. HAMILTON
                                            ANNE. DAVEY
                                    ADMITTED IN MONTANA   & WYOMING
                                          JANET E. MILu\RD
                                         ADMITTED IN WYOMING

                                         August 15, 2018

 SENT VIA FACIMSILE TO:
 (9~8) 514-6093.

 Matt Silverstein
 Chief Executive Office
 First Nation Health Insurance
 10129 S. Yale Ave., Suite 300
 Tulsa, OK74137

 Re: · Carley Clausen

 Dear Mr. Silverstein:

 My name is Aaron J. Vincent. I am an attorney at Vincent Law Office in Riverton,
 Wyoming. I represent Ms. Clausen. It has come to my attention Ms. Clausen has
 experienced significant problems caused by First Nation Health Insurance Company's
 failure to pay for medical services. This failure has been ongoing for almost a year. 1
 understand you and Ms. Clausen spoke on the phone wherein you stated and promised
 to· have all outstanding medical bills resolved in Ms. Clausen's favor within thirty (30)
 days. That conversation took place on July 25, 2018,

 So that we have a clear understanding, I want to make certain First Nation will keep its
 promise and pay Ms. Clausen's outstanding invoices on or about August 25, 2018.
 Should First Nation continue its failure to honor its contract and duties to its Insured I will
 advise Ms.. Clausen accordingly. Please also consider this letter request as a
 preservation letter, i.e. do not destroy any evidence, relevant or otherwise.

 Thank you for your consideration. . I look forward to First Nation res9lving this matter
 pr9mptly.

  Sincerely, ~

                                             EXHIBIT
  ~~nt
              '                               5
  cc:     Carley Clausen

301 EAST ADAMS• POBOX433 • RIVERTON,WY 82501        621 E4THAVE N • PO eoxti?07 !COLUMBUS, MT 59019
        307 .B57 .6005 MAIN • 307 .857 .6192 F'AX   406.322,8557 MAIN • 406,322.8599 FAX
                        INF'O@JOHNVINCENTLAW,COM    WWW,JOHNVIN,CENTLAW.COM



                                             ' :
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 144 of 158




                         EXHIBIT 6
           Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 145 of 158




                                                         LAW OFFICES
                                                               OF
                                            FREESE & MARCH PA
                                          ATIORNEYS AND COUNSELORS AT LAW
                                ---·····-·-··············--••·••····--- ............... '"•"•····---·-·········"··· ....................
John M. Freese & Associates                                                                          Peachtree Square, Suite 113
John Markham Freese, Sr.                              RECEIVED                                       4167 South Harvard Avenue
Charles H. March <Dec.)                                                                              Tulsa, Oklahoma 74135·2606
                                                        SEP O~ 2018                                      Telephone: 918.749.9331
                                                                                                          Facsimile: 918.749.9336
                                                                                                           jfreese@freesemarch.com
                                                    Vincent Law Office
                                                      August 27, 2018


 -· ·- Aaron -vincent;"Esq. -                      - .... •--·-··•---. - ··-·-----··-·· ··-.
      Vincent Law Office
      P.O. Box433
      Riverton, WY 82501


              RE:     Carley Clausen Letter


      Dear Mr. Vincent:


     We serve as counsel for FirstNation HealthCare. Your letter of August 15th has been referred to
     me for response.
      FirstNation is not an insurance company; rather, they are consultants and fiduciaries to the Tribal
      government's sovereign self-funded plan. As a result, FirstNation can only disburse funds
     pursuant to the direction or authorization of the Tribe.
     At this time there is ·a dispute between the Tribe and the PPO Network and Firs!Nation on the
      discount of the original billed charges For several providers, including some of Ms. Clausen's,
      First Health PPO Network was continuing to send the Tribe claims that were priced at an old
     discount and not as agreed. First, please be assured that FirstNation is working diligently with the
     indicated parties to resolve the issues and to expedite the crediting, processing and appropriate
     resolution of all claims including Ms. Clausen, which should have earlier occurred without delay
     or disruption. Some of Ms. Clausen's claims have reportedly already been processed and paid.
     After this week's check run, the only outstanding claims for Ms. Clausen will be the ones at
     SageWest and all parties described above are actively working to remedy the issues.
                                                        EXHIBIT

                                                            Lp
      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 146 of 158




Aaron Vincent, Esq.
August 27, 2018
Page Two


Simply stated, FirstNation was not the source of the problem and is trying diligently to resolve
things in the best interest of the Tribe, tribal members and its employees.
We appreciate your patience and time. FirstNation will report to you and other interested parties
as soon as possible on the resolution of the pending issues.


                                              Cordially yours,




JMF/ts
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 147 of 158




                         EXHIBIT 7
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 148 of 158

12/27/201B                                           41!395375_19693B58397B1314_295666406791105740B_n.jpg (745•960)




                                                                                                                                                       .,




                                                                  ~9~'JMMijq~Ti:' R$~~e;
                                                                              11ecoijl!iir,2~201s'         ·· •

                                     ~•~rn S~osliane,Tii~e.co1J.c.!~1iins:sifpWest,,~i:j'olib cii_d'b.,fM~n.!'ge!'lent
                                           ·ffos..1ta1   · m-~·unaro160··~-ur···•ed.tribt ·-rea:an:100i~iifflt'"i~ijr.ma" n
                                            .._ .• ~••. ~ ; .. JV '".-:-·•"··,··~'-~•9!9,~ . . , ~-~ . ..,...-P~···· .P.. :.,,_ .. rrrf"'


                               FORf.WASMKle;,WVoMiNG .. Afterfap;l:toximateW;(yearof-ihe:trifie\WrlarfgTri,iooa,fa1th to criratC!a;
                               e,-am~,~1~-~~!~~-.sagewest' Ht3~~!ff~0~fj_rJ~:-·ti~}~ei~ffi11~~t~k:f9.tp1drif:h9sp1rat --~n·c1~iid:.
                               Jiic'd)?a1_rlijviecs·.,o tribai'"1cffl'.o'e'fi6~.:sroli°¥1ces·"'!:8t'lioth.~~{R1V:Crtl?P·!lpdfi.andec roeatt~nS'- ~1·
                               B~~~'~ ~c~ed ~00-pe!~n!-~?_(it~i~-,~,im~t~,~f~~:,~~!t[!~P.~~J~R 20Pe~~~: ~~
                               ~$.~~~1!l~!a~~geWest}•.'!~ -~~oU,~fl~liM,an1atl'fl!"-t;t(J~.ay.:~,lnc-.th~ .fol!o:wfng-s~te_ment ~v
                               ~.!•ni§.~9/hon~ Bwlness Cauiicll:!




                                                                                EXHIBIT

                                                                     I              7
httpst/scontent-sea 1-1,,oc_fbcdn.netlv/11 .0-9/48395375_ 1969385839781314~2956664067811 057408_ n,Jpg?_nc_cat=! 0G&_nc_ht=sconlent-sea1-1 JOC -, , 1/1
                   Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 149 of 158


...
12/27/2018
          •'
                                                       49103405_1969385969781301_6823352747165745152_n,jpg·(745•960)




                   I
                   l
                                depl~.YaiiOUflactiCS
                                  •::• ·!' ••. •     •'
                                                           to rriflld~fea~.ln
                                                                ' '      .
                                                                              our
                                                                              • •
                                                                                  communI\V·a~   thc~:atlcge:i;ur.tnbi?,JS.berng ufireaionablc~
                                                                                          ·,, ;•, -• ·•• ·-~ .••;J•I -• .-:,;:•:' ~•• ••{:>~ .•.,..-,,,.
                                ,r:a_;!l,§t:·~~;~-n)~ii::~!~1-~~-.~--e~rti~!Y \'.Q)u.~!ii,~_~!!~f!W!tll_e~-~-~.f~fl!kY,cpriti~~ft_cf~~a\8;th~~-
                                '!'3f.~~~W)m!:~~~-a!l.ifJ'Yestnl_en!JU~~;to·O~rate:'f!!er:hive·cut'badt:.on:cosu lndudln~g:~1!~1i1Y-·or"
                                care io"the:po~ni:'our-people were taste(Ho/Htv/~DS'ihtiey~ted,Sagcwest·durfn"g a·_tj?ha.111 WlnlfOW.,,
                                ~--~~-!~~1~h!f~e¥~!.~}i~n. ifinoY~.tAA;1~e;~ci~()a:~ur_,t~ftJa!tJV~~tff~9~~~t1:~-;~~9'!~rCh_~~~S~~s:'
                                #9J1~~i~I!V~             ,                     ·                                ·                                "
                                ~~-~-,!-'¾~µ-,~-~!~J~~,t_ci;i~~-~ ~~iJ~~Jiri_~~r~~fr'-d$F.1P.1.ov~-Y!idir~tfifStf'?-stiO~~~re_ bC~tififs:
                                P,la'! a(~ ~~tea'-!ni:t 1tfwt,~t,outd. lgnpra. a11'(· demand. ror,~~~t'pa,~i:nenr .to-~a~~~~:fylr~e~~~!:!JJ,~-
                                servlre;1~ri~~tu~ya'rt ~f,an'.9.qt pf e~~~.~:~~~~~!¥-~~-lf-~!1:m~~-h.efabi:(t~P.t~Y~'~~e~·1~Jlll,_
                                th.   -ih"OufchakC(' ,;-th"eti:div!sfCn•tiu' ., - 'res0Urces"dliiQO'}SO'ltle'~Jelcf-
                                ,_.f:(.J· --~-.-~..... !} ..,. ;;1.- -·- - - ~ " - · · · ·-·· ••••. • • • ....  •
                                                                                                                      be-.iddres~d:.
                                                                                                                   .{'I.




                                                                                                                                                           •.




                   ,,




 https://sconlent-sea1-1.xx. lbcdn.net/v/t1 ,0-9/491 03405_ 19693869697~1301~6823352747165745152_n .fpg?_no_oat=1 01 &_no_ ht=scontent-sea 1-1,xx •• • 1/1
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 150 of 158




                         EXHIBIT 8
                    Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 151 of 158


                                                                                                           RECEIVED
                                                                                                            OCT 21 21l?1l
                                                                                                        Vincent Law Office
               STATE OF WYOMING                                                               COUNTY OF FREMONT

               ROCKY MOUNTAIN RECOVERY SYSTEMS, INC.
                                                                                  IN THE CIRCUIT COURT
                                      _Plaintiff,                                 NINTH JUDICIAL DISTRICT
                                                                                  1160MAJORAVE, STE 100
                         -VS·
                                                                                  RIVERTON, WY 82501
               CARLEY CLAUSEN
                                                                                  Civil Action No.,_ _ _ _ _ _ _ _ __
                   Defendant.
               _________________ _,!,
                                                                                  SUMMONS

                         TO THE ABOVE NAME DEFENDANT:

                              CARLEY CLAUSEN
                              8_16 CHERYL SUE DR
                              RIVERTON WY 82501
                              307-851-6708

                              POE: FREMONT COUNTY SCHOOL DIS
                              121 N 5TH STW     ,
                              RIVERTON, WY 82501
                              307-856-9407

                         YOU ARE HEREBY SUMMONED lo file a written answer to the Plaintiffs complaint with the clerk
               of the above named court within 35 days after the complaint is filed with the court. The Complaint will be filed
               with the court within fourteen days of service and, upon filing, the Plaintiff will cause a notice of filing to be
               mailed to you at your last known address. You need not answer the Plaintiffs complaint ifit is not filed within
               fourteen days after service. If the Complaint is timely filed and you fail to file your answer within the times
               stated herein judgment by default may be rendered against you.




                                  · -3835; Of counsel with
                                 N & WILKERSON, LLC
                                 t., Powell,, WY 82435-2336
                             : (307)754-8215
                         ee: (888)226-7701
              Attorneys for Plaintiff                    .

                   ( Scrvfrc By: WUl4 RivalaftStic:rit111 l11c.)




                                                                   EXHIBIT
Plalnurra file :'(o, RMR.SP.JISZ1~


                                                                    8
                            Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 152 of 158




                   STATE OF WYOMING                                                                       COUNTY OF FREMONT

                    ROCKY MOUNTAIN RECOVERY SYSTEMS,'!NC.
                                                                                                IN THE CIRCUIT COURT
                                                 Plaintiff,                                     NINTH JUDICIAL DISTRICT
                                                                                                1160 MAJOR AVE, STE 100
                                  -vs-
                                                                                                RIVERTON, WY 82501
                    CARLEY CLAUSEN


                   _________________             Defendant.
                                                                                          _,/
                                                                                                               ----------
                                                                                                Civil Action No.


                                                                                                COMPLAINT



                       COMES NOW Piaintiff, by and through its undersigned firm of attorneys, WILKERSON &
                   WILKERSON, LLC, and for its cause of •~lion against Defendant, hereby states and alleges as follows:
                                                                                  I
                           I.        The Plaintiff, is a coiporation authorized to do business in the State of Wyoming with its
                   'principal place of business in Gillette, Wyoming.

                          2.       That venue and jurisdiction are proper in this County as the obligation was incurred in the
                    county or Defendant currently resides in the county.

                         S.        That.Defendant is liable on the following obligation, said obligation being past due and
                   payable and assigned by Creditor to Plaintiff for collection, to wit:


                    CREDITOR                                                          AMOUNT    INTEREST           'FEES      TOTAL
                    CASPER SURGICAL CENTER                                      17257.12         3468.~4           304.00   21029.56

                    TOTAL                                                       17257.12         3468.44           304.00   21029.56


                         4.      That Plaintiffhas-made demand upon Defendant for payment of the above listed obligation,
                   but Defendant has failed to pay the amount due.

                            5.       That Plaintiff has been required to hire an attorney-and expend monies in costs and attorney
                    fees in order to collect the amount owed by Defendant and Defendant should be required to pay to Plaintiff
                    its costs and reasonable attorney fees as may be allowed by law.


                                  WHEREFORE, Plaintiff demands judgment against Defendant as follows:


                                     I.            Indebtedness of .............. , ............ , ................ $ 17257.12
                                     2.            Plus interest to date of .......................•...............• 3468.44
                                     3.            Plus attorney fees to date of ..................................... . 189.00
                                     4.            Plus court costs and process service fees of ....................... . 115.00




rtn1ii11rr1 Fil,   1'(g,   RJ\fR,SPJ. l:S:1.74
                      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 153 of 158

                                          •
                                               ..

                for a total due to date of$ 21029.56. together with interest, attorney fees and other costs as may accrue
                hereafter and be allowed by law, and for such other and further relief as the court may deemjust and proper.

                          DATED October 12, 2020,




                                                                   I      Ur , -3835; Of counsel with
                      I                                                KE   ON & WILKERSON, LLC
                                                                 ION Bent SL, Powell, WY 82435-2336
                                                                Telephone: (307)754-8215
                                                                Toll Free: (888)226-7701
                                                                Attorneys for Plaintiff




                                                                Complaint
Plalnllfl'1 Fili No,; RMR.SP.1151'14'                             Page-2-
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 154 of 158




                         EXHIBIT 9
        Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 155 of 158

                                                                /_

                                                           ·'
                                       816 Cheryl Sue .
                                     Rlye~on, WY 82501 ·

                                      November 7, 2019


    VIA CERTIFIED MAIL

    Pamela Eagle Hawk or Current Plan.Administrator
    Eastern ShoshoneTri~ Employee Benefits Plan
    15 No"'1 Fork Road                 o
    Fort Washakie, WY .82514

    FirstNation Health Care, 'LLC
    10129 S. Yale Ave., Suite 300
    Tuisa, OK 74137· ·

    Deer Plan Administrators/Third Party Administrators:
                                              .                                      .
          I was employed at Morning ,Star Care Manor, Fort Was.hakie,. WY from August
    20, 2013, through May 22, 2018. As an employee,. I paid for, and re<:e!ived, health care
    coverage puisuant to the Easterri Shoshone Health Care Plan.                             ·
                              .                             .
     ·     The original'plElll document I was.given is dated 12/8/2012. I have an additional
    plan. documem from August, 2014. _., Piu,rsuant ,to the provisions contained in these
    documents and the requirements of. the ..Employee Retirement Income Security Act of
    1974 ("ERISA"}, I request copies of th1;1 following materials:

         . 1.     The Plan. document which' governed health .care coverage _for Eastern
           Shoshone Tribal employees at Morning Star Care. Manor for the Plan years 2016
           and 20'.17; .         . .     , · · ·   .               ·         .

           2.      All plan documents and insurance c~ntracts · and related dOC\lments
            governing and relating to my· health care coverage as an ·employee at Morning
         , Star Care Manor for the years 2016; 201'1 and 2018. By this separate request, I
,          .1:1m seeking those documents which are not encompassed ·in the. immediately .
            p"receding request;             -                                              ·

          3. . All Administrative Services Agreement(s)" and all other contracts between
          the Eastern Shoshone Tribe ("EST') and FirstNation Health Care, LLC
          ("FirstNation")for,t'1e yeE!rs 2016;20171:1nd 2018;      · . ·
                            .             .
                                          .    .              .
          4.     All Administrative Services Agreement(s) and all o~er contracts between
          EST and FirstNation, including agreements ·a~ to claims fiduciary obligations,
          relating to health care coverage proyiaed by the EST to its emptoye~ for the
          years 2016, 2017 and 2018; .                  ·

                                              EXHIBIT
     Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 156 of 158




        5.      .Any,·ana all other ,contract~· Jn-clud°ing, 'but not nii'.ilted fo: ·1nsuran_ce and
       ~Rein!,'l~ra.n98 ·contracts, Stop Lo~-~ ,Cgntracts,. Insurance Intermediary Services
        Cpntraqts, 11;li,ialtti f:llai:i cor:,traqs, including PPO. and POS agreements and
      ,Administrative Services ConfractsJelated to the Eastern Shoshone Health Plan
       :or-·c:overi;i~i;;. provided by the EST;· . -- ·- -· - -     .- -                     -

       6: _ .Any,.otl)er Plan. dbcUIT)ents; ll.mendment~: to the Plan· Documents ·tor th~· .
      '.l:ST_;HeaJth- e1,m>incluging bi.It
       the·  ears2016
                                                      not   lirn_ited to., Ihe _summalY. Plan pesg)'iptio11s fgr '.
                 ....,.._ .. ,._!.2017'ariif2018'·        ·--                -·     · - -.. --- ' ·- · - " -     0

        ' -,¥---                    "   --- " -" .... ,..
                                                                                                                     •




      :8':     §UITlm·@ry :Annual ·Reporf •sJatemer'l_t!,'I; ~- any eidst, for          the   EST's Health
      :Pia.ii fojt~~ f~~rs ~0.16, ~0.17'.(a.nciig1~:                     .:
       ..      -        ,.. , ...,.,.   .   '   - -    ,- .   -•   •   . r •- - -   -         .. ·~ -.• -    -       ' -
       9,    ·Form, ·5500, includjng•.. afl'. attachea. schedules,.' filed with the U.S..
      .Departtneht· q(Laboi',for :tlJ!:l'y~a~ :4016,' 201-Taiicl 2018 fo_r.th~ l;STs He_a.fttl '
      :p1a,t           · ·· ·            · .. -  -- - -    ---- · -- ·· - ·---~ --- ---- ·- -

  _ . . Plea!,'lefoivtat,~;:tt~~11e .rji~te~lals ·to my·,att~mey: Aaron Vincent(Vincent Law
,OJfi~, 301 East Adams: .Riverton,J/IJY B2501. If you wish to provide these documents
 by email as 'lpdffiles," add~ss them to aaron@johnvinc;entlaw.com.
      Thali[<ybu.
Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 157 of 158




                         EXHIBIT 10
                                                      Case 0:20-cv-00242-NDF Document 1 Filed 12/22/20 Page 158 of 158



                                 ■ comi,1eie       i ;:2,      11ems             and a: · · · ·
                                 ■ Print your name and aadr~~on the.reverse
                                         so that we can return the.card to you.
                                 ■ Attach this card to.the back oJ the mall piece,!'\:..
                                    or on the front If space permits.                                                                                        ·:                                                                                     .. ,
                               • 1. Artlcle;;r;d.ed to:
                                                               . .,',. +I ··
                                                            ' , ,
                           -Ffyj o.HCJ() tatth Carlf-'.. rv · ·· .. ·. · · ·
                                                                                                                                  .
                                                                                                                                                             · ·
                                                                                                                                                             ,             -D•.,ls delivery address different from Item 1?
                                                                                                                                                                                    ·lfYES, enter delivery address below:
                                                                                                                                                                                                                                                     · □ Yes·
                                                                                                                                                                                                                                                     · □ No



                          . I Di2.q S. Ya 16 Prfi. 1Slli+i3. D
                          ' . Ulsi::\          .'          1J.1!:·'~it:_. -~'
                            -ri ._ ' ,, DI/ -,, ., I27
                                                                                                                 >    '       j                                            1..

                                                                                                                              ,<                       ·'1/1•
                           . I -~ · !A,1,, I'- t v ,11-'.'          f i'; l!:=:::::::':::::::::::i::::::==::;::=========
                                          llillllllJl.lllllllllllllllllllflll'll[J II .ifE~-~~~f~-:
                                                                                1
                                                      9590·9402 ~933 9063 7374 91
                                                                                 •
                                                                                                                                                                          ' □ CeltlfledMallR-DellvelY
                                                                                                                                                                                                                                        g~:::~ed-
                                                                                                                                                                                                                                        □ RslumRecelptfor       :
                                                                                                                                                                           □ co11ect:0nDellvery~ '_.                       ,'._. . ,, •  -Merchandl~-,    -i',. :
                               -,- .-Art~lc~le~-N-u_m:_be-,"",,..="·-ns""'le~,-,,,-om-"-se-n,""/c-e""labe.,.-;Q;---~-- □ COiiect on Dellvery Resbicted Dellveiy ;□ Signature ~nflrrnatlon                                                                                    ·'
                                 2                      ,......                                                          nsuredMiill        ._. ',, ..., , . ·~--□ S!,gnatureConfin!latl.on                                                                              ,
                       ''f,i·•·.:,..ii~) 7· □ 19 "□"-7- □ □ DD DD 4 4· 7 3 4 4b b                                                                                                 nsuie,i'M(lll Reslrli:ted ee11\oehi
                                                                                                                                                                                   vef$500 : '· ~. I !        '" l i, I',
                                                                                                                                                                                                                                  ·'11·1,  ,Restricted Dellve~
                                                                                                                                                                                                                                     ,l 'f1"f !             ,
                                                                                                                                                                                                                                                                     · · :

                               i PS Forin 3811, Jlilyl201,5,/P,SN 7sab-02:.0oocso~• /,I:'                                                                        {f                                       • Domestic Return Receipt i.
                               ...::..        ''                                              '              -                         --              ............,~----                   ---·=-,.,..._,_,=---------'--'---• ., ~- .,,~-




                         ■ Coiriplet1i'        1, 2, and 3.Items
                         • Print your.name and address on          reverse                                   iiie
                            so. that we can.return !lie card to you,
                         ■- Attach _this card to tti~.back of the mailplece,
                            or on .the front If space permits.

                                                                                                                                                                                                                                                    □
                                                                                                                                                                             .
                                                                                                                                                                                 If YES, enter delivery address below:
                                                                                                                                                                                        '   ·-          ..       '    : ,·, .. ·,. " ..       ; ~       'No'




                                                                                                                                                                      3, SeNice 'fype ·                                            □ Priority Mell El<pmss®_
                                                                                                                                                                      □ Adult Signature'                             •             D Registered MallDI
                                                                                                                                                                      □   ~ult Signature R8Sbfctad OeHvilry                      , □ Registered Mall Restricted !
                                          9590 9402 4933 906,3 7374 46                                                                                                □ Certl~ed Mall®•      _    .,. :.
                                                                                                                                                                      □ CeltlfledMollRoimtctedDelivory ,'
                                                                                                                                                                                                                                      Dellvery
                                                                                                                                                                                                                                 ,OReblm.,_ptfor                         '                 EXHIBIT
                                                                                                                                                                      □ Collect on oellvery , · . , , _                               Merchandise                ,
                       ~2.-Artl-c~·le~N7_u~m~b-er""'(n~ran---,sfe~r""lro_m_se-,.,~lce-/ab-eQ------l □ ,Collect On DeUve,y Restrlci:ed OelJVeiy
                       :7 □ 19, 07□□                               □□□□            4473 4473
                                                                                                                                                             · '1 lrlsured Mall'. ,
                                                                                                                                                                  lnsu,•dMal!RestricledDeTivery
                                                                                                                                                                   over$
                                                                                                                                                                                                  ·,. ;·-
                                                                                                                                                                              , ,-, .-. ,J_ '· _, _. ·'
                                                                                                                                                                                                       •
                                                                                                                                                                                                                                   □ SlgnaW~ Confirmation™' '
                                                                                                                                                                                                                                   □ Signature Confum~on
                                                                                                                                                                                                                                      Restrictedllellv~              '
                                                                                                                                                                                                                                                                         1

                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                  I         10
                       :- PS Fo/ii\ 3811 i July.201                             :psrfis:io'.02-600-sds':{f                                                            if '                                                  , , Domestic Return Receipt              ,
                       ---                             " " - - - - - - ..- - - - .. --,-~--·-"'--- .. ,                                                                                                                     ·-            '                '._.!
                                                               «. ~. '         < •   "            • < I                   •        '        1 .. T     < '        •
                                                                                                                                                                                                             0              0


                                                                                                                                                                                                  U.S. Pos t<1i S.ervice'" . . •... -'
                 •         /              •       ¥   "'   •



            U.S.'Po'stal ·service'" ,. ' ' ' .                                                                   ·' ' ·                                      "
                                                                                                                                                                  ·                                                                                                                              ..
.a CERTIFIED,MAIL®'RECEIPT,"                  . '                                                                                                                                                 CERTIFIED MAIL® RECEIPT                                                                   .    .
.a Domestic' Mail Only •• • , 11 h •:tC/' , '• ..                          1    ·: '                                                                                                             · Domestic Mail Only                                            '.               ..   ,    .•   · •
.:1"
.:1"

rn                                         ff                          Al U-S E
r'- lcieeiiirt1iii11edidfi~~,F,,.,,./'-;,f">:fo!.....O!!!!'.....!!...!!::!L.!!"r--~~~¥,_-J
;: $                            ,         ,,                               on                                    .-               Of96
       Extra.Services& ees (c/lockbal:,addfoo~to)                                                 / . '"-' .{.,;                   ;.:-11
□          0A&tumReelllpt(harcl~P)'l                       $           •                      ., , • .-.··'                                        .--.,,
□          0RetumRecelpt(electronle)                       $     $0 • IJij               /J.~~/'                     Posbn~                             \
CJ         □""""'. MIIIIRes.trlptedOeUvery                       $fl,li0                   (\,,                                    ('\'~                )''
CJ         DAdult Slgmoture Required
                                                           $
                                                           $       $ Q (1 O            '."'1'                        \ llo~\,
                                                                                                                         ~•                        l
     □Adi.lit Signature Restricted Cellvery $                                            1?:'.' ..,C\'\\                                        f
CJ Postage             . $Ii.J r,;J,J
                                   C'C'                                                  \I. t~      ,""                                       1
c::J                                                                                      ~
r-S
CJ     Total Postage aod Ff!l' • SS
                                                                                              \.1i    ,>,.


                                                                                               -.,. /li/r'l.9t 9/
                                                                                                                                         ,J'
                                                                                                                                       ,...-f'~.I'

       $                                      '                                                      ......._.......




                                                                                                                                                                                                                     :11    ••
